Exhibit 10.1

EXECUTION VERSION

 

 

 

LOGO [g343137g10i57.jpg]

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of April 26, 2012

among

INSIGHT ENTERPRISES, INC.,

the EUROPEAN BORROWERS

from time to time party hereto,

The LENDERS party hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

and

BANK OF AMERICA, N.A.

BBVA COMPASS

HSBC BANK USA, N.A.

PNC BANK, NATIONAL ASSOCIATION

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners and Joint Lead Arrangers

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     37   

SECTION 1.03. Terms Generally

     37   

SECTION 1.04. Accounting Terms; GAAP

     37   

SECTION 1.05. Alternative Currency Calculations

     38   

SECTION 1.06. Dutch Terms

     38   

ARTICLE II The Credits

     39   

SECTION 2.01. Commitments

     39   

SECTION 2.02. Loans and Borrowings

     39   

SECTION 2.03. Requests for Revolving Borrowings

     40   

SECTION 2.04. Swingline Loans

     42   

SECTION 2.05. Letters of Credit

     43   

SECTION 2.06. Funding of Borrowings

     47   

SECTION 2.07. Interest Elections

     48   

SECTION 2.08. Termination and Reduction of Commitments

     50   

SECTION 2.09. Increase in Commitments

     51   

SECTION 2.10. Repayment of Loans; Evidence of Debt

     51   

SECTION 2.11. Prepayment of Loans

     52   

SECTION 2.12. Fees

     53   

SECTION 2.13. Interest

     54   

SECTION 2.14. Alternate Rate of Interest

     55   

SECTION 2.15. Increased Costs

     56   

SECTION 2.16. Break Funding Payments

     58   

SECTION 2.17. Taxes

     58   

SECTION 2.18. UK Tax

     62   

SECTION 2.19. EU Banking Passport; Local Branch Availability

     67   

SECTION 2.20. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     67   

SECTION 2.21. Mitigation Obligations; Replacement of Lenders

     70   

SECTION 2.22. Market Disruption

     71   

SECTION 2.23. Defaulting Lenders

     71   

ARTICLE III Representations and Warranties

     74   

SECTION 3.01. Organization; Powers

     74   

SECTION 3.02. Authorization; Enforceability

     74   

SECTION 3.03. Governmental Approvals; No Conflicts

     74   

SECTION 3.04. Financial Condition; No Material Adverse Change

     75   

SECTION 3.05. Properties; Insurance

     75   

SECTION 3.06. Litigation, Environmental and Labor Matters

     76   

SECTION 3.07. Compliance with Laws and Agreements

     76   

SECTION 3.08. Investment Company Status

     76   

SECTION 3.09. Taxes

     76   

SECTION 3.10. ERISA

     77   

SECTION 3.11. Subsidiaries; Ownership of Capital Stock

     77   

SECTION 3.12. Solvency

     77   

SECTION 3.13. Disclosure

     78   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 3.14. Federal Reserve Regulations

     78   

SECTION 3.15. Security Interest in Collateral

     78   

SECTION 3.16. Material Subsidiaries

     78   

ARTICLE IV Conditions

     79   

SECTION 4.01. Effective Date

     79   

SECTION 4.02. Each Credit Event

     80   

ARTICLE V Affirmative Covenants

     81   

SECTION 5.01. Financial Statements and Other Information

     81   

SECTION 5.02. Notices of Material Events

     83   

SECTION 5.03. Existence; Conduct of Business

     84   

SECTION 5.04. Payment of Obligations

     84   

SECTION 5.05. Maintenance of Properties; Insurance

     84   

SECTION 5.06. Books and Records; Inspection Rights

     84   

SECTION 5.07. Compliance with Laws

     85   

SECTION 5.08. Use of Proceeds and Letters of Credit

     85   

SECTION 5.09. Subsidiary Collateral Documents; Subsidiary Guarantors

     85   

ARTICLE VI Negative Covenants

     88   

SECTION 6.01. Indebtedness

     88   

SECTION 6.02. Liens

     90   

SECTION 6.03. Fundamental Changes

     92   

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     94   

SECTION 6.05. Swap Agreements

     95   

SECTION 6.06. Restricted Payments

     96   

SECTION 6.07. Transactions with Affiliates

     96   

SECTION 6.08. Restrictive Agreements; Receivables Entities

     97   

SECTION 6.09. Sale and Leaseback Transactions

     97   

SECTION 6.10. Financial Covenants

     98   

SECTION 6.11. Floorplan Loan Documents

     98   

ARTICLE VII Events of Default

     98   

ARTICLE VIII The Administrative Agent

     102   

ARTICLE IX Collection Allocation Mechanism

     107   

SECTION 9.01. Implementation of CAM

     107   

ARTICLE X Guarantee

     108   

SECTION 10.01. Company Guaranty

     108   

SECTION 10.02. European Borrowers’ Guaranty

     110   

ARTICLE XI Miscellaneous

     112   

SECTION 11.01. Notices

     112   

SECTION 11.02. Waivers; Amendments

     114   

SECTION 11.03. Expenses; Indemnity; Damage Waiver

     117   

SECTION 11.04. Successors and Assigns

     118   

SECTION 11.05. Survival

     122   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

SECTION 11.06. Counterparts; Integration; Effectiveness

   123

SECTION 11.07. Severability

   123

SECTION 11.08. Right of Setoff

   123

SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process

   124

SECTION 11.10. WAIVER OF JURY TRIAL

   124

SECTION 11.11. Headings

   125

SECTION 11.12. Confidentiality

   125

SECTION 11.13. Conversion of Currencies

   126

SECTION 11.14. USA Patriot Act; European “Know Your Customer” Checks

   126

SECTION 11.15. English Language

   127

SECTION 11.16. Appointment for Perfection

   127

SECTION 11.17. Borrower Limitations

   128

ARTICLE XII No Novation; References to this Agreement in Loan Documents

   128

SECTION 12.01. No Novation

   128

SECTION 12.02. References to This Agreement In Loan Documents

   128

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01(a)

   —      Mandatory Cost Formulae

Schedule 1.01(b)

   —      Initial Subsidiary Guarantors

Schedule 2.01

   —      Lenders and Commitments

Schedule 2.05

   —      Existing Letters of Credit

Schedule 3.06

   —      Litigation

Schedule 3.11

   —      Subsidiaries

Schedule 3.16

   —      Initial Material Subsidiaries

Schedule 6.01

   —      Existing Indebtedness

Schedule 6.02

   —      Existing Liens

Schedule 6.04

   —      Existing Investments

Schedule 6.08

   —      Restrictive Agreements

Schedule 6.09

   —      Sale and Leaseback Transactions

EXHIBITS:

 

Exhibit A

   —      Form of Assignment and Assumption

Exhibit B

   —      List of Closing Documents

Exhibit C

   —      Form of Compliance Certificate

Exhibit D-1          

   —      Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

Exhibit D-2

   —      Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit D-3

   —      Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

Exhibit D-4

   —      Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

 

iv



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 26, 2012 among
INSIGHT ENTERPRISES, INC., a Delaware corporation (the “Company”), the EUROPEAN
BORROWERS (as defined below), the LENDERS party hereto, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Syndication Agent, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

PRELIMINARY STATEMENTS

WHEREAS, the Company, the UK Borrower, J.P. Morgan Europe Limited, as European
Agent, certain Lenders and the Administrative Agent are parties to that certain
Second Amended and Restated Credit Agreement, dated as of April 1, 2008 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”); and

WHEREAS, the Borrowers, the Lenders and the Administrative Agent have agreed to
amend and restate the Existing Credit Agreement in its entirety.

NOW, THEREFORE, in consideration of the mutual covenants herein, as well as
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Existing Credit Agreement
is hereby amended and restated in its entirety as of the date hereof as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing to the Company under the
US Tranche, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Alternate Base
Rate.

“Acquired Entity” means the assets or Person acquired in connection with a
Permitted Acquisition or other investment permitted under Section 6.04.

“Acquired Entity EBITDA” means, with respect to any Acquired Entity subject to a
Permitted Acquisition, for any period, the net income (or loss) of such Person
and its Subsidiaries calculated on a consolidated basis for such period plus, to
the extent deducted from revenues in determining the net income (or loss) of
such Person and its Subsidiaries as described above, (i) for any period, the
interest expense of such Person and its Subsidiaries calculated on a
consolidated basis for such period, (ii) expense for taxes paid or accrued,
(iii) depreciation, (iv) amortization and (v) any extraordinary non-cash or
nonrecurring non-cash charges or losses incurred other than in the ordinary
course of business minus, to the extent added to revenues in determining the net
income (or loss) of such Person and its Subsidiaries as described above, any
extraordinary non-cash or nonrecurring non-cash gains realized other than in the
ordinary course of business. Such amounts shall be derived by the Company from
financial statements of the Acquired Entity that, in the case of a Permitted
Acquisition with respect to which the aggregate consideration exceeds
$100,000,000 shall have been delivered to the Administrative Agent prior to the
consummation of such Permitted Acquisition, which financial statements shall be
audited through the end of the most recently ended fiscal year ended at least 90
days prior to the consummation of such Permitted Acquisition and, for each
subsequent fiscal quarter ended at least 45 days prior to the consummation of
such Permitted Acquisition, shall be prepared by the Acquired Entity on a basis
consistent with such audited financial statements.



--------------------------------------------------------------------------------

“Adjusted Consolidated EBITDA” means, as of any date of determination and
without duplication: (i) Consolidated EBITDA for the Company and its
consolidated Subsidiaries for the four fiscal quarter period then most recently
ended, plus (ii) Acquired Entity EBITDA for such period for each Permitted
Acquisition consummated on or after the Effective Date. Effective upon the
consummation of a Permitted Acquisition, Adjusted Consolidated EBITDA shall be
adjusted to include Acquired Entity EBITDA for the applicable Acquired Entity.

“Adjusted LIBO Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate; provided that, with respect
to Eurocurrency Borrowings denominated in an Alternative Currency, the Adjusted
LIBO Rate shall mean the LIBO Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder; provided, that for purposes of the Dutch Parallel Debt JPMorgan Chase
Bank, N.A. will be acting in its individual capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day for any Loan, Letter of Credit or other
financial accommodation under the US Tranche that is made to the Company and
that specifies or that requires that the interest rate applicable thereto be the
“Alternate Base Rate”, a rate per annum equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus a percentage equal to the excess of the Applicable
Rate with respect to a Eurocurrency Loan as of such date over the Applicable
Rate with respect to an ABR Loan as of such date; provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such page) at approximately 11:00 a.m. London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

 

2



--------------------------------------------------------------------------------

“Alternative Currency” means (i) Euro, (ii) Sterling and (iii) any other
currency other than US Dollars that is freely available, freely transferable and
freely convertible into US Dollars, in which dealings in deposits are carried on
in the Applicable Interbank Market, and that is (in the case of this clause
(iii)) approved by the Administrative Agent and the European Tranche Lenders
(such approval not to be unreasonably withheld).

“Alternative Currency Equivalent” means, on any date of determination with
respect to any amount denominated in US Dollars, the equivalent amount thereof
in the applicable Alternative Currency as determined by the Administrative Agent
at such time pursuant to Section 1.05 using the Exchange Rate with respect to
such Alternative Currency at the time in effect under the provisions of such
Section.

“Applicable Interbank Market” means for any Loan or other financial
accommodation denominated in (x) Euro, the European interbank market, and (y) US
Dollars or any Alternative Currency other than Euro, the London interbank
market.

“Applicable Interbank Rate” means (x) for any Loan, Letter of Credit or other
financial accommodation made to the Company under the US Tranche or any other
Borrower under any Tranche in a currency other than Euro, the Adjusted LIBO Rate
and (y) for any Loan or other financial accommodation made to any Borrower in
Euro, the EURIBO Rate.

 

3



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any ABR Loan, any
Eurocurrency Loan or any Letter of Credit participation fee under
Section 2.12(b), or the commitment fees payable pursuant to Section 2.12(a), as
the case may be, the applicable rate per annum set forth below under the caption
“ABR Loan Spread”, “Eurocurrency Loan Spread and Letter of Credit Participation
Fee Percentage,” or “Commitment Fee Percentage,” as the case may be, based upon
the Total Leverage Ratio as reflected in the then most recently delivered
quarterly or annual financials as required under Section 5.01:

 

Pricing
Level:

  

Total Leverage Ratio:

   ABR Loan
Spread:   Eurocurrency Loan
Spread and Letter of
Credit Participation
Fee Percentage:   Commitment
Fee
Percentage:

Level I

   Less than 1.00 to 1.00    0.00%   1.25%   0.25%

Level II

   Equal to or greater than 1.00 to 1.00 but less than 1.50 to 1.00    0.00%  
1.50%   0.30%

Level III

   Equal to or greater than 1.50 to 1.00 but less than 2.00 to 1.00    0.25%  
1.75%   0.35%

Level IV

   Equal to or greater than 2.00 to 1.00 but less than 2.50 to 1.00    0.50%  
2.00%   0.40%

Level V

   Equal to or greater than 2.50 to 1.00    0.75%   2.25%   0.45%

For purposes of the foregoing,

(i) if at any time the Company fails to deliver any financials required under
Section 5.01(a) or (b) on or before the date any financials are due, then
Pricing Level V shall be deemed applicable until one (1) Business Day after such
financials, together with all corresponding compliance certificates required by
Section 5.01(c), are actually delivered, after which the Pricing Level shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Pricing Level then in effect shall be effective
one (1) Business Day after the Administrative Agent has received the applicable
financials and corresponding compliance certificates required by Section 5.01(c)
(it being understood and agreed that each change in Pricing Level shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change); and

 

4



--------------------------------------------------------------------------------

(iii) each determination of the Applicable Rate made by the Administrative Agent
in accordance with the foregoing shall, if reasonably determined, be conclusive
and binding on the Company, all of its Subsidiaries and each Lender.

Notwithstanding the foregoing, during the period beginning on the Effective Date
and ending on the date of delivery of the applicable financials for the fiscal
quarter of the Company ending June 30, 2012, the Applicable Rate shall be based
on Pricing Level I, and thereafter, the Applicable Rate shall be determined in
accordance with the preceding table and provisions.

“Approved Fund” has the meaning assigned to such term in Section 11.04.

“Asset Coverage Ratio” means, as of the last day of any fiscal quarter of the
Company, the ratio of (a) the aggregate total book value of the Company’s and
its Subsidiaries’ Receivables and inventory (including, without limitation,
Receivables and inventory subject to Permitted Receivables Facilities, Vendor
Trade Programs, the Floorplan Loan Documents and Contract Payment Sale
transactions) as of such date to (b) the sum of (i) the aggregate principal
amount of Indebtedness or other obligations outstanding under the Loan
Documents, all Permitted Receivables Facilities, the Floorplan Credit Agreement
and all Vendor Trade Programs as of such date and (ii) the aggregate Contract
Payment Sale Indebtedness of the Loan Parties as of such date.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” in respect of a Sale and Leaseback Transaction that is a
Capitalized Lease Obligation means, at any date of determination, the amount of
Indebtedness represented thereby according to the definition of “Capitalized
Lease Obligation.”

“Attributable Receivables Indebtedness” at any time means the principal amount
of Indebtedness which (a) if a Permitted Receivables Facility is structured as a
secured lending agreement, constitutes the principal amount of such Indebtedness
or (b) if a Permitted Receivables Facility is structured as a purchase
agreement, would be outstanding at such time under the Permitted Receivables
Facility if the same were structured as a secured lending agreement rather than
a purchase agreement.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates:
(a) commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

 

5



--------------------------------------------------------------------------------

“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any European Borrower, as applicable, and
“Borrowers” means all of the foregoing.

“Borrowing” means Loans (including one or more Swingline Loans) of the same
Class, Type and currency, made on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Borrowing (other than Swingline
Loans) denominated in US Dollars, $500,000, (b) in the case of a Borrowing
(other than Swingline Loans) denominated in Euro, €500,000, (c) in the case of a
Borrowing (other than Swingline Loans) denominated in Sterling, £500,000, (d) in
the case of a Borrowing (other than Swingline Loans) denominated in an
Alternative Currency (other than Euro or Sterling), the Alternative Currency
Equivalent of $500,000, (e) in the case of a US Tranche Swingline Loan,
$500,000, (f) in the case of a European Tranche Swingline Loan denominated in
Euro, €100,000, (g) in the case of a European Tranche Swingline Loan denominated
in Sterling, £100,000, and (h) in the case of a Swingline Loan denominated in an
Alternative Currency (other than Euro or Sterling), the Alternative Currency
Equivalent of $100,000.

“Borrowing Multiple” means (a) in the case of a Borrowing (other than Swingline
Loans) denominated in US Dollars, $500,000, (b) in the case of a Borrowing
(other than Swingline Loans) denominated in Sterling, £500,000, (c) in the case
of a Borrowing (other than Swingline Loans) denominated in Euro, €500,000,
(d) in the case of a Borrowing (other than Swingline Loans) denominated in an
Alternative Currency (other than Euro or Sterling), the Alternative Currency
Equivalent of $500,000, (e) in the case of a US Tranche Swingline Loan,
$100,000, (f) in the case of a European Tranche Swingline Loan denominated in
Sterling, £100,000, (g) in the case of a European Tranche Swingline Loan
denominated in Euro, €100,000, and (h) in the case of a European Tranche
Swingline Loan denominated in an Alternative Currency other than Euro or
Sterling, the Alternative Currency Equivalent of $100,000.

 

6



--------------------------------------------------------------------------------

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a Eurocurrency
Loan denominated in US Dollars or any Alternative Currency other than Euro, the
term “Business Day” shall also exclude any day that is not a London Business
Day, and (b) when used in connection with a Loan denominated in Euro, the term
“Business Day” shall also exclude (i) any day that is not a TARGET Day and
(ii) any day that is not a London Business Day.

“CAM” means the mechanism for the allocation and exchange of interests in the
Tranches and the collections thereunder established under Article IX.

“CAM Exchange” means the exchange of any Lender’s interests provided for in
Article IX.

“CAM Exchange Date” means the first date on which there shall occur any event
referred to in clause (h) or (i) of Article VII in respect of the Company.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the sum of the US Dollar Equivalents
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Designated Obligations owed to such Lender (whether or not at the time
due and payable) immediately prior to the CAM Exchange and (b) the denominator
shall be the sum of the US Dollar Equivalents (as so determined) of the
Designated Obligations owed to all the Lenders (whether or not at the time due
and payable) immediately prior to the CAM Exchange.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP, excluding (i) expenditures of
insurance proceeds to rebuild or replace any asset after a casualty loss and
(ii) leasehold improvement expenditures for which the Company or a Subsidiary is
reimbursed promptly by the lessor.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

7



--------------------------------------------------------------------------------

“Cash Pooling Arrangements” means cash pooling arrangements maintained by the
Foreign Subsidiaries of the Company in the ordinary course of business in order
to manage currency fluctuations and overdrafts among deposit accounts of such
Subsidiaries.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
or (c) the Company shall cease to own and control, directly or indirectly, 100%
of the Equity Interests of any European Borrower.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities pursuant to Basel III, shall, in each case, be deemed to be a
“Change in “Law”, regardless of the date enacted, adopted, issued or implemented

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are US Tranche Revolving
Loans, US Tranche Swingline Loans, European Tranche Revolving Loans, or European
Tranche Swingline Loans, and (b) any Commitment, refers to whether such
Commitment is a US Tranche Revolving Commitment or a European Tranche
Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Loan
Party covered by the Collateral Documents and any and all other property of any
Loan Party, now existing or hereafter acquired, that may at any time be or
become subject to a Lien in favor of the Administrative Agent, on behalf of the
Holders of Secured Obligations, to secure the Secured Obligations.

“Collateral Documents” means the Security Agreements, the Pledge Agreements, the
Intellectual Property Security Agreements, and all other security agreements,
mortgages, deeds of trust, pledges, assignments, financing statements and all
other written matter whether heretofore, now, or hereafter executed by any Loan
Party that are intended to create or evidence Liens to secure the Secured
Obligations.

 

8



--------------------------------------------------------------------------------

“Commitment” means a US Tranche Revolving Commitment or a European Tranche
Commitment.

“Company” has the meaning assigned to such term in the heading of this
Agreement.

“Company Pledge Agreement” means that certain Third Amended and Restated Pledge
Agreement, dated as of the date hereof, between the Company and the
Administrative Agent, for the benefit of the Holders of Secured Obligations.

“Company Security Agreement” means that certain Third Amended and Restated
Security Agreement, dated as of the date hereof, between the Company and the
Administrative Agent, for the benefit of the Holders of Secured Obligations.

“Compliance Certificate” means a certificate of a Financial Officer
substantially in the form of Exhibit C.

“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Company and its Subsidiaries calculated on a
consolidated basis for such period.

“Consolidated EBITDA” means the sum of (a) Consolidated Net Income plus (b) to
the extent deducted in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) any extraordinary non-cash or nonrecurring non-cash
charges or losses incurred other than in the ordinary course of business,
(vi) any non-cash compensation charge arising from any grant of stock, stock
options or other equity-based awards and (vii) costs, expenses and fees incurred
in connection with the Transactions consummated on the Effective Date, minus
(c)(i) to the extent included in Consolidated Net Income, any extraordinary
non-cash or nonrecurring non-cash gains realized other than in the ordinary
course of business and (ii) the amount of any subsequent cash payments in
respect of any non-cash charges described in the preceding clause (b)(vi), all
calculated for the Company and its Subsidiaries on a consolidated basis.

“Consolidated Funded Indebtedness” means, at any time, the sum (without
duplication) of (i) the aggregate principal amount of Consolidated Indebtedness
owing by the Company and its Subsidiaries which has actually been funded and is
outstanding at such time, whether or not such amount is due or payable at such
time, plus (ii) the aggregate stated or face amount of all letters of credit at
such time for which any of the Company and its Subsidiaries is the account party
(unless cash collateralized with cash and/or cash equivalents in a manner
permitted hereunder) plus (iii) the aggregate amount of Capitalized Lease
Obligations owing by the Company and its Subsidiaries (it being understood that
Consolidated Funded Indebtedness shall not include amounts outstanding under the
Floorplan Credit Agreement or any Vendor Trade Program or any Contract Payment
Sale Indebtedness, in each case, so long as such amounts are not bearing
interest payable by a Loan Party).

 

9



--------------------------------------------------------------------------------

“Consolidated Indebtedness” means, at any time, the Indebtedness of the Company
and its Subsidiaries calculated on a consolidated basis as of such time.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Company and its Subsidiaries calculated on a
consolidated basis for such period, including, without limitation, yield or any
other financing costs resembling interest which are payable under any Permitted
Receivables Facility.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated on a consolidated basis
for such period.

“Consolidated Rentals” means, with reference to any period, the Rentals of the
Company and its Subsidiaries calculated on a consolidated basis for such period.

“Contract Payment” has the meaning set forth in the definition of “Contract
Payment Sale”.

“Contract Payment Purchaser” has the meaning set forth in the definition of
“Contract Payment Sale”.

“Contract Payment Sale” means a transaction in which a Loan Party enters into a
lease, managed services arrangement or software licensing agreement with a U.S.
state or federal Governmental Authority or other Person pursuant to which
(i) such Loan Party will lease certain equipment, provide certain managed
services or license certain software to such Governmental Authority or other
Person, (ii) such Governmental Authority or other Person is obligated to make a
series of payments to such Loan Party during the term of such lease, managed
services arrangement or software license (each such payment, a “Contract
Payment”), (iii) such Loan Party sells or assigns a portion or all of such
Contract Payments (and, in the case of a lease or managed services arrangement,
the related equipment) and related proceeds to a third-party (a “Contract
Payment Purchaser”) and (iv) such Loan Party is involved in the administration
and servicing of such Contract Payments for such Contract Payment Purchaser
during the term of such lease, managed services arrangement or software license.

“Contract Payment Sale Indebtedness” shall mean any remaining obligations of any
Loan Party in respect of any Contract Payment Sale transaction that are recorded
as a liability on the consolidated balance sheet of the Company and its
Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, or an LC
Disbursement.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lenders or any other Lender.

 

10



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party or the Company, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations (and is financially able
to meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement; provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s or the Company’s, as applicable, receipt of such
certification in form and substance satisfactory to it, the Company and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“Designated Obligations” shall mean all obligations of the Borrowers with
respect to (a) principal of and interest on the Revolving Loans,
(b) participations in Swingline Loans funded by the Lenders, (c) unreimbursed LC
Disbursements and interest thereon and (d) all commitment fees and Letter of
Credit participation fees.

“Disqualified Equity Interests” means Equity Interests that (a) require the
payment of any cash dividends prior to the date that is 91 days after the
Maturity Date, (b) mature or are mandatorily redeemable (other than solely for
Qualified Equity Interests) or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof (other than solely for Qualified
Equity Interests), in each case in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation on a fixed date
or otherwise, prior to the date that is 91 days after the Maturity Date (other
than (i) upon termination of the Commitments and payment in full of the
Obligations then due and owing or (ii) upon a “change in control” or asset sale,
provided, that any payment required pursuant to this clause (ii) is subject to
the prior repayment in full of the Obligations or is otherwise contractually
subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent) or (c) are convertible or
exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Equity Interests or other assets other than Qualified Equity
Interests prior to the date that is 91 days after the Maturity Date; provided,
however, that if an Equity Interest in any Person is issued pursuant to any plan
for the benefit of employees of the Company or any of its Subsidiaries or by any
such plan to such employees, such Equity Interest shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by the Company or any of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations of such Person.

 

11



--------------------------------------------------------------------------------

“Domestic Foreign Holding Company” means any Subsidiary incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia substantially all of the assets of which consist of
Equity Interests in one or more Foreign Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957 of the Code; provided,
that such Subsidiary does not conduct any material business or activities other
than the ownership of such Equity Interests in Foreign Subsidiaries.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“Dutch Borrower” means Insight Enterprises B.V., a besloten vennootschap met
beperkte aansprakelijkheid, incorporated under the laws of The Netherlands
having its corporate seat (statutaire zetel) in The Hague, The Netherlands,
together with its successors and permitted assigns.

“Dutch Civil Code” means the Dutch Civil Code (Burgerlijk Wetboek).

“Dutch Parallel Debt” has the meaning assigned to such term in Article VIII.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 11.02).

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests and
entitlements, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

 

12



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“EU Banking Passport” means the right of passport to provide lending services on
a cross-border basis under the Council Directive of 20 March 2000 relating to
the taking up and pursuit of the business of credit institutions (No 2006/48/EC)
in the relevant European Economic Area member state. For purposes hereof, “EU
Banking Passport” shall include each right of passport to the extent multiple
rights of passport are required under the aforementioned Council Directive to
extend credit to Borrowers in their respective jurisdictions of organization.

“EURIBO Rate” means, with respect to any Borrowing in Euro under any Tranche (to
the extent permitted under such Tranche), the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m., Brussels time, on the
Quotation Day for such Interest Period by reference to the percentage rate per
annum determined by the Banking Federation of the European Union for deposits in
Euro (as reflected on the applicable Reuters screen page) for a period equal to
such Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“EURIBO Rate” shall be the average (rounded upward, if necessary, to the next
1/100 of 1%) of the respective interest rates per annum at which deposits in
Euro are offered for such Interest Period to major banks in the Applicable
Interbank Market by JPMorgan Chase Bank, N.A. at approximately 11:00 a.m.,
Brussels time, on the Quotation Day for such Interest Period.

“Euro” or “€” means the currency constituted by the Treaty on the European Union
and as referred to in the EMU Legislation.

 

13



--------------------------------------------------------------------------------

“Eurocurrency”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Applicable Interbank Rate with respect to the
applicable currency of such Loan or Borrowing.

“Eurocurrency Payment Office” of the Administrative Agent means, for each
Alternative Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“European Borrower” means each of the UK Borrower and the Dutch Borrower.

“European Tranche” means the European Tranche Commitments, the European Tranche
Revolving Loans and the European Tranche Swingline Loans.

“European Tranche Commitment” means, with respect to each Lender, the commitment
of such Lender to make European Tranche Revolving Loans and to acquire
participations in European Tranche Swingline Loans hereunder, expressed as an
amount representing the maximum aggregate amount of such European Tranche
Lender’s European Tranche Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.09 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 11.04. The
initial amount of each European Tranche Lender’s European Tranche Commitment is
set forth on Schedule 2.01, in the Assignment and Assumption pursuant to which
such European Tranche Lender shall have assumed its European Tranche Commitment
or in the documentation pursuant to which such Lender shall have provided its
European Tranche Commitment pursuant to Section 2.09, as applicable. The
aggregate amount of the European Tranche Commitments on the date hereof is the
US Dollar Equivalent of $25,000,000.

“European Tranche Exposure” means, with respect to any European Tranche Lender
at any time, the US Dollar Equivalent of the sum at such time, without
duplication, of (a) such Lender’s European Tranche Percentage of the sum of the
principal amounts of the outstanding European Tranche Revolving Loans, plus
(b) such Lender’s European Tranche Swingline Exposure at such time.

“European Tranche Lender” means a Qualifying Lender with a European Tranche
Commitment.

“European Tranche Percentage” means, with respect to any European Tranche
Lender, the percentage of the total European Tranche Commitments represented by
such Lender’s European Tranche Commitment; provided that, in the case of
Section 2.23 when a Defaulting Lender shall exist, “European Tranche Percentage”
shall mean the percentage of the total European Tranche Commitments
(disregarding any Defaulting Lender’s European Tranche Commitment) represented
by such Lender’s European Tranche Commitment. If the European Tranche
Commitments have terminated or expired, the European Tranche Percentages shall
be determined based upon the European Tranche Commitments most recently in
effect, giving effect to any assignments.

 

14



--------------------------------------------------------------------------------

“European Tranche Revolving Borrowing” means a Borrowing comprised of European
Tranche Revolving Loans.

“European Tranche Revolving Loan” means a Loan made by a European Tranche Lender
pursuant to Section 2.01(b). Each European Tranche Revolving Loan shall be
denominated in US Dollars or an Alternative Currency and shall be a Eurocurrency
Loan.

“European Tranche Swingline Exposure” means, at any time, the aggregate
principal amount of all European Tranche Swingline Loans outstanding at such
time. The European Tranche Swingline Exposure of any European Tranche Lender at
any time shall be its European Tranche Percentage of the total European Tranche
Swingline Exposure at such time.

“European Tranche Swingline Lender” means JPMorgan Chase Bank, N.A. (including
its branches or affiliates), in its capacity as lender of European Tranche
Swingline Loans hereunder.

“European Tranche Swingline Loan” means a Loan made by the European Tranche
Swingline Lender to a European Borrower pursuant to Section 2.04.

“European Tranche Swingline Rate” means, for any day, in relation to any
European Tranche Swingline Loan, the percentage rate per annum which is equal to
the rate (rounded upwards to four decimal places) quoted by JPMorgan Chase Bank,
N.A. to leading banks in the Applicable Interbank Market as of 11:00 a.m. London
time on the day of the proposed Borrowing for the relevant European Tranche
Swingline Loan for the offering of deposits in the relevant currency for a
period comparable to the Interest Period for the relevant European Tranche
Swingline Loan and for settlement on that day.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such day on the
Reuters World Currency Page for such currency. In the event that such rate does
not appear on any Reuters World Currency Page, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrowers, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of US Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error

“Exchange Rate Date” means, if on such date any outstanding Revolving Credit
Exposure is (or any Revolving Credit Exposure that has been requested at such
time would be) denominated in a currency other than US Dollars, each of:

 

15



--------------------------------------------------------------------------------

(a) the last Business Day of each calendar quarter,

(b) if an Event of Default has occurred and is continuing, the CAM Exchange Date
and any other Business Day designated as an Exchange Rate Date by the
Administrative Agent in its sole discretion, and

(c) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to Revolving Loans or (ii) each request for the
issuance, amendment, renewal or extension of any Letter of Credit or Swingline
Loan.

“Excluded Taxes” means, with respect to any Lender or Issuing Bank, (a) income
or franchise taxes imposed on (or measured by) its net income by the United
States of America (or any political subdivision thereof), or by the jurisdiction
under which such recipient is organized or incorporated or in which its
principal office or any lending office from which it makes Loans hereunder is
located, (b) any branch profit taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction described in clause (a) above,
(c) in the case of a US Tranche Lender, any withholding tax that is imposed by
the United States of America (or any political subdivision thereof) on payments
by the Company from an office within such jurisdiction and would apply as of the
date such US Tranche Lender becomes a party to this Agreement (or, subject to
Section 2.17(f)(ii), in the case of a Lender that becomes a US Tranche Lender by
operation of the CAM Exchange, that would apply as of the date such Lender
becomes a US Tranche Lender) or relates to payments received by a new lending
office designated by such US Tranche Lender and is in effect and would apply at
the time such lending office is designated, (d) in the case of a European
Tranche Lender, any withholding tax that is imposed by the Netherlands or the
United States (or any political subdivision thereof) on payment by a European
Borrower from an office within such jurisdiction, in any case to the extent such
tax is in effect and would apply as of the date such European Tranche Lender
becomes a party to this Agreement (or, subject to Section 2.17(f)(ii), in the
case of a Lender that becomes a European Tranche Lender by operation of the CAM
Exchange, that would apply as of the date such Lender becomes a European Tranche
Lender) or relates to payments received by a new lending office designated by
such European Tranche Lender and is in effect and would apply at the time such
lending office is designed, (e) any tax that is imposed under FATCA, or (f) any
withholding tax that is attributable to such Lender’s failure to comply with
Section 2.17(e), except, in the case of clause (c), (d) or (e) above, to the
extent that such withholding tax shall have resulted from the making of any
payment by a Borrower to a location other than the office designated by the
Administrative Agent or such Lender for the receipt of payments of the
applicable type from the applicable Borrower and in the case of clauses (a) to
(f) above, Excluded Taxes does not include UK Tax.

“Existing Credit Agreement” is defined in the Preliminary Statements hereto.

“Existing Letters of Credit” has the meaning set forth in Section 2.05(a).

“Exposure” means, with respect to any Lender, such Lender’s US Tranche Revolving
Exposure and European Tranche Exposure.

 

16



--------------------------------------------------------------------------------

“Facility Office” has the meaning assigned to such term in Section 2.17(f).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.

“FCC” means the Federal Communications Commission or any successor commission or
agency of the United States of America having jurisdiction over the Company, any
Subsidiary, any System or any Telecommunications Equipment.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means any of the following officers of the Company: chief
executive officer, president, chief financial officer, treasurer, chief
accounting officer or senior vice president of finance.

“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter of
the Company, the ratio of (a)(i) Consolidated EBITDA during the four fiscal
quarter period then ended minus (ii) Consolidated Capital Expenditures during
such period minus (iii) cash dividends or distributions (excluding any
repurchase of its Equity Interests made by the Company in accordance with
Section 6.06) paid by the Company on its Equity Interests during such period
plus (iv) Consolidated Rentals during such period to (b)(i) Consolidated
Interest Expense during such period plus (ii) Consolidated Rentals during such
period plus (iii) expenses for taxes paid or taxes accrued during such period
(calculated for the Company and its Subsidiaries on a consolidated basis) plus
(iv) any scheduled amortization of the principal portion of Indebtedness during
such period (other than amounts owing in connection with Permitted Receivables
Facilities), including, without limitation, Capitalized Lease Obligations
(calculated for the Company and its Subsidiaries on a consolidated basis).

“Floorplan Collateral Agent” means Wells Fargo Capital Finance, LLC, in its
capacity as collateral agent under the Floorplan Credit Agreement.

“Floorplan Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of the date hereof, by and among Insight Public Sector, Inc., Insight
Direct USA, Inc., Calence, LLC, the lenders party thereto from time to time,
Castle Pines Capital, LLC, as an administrative agent, Wells Fargo Capital
Finance, LLC, as an administrative agent, and the Floorplan Collateral Agent,
and any extensions, renewals, refinancings and replacements thereof permitted
pursuant to the Floorplan Intercreditor Agreement that, except as otherwise
permitted hereunder, do not increase the outstanding principal amount thereof.

 

17



--------------------------------------------------------------------------------

“Floorplan Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of the date hereof, among the Company, the Administrative
Agent and the Floorplan Collateral Agent.

“Floorplan Loan Documents” means the Floorplan Credit Agreement and the other
“Loan Documents” (as defined in the Floorplan Credit Agreement).

“Foreign Assets” shall mean (i) the Equity Interests issued by Foreign
Subsidiaries and (ii) the assets of Foreign Subsidiaries.

“Foreign Lender” means, as to any Borrower, any Lender that is organized under
the laws of a jurisdiction other than that in which such Borrower is located.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Pension Plan” means any plan, scheme, fund (including any
superannuation fund) or other similar program established, sponsored or
maintained outside the United States by the Company or any one or more of its
Subsidiaries primarily for the benefit of employees of the Company or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” means (a) any Subsidiary that is not organized or existing
under the laws of the United States of America, any State thereof or the
District of Columbia, (b) any Domestic Foreign Holding Company or (c) any
Subsidiary the Equity Interests of which are directly or indirectly owned by any
“controlled foreign corporation” within the meaning of Section 957 of the Code
or any Domestic Foreign Holding Company.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Approval” means, with respect to the Company or any Subsidiary,
any license, permit or certificate of public convenience and necessity issued or
required to be issued to the Company or such Subsidiary by the FCC, any PUC or
any Governmental Authority in connection with any System or Telecommunications
Equipment.

“Governmental Authority” means the government of the United States of America,
the Netherlands, the United Kingdom, any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including, without limitation, any
supra-national bodies such as the European Union or the European Central Bank
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

 

18



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall refer to (i) each Lender in respect of its Loans,
(ii) the Issuing Bank in respect of LC Disbursements, (iii) the Administrative
Agent, the Lenders and the Issuing Bank in respect of all other present and
future obligations and liabilities of any Borrower or any Subsidiary Guarantor
of every type and description arising under or in connection with this Agreement
or any other Loan Document, (iv) each Person benefiting from indemnities made by
any Borrower or any Subsidiary Guarantor hereunder or under other Loan
Documents, (v) each Lender (or Affiliate thereof) in respect of all Swap
Agreements of the Company or any Subsidiary with such Lender (or such Affiliate)
as exchange party or counterparty thereunder, (vi) each Lender (or Affiliate
thereof) providing Banking Services to the Company or any Subsidiary and
(vii) their respective successors, transferees and assigns.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Immaterial Subsidiary” means any Subsidiary of the Company that is not a
Material Subsidiary.

 

19



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price property or services (excluding current accounts
payable incurred in the ordinary course of business), (e) all Indebtedness of
others secured by any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of obligations, liabilities or indebtedness of the type described in
clauses (a) through (e) and (g) through (l) of this definition, (g) all
Capitalized Lease Obligations of such Person, (h) the principal component of all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty (unless cash collateralized
with cash and/or cash equivalents in a manner permitted hereunder), (i) the
principal component of all obligations, contingent or otherwise, of such Person
in respect of bankers’ acceptances, (j) Attributable Receivables Indebtedness,
(k) all Attributable Debt of such Person under Sale and Leaseback Transactions,
(l) with respect to any Subsidiary of the Company, any Disqualified Equity
Interests of such Person and (m) all Net Mark-to-Market Exposure of such Person
under all Swap Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means Taxes, other than Excluded Taxes and Other Taxes
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.

“Indemnitee” has the meaning set forth in Section 11.03(b).

“Information Memorandum” means the Confidential Information Memorandum dated
March 2012 relating to the Company and the Transactions.

“Initial Subsidiary Guarantor” means each Domestic Subsidiary of the Company
listed on Schedule 1.01(b).

“Intellectual Property Security Agreements” means each of intellectual property
security documents made by the Loan Parties in favor of the Administrative Agent
and such other intellectual property security documents as any Loan Party may
from time to time hereafter make in favor of the Administrative Agent.

“Intercreditor Agreement” means the Second Amended and Restated Intercreditor
Agreement, dated as of September 17, 2008, among the Administrative Agent, IBM
Credit LLC, Hewlett Packard Company, JPMorgan Chase Bank, N.A., as Agent for the
“Securitization Parties” identified therein, and the Floorplan Collateral Agent,
and as acknowledged by the Company and certain of its Subsidiaries.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.07.

 

20



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan (other than a Swingline Loan), the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurocurrency Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period, and (c) with respect to any Swingline Loan,
the day that such Loan is required to be repaid pursuant to the terms of this
Agreement.

“Interest Period” means (a) with respect to any Eurocurrency Borrowing (other
than a European Tranche Swingline Loan), the period commencing on the date of
such Borrowing and ending on the numerically corresponding day in the calendar
week or calendar month that is one week, two weeks or one, two, three or six
months thereafter, as the applicable Borrower may elect and (b) with respect to
any European Tranche Swingline Loan, the period commencing on the date of such
Loan and ending on the date one, seven or fourteen days thereafter, as the
applicable Borrower may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, with respect to any Eurocurrency
Borrowing other than a European Tranche Swingline Loan, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing (other than a European Tranche Swingline
Loan) that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Issuing Bank” means (i) JPMorgan Chase Bank, N.A. in its capacity as an issuer
of Letters of Credit hereunder, and (ii) each other Lender that agrees to act as
an Issuing Bank hereunder and that is approved by the Company and the
Administrative Agent (such consent not to be unreasonably withheld), in each
case together with its successors in such capacity as provided in
Section 2.05(i); provided, that, unless the Administrative Agent shall otherwise
consent, there shall not at any time be more than two (2) other Lenders
constituting an Issuing Bank pursuant to the foregoing clause (ii). Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate. All references contained in this Agreement and the other Loan
Documents to “the Issuing Bank” shall be deemed to apply equally to each of the
institutions referred to in clauses (i) and (ii) of this definition in their
respective capacities as issuers of any and all Letters of Credit issued by each
such institution.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Company at such time. The LC Exposure of any US Tranche Lender at any time shall
be its US Tranche Revolving Percentage of the total LC Exposure at such time.

 

21



--------------------------------------------------------------------------------

“Lead Arrangers” means J.P. Morgan Securities LLC and Wells Fargo Securities,
LLC, in their capacity as joint lead arrangers and joint bookrunners.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.09, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing other than in Euro
under any Tranche for any Interest Period, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m., London time, on the Quotation
Day for such Interest Period by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in the currency of such Borrowing (as
reflected on the applicable Reuters screen page), for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the average (rounded upward, if necessary, to the next 1/100 of
1%) of the respective interest rates per annum at which deposits in the currency
of such Borrowing are offered for such Interest Period to major banks in the
Applicable Interbank Market by JPMorgan Chase Bank, N.A. at approximately 11:00
a.m., London time, on the Quotation Day for such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge in the nature of a security interest
or security interest in, on or of such asset and (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

“Loan Documents” means this Agreement, the Subsidiary Guarantee Agreement, the
Collateral Documents, the Intercreditor Agreement, the Floorplan Intercreditor
Agreement, each promissory note delivered pursuant to this Agreement and each
other agreement, instrument, certificate or other document executed by any Loan
Party in connection with any of the foregoing.

“Loan Parties” means the Borrowers and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan, Borrowing or Letter of Credit
denominated in US Dollars, New York City time, and (b) with respect to any other
Loan or Borrowing, London time.

“London Business Day” means any day that is not a Saturday, Sunday or other day
on which commercial banks in London are authorized or required by law to remain
closed.

“Mandatory Cost” is described in Schedule 1.01(a).

 

22



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Company and the Subsidiaries,
taken as a whole, or (b) the validity or enforceability of this Agreement or any
other Loan Document or the rights or remedies of the Administrative Agent and
the Lenders hereunder and thereunder.

“Material Indebtedness” means (a) Indebtedness or other obligations outstanding
under the Floorplan Credit Agreement and (b) any other Indebtedness (other than
the Loans and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of any one or more of any Borrower or any Subsidiary in an aggregate
principal amount exceeding $25,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.

“Material Subsidiary” means any direct or indirect Domestic Subsidiary of the
Company or any direct Foreign Subsidiary of the Company or any Subsidiary
Guarantor, in each case set forth on Schedule 3.16 or designated as a Material
Subsidiary in a Compliance Certificate delivered by the Company pursuant to this
Agreement.

“Maturity Date” means April 26, 2017.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA with respect to which the Company or any of its ERISA Affiliates may
have any liability, contingent or otherwise.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreements. “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Swap
Agreement as of the date of determination (assuming such Swap Agreement were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Agreement as of the date
of determination (assuming such Swap Agreement were to be terminated as of that
date).

“Obligations” means the due and punctual payment of (a) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to any Borrower, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (b) each payment required to be
made by the Company under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(c) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrowers and the Subsidiary
Guarantors under this Agreement and the other Loan Documents.

 

23



--------------------------------------------------------------------------------

“Operating Lease” of a Person means any lease of an asset (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document other than
UK Tax.

“Overnight Alternative Currency Rate” means, for any amount payable in an
Alternative Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.

“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 11.04(c).

“Participant Register” has the meaning set forth in Section 11.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Company or any Subsidiary of all or
substantially all the assets of, or more than fifty percent (50%) of the Equity
Interests in, a Person or division or line of business of a Person if, at the
time of and immediately after giving effect thereto, (i) no Default has occurred
and is continuing or would arise after giving effect thereto, (ii) such Person
or division or line of business is engaged in a type of business that complies
with the requirements of the last sentence of Section 6.03, (iii) the Total
Leverage Ratio shall not exceed 2.50 to 1.00, the Fixed Charge Coverage Ratio
shall not be less than 1.25 to 1.00 and the Asset Coverage Ratio shall be not
less than 1.75 to 1.00, in each case determined on a pro forma basis (excluding
any synergies or cost savings contemplated to occur pursuant to such Permitted
Acquisition) after giving effect to such acquisition, recomputed as of the last
day of the most recently ended fiscal quarter of the Company for which financial
statements are available, as if such acquisition (and any related incurrence or
repayment of Indebtedness, with any new Indebtedness being deemed to be
amortized over the applicable testing period in accordance with its terms) had
occurred on the first day of each relevant period for testing such compliance
and (iv) in the case of any acquisition with respect to which the aggregate
consideration exceeds $100,000,000, the Company shall have delivered a
Compliance Certificate not less than five (5) days (or such shorter period as
the Administrative Agent shall agree) prior to the consummation of such
acquisition demonstrating compliance with the foregoing clause (iii) and setting
forth the Material Subsidiaries after giving effect to such acquisition.

 

24



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens for taxes that are not yet due or are being contested in compliance
with Section 5.04;

(b) carriers’, suppliers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, landlords’ and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security or
employment laws or regulations;

(d) Liens securing the performance of bids, tenders, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) Liens securing or otherwise arising in respect of judgments that do not
constitute an Event of Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way, use restrictions, minor
defects or irregularities in title, reservations (including reservations in any
original grant from any government of any water or mineral rights or interests
therein) and similar encumbrances on real property imposed by law or arising in
the ordinary course of business that do not secure any monetary obligations and
do not materially detract from the value of the affected property or interfere
with the ordinary conduct of business of the Company or any Subsidiary;

(g) Liens in favor of payor banks having a right of setoff, revocation, refund
or chargeback with respect of money or instruments of the Company or any
Subsidiary on deposit with or in possession of such bank;

(h) deposits securing liability to insurance carriers under insurance or
self-insurance arrangements;

(i) any encumbrance or restriction with respect to the transfer of the Equity
Interests in any joint venture or similar arrangement pursuant to the terms
thereof;

 

25



--------------------------------------------------------------------------------

(j) Liens created pursuant to the general conditions of a bank operating in the
Netherlands based on the general conditions drawn by the Netherlands Banker’s
Association (Nederlands Vereniging van Banken) and the Dutch Consumers Union
(Consumentenbond); and

(k) Liens created under the Collateral Documents.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, any member state of the European Union (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of such member state), in each case maturing within one year from the
date of acquisition thereof;

(c) investments in commercial paper maturing within one year from the date of
acquisition thereof and rated, at such date of acquisition, at least A-2 by S&P
or P-2 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally;

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, and
(ii) are rated AAA by S&P or Aaa by Moody’s;

(g) in the case of any Foreign Subsidiary, high quality, short-term liquid
Investments made by such Foreign Subsidiary in the ordinary course of managing
its surplus cash position in investments in any OECD country of similar quality
as those described in clauses (a) through (f) above; and

(h) demand deposit accounts maintained in the ordinary course of business.

 

26



--------------------------------------------------------------------------------

“Permitted Receivables Facility” means the receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale or pledge by the Company and/or one or more other Receivables Sellers of
Permitted Receivables Facility Assets (thereby providing financing to the
Company and the Receivables Sellers) to the Receivables Entity (either directly
or through another Receivables Seller), which in turn shall sell or pledge
interests in the respective Permitted Receivables Facility Assets to third-party
investors pursuant to the Permitted Receivables Facility Documents (with the
Receivables Entity permitted to issue investor certificates, purchased interest
certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by the
Receivables Entity to purchase the Permitted Receivables Facility Assets from
the Company and/or the respective Receivables Sellers, in each case as more
fully set forth in the Permitted Receivables Facility Documents.

“Permitted Receivables Facility Assets” means (a) Receivables (whether now
existing or arising in the future) of the Company and its Subsidiaries which are
transferred or pledged to the Receivables Entity pursuant to the Permitted
Receivables Facility and any related assets which are also so transferred or
pledged to the Receivables Entity and all proceeds thereof and (b) loans to the
Company and its Subsidiaries secured by Receivables (whether now existing or
arising in the future) of the Company and its Subsidiaries which are made
pursuant to the Permitted Receivables Facility.

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with the Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests, all of which documents and
agreements (in the case of material documents and agreements) shall be in form
and substance reasonably satisfactory to the Administrative Agent in all
material respects, in each case as such documents and agreements may be amended,
restated, amended and restated, modified, supplemented, refinanced or replaced
from time to time so long as (a) any such amendments, modifications,
supplements, refinancings or replacements do not impose any conditions or
requirements on the Company or any of its Subsidiaries that are more restrictive
in any material respect than those in existence immediately prior to any such
amendment, modification, supplement, refinancing or replacement, and (b) any
such amendments, modifications, supplements, refinancings or replacements are
not adverse in any material way to the interests of the Lenders. The
Administrative Agent and the Lenders hereby acknowledge that all Permitted
Receivables Facility Documents in effect on the Effective Date with respect to
the Permitted Receivables Facility to which Insight Receivables, LLC is a party
are satisfactory in form.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

27



--------------------------------------------------------------------------------

“Pledge Agreements” means (i) the Company Pledge Agreement, (ii) the Subsidiary
Pledge Agreement, (iii) each of the Charge Over Shares, dated April 1, 2008,
between the Company and the Administrative Agent, (iv) the Charge Over Shares,
dated April 1, 2008, between Insight Enterprises UK Limited and the
Administrative Agent, (v) the Deed of Pledge on Shares in the Capital of Insight
Enterprises B.V., dated April 1, 2008, among Insight Enterprises Holdings B.V.,
Insight Enterprises B.V. and the Administrative Agent and the confirmation
thereof entered into on the date hereof, (vi) the Deed of Pledge on Shares in
the Capital of Insight Enterprises Holdings B.V., dated April 1, 2008, among
Insight Technology Solutions Inc., Insight Enterprises C.V., Insight Enterprises
Holdings B.V. and the Administrative Agent and the confirmation thereof entered
into on the date hereof, (vii) the Share Pledge Agreement, dated July 29, 2008,
between the US Borrower, Insight Technology Solutions GmbH, the Administrative
Agent and the financial institutions being a party thereto and the confirmation
of such agreement and any lower ranking share pledge thereto entered into
pursuant to Section 5.09, (viii) the Agreement for the Pledge of a Financial
Instruments Account Relating to Shares of Insight Technology Solutions SAS,
dated August 4, 2008, among Insight Technology Solutions Inc. and the
Administrative Agent and any lower ranking share pledge thereto entered into
pursuant to Section 5.09, (ix) the Canadian Pledge Agreement, dated January 31,
2003, among Insight North America, Inc., Insight Canada Holdings, Inc. (f/k/a
Insight Canada, Inc.) and the Administrative Agent, evidencing the pledge of the
Equity Interests in 3683371 Canada Inc. and Insight Direct Canada, Inc., (x) the
Canadian Pledge Agreement, dated January 19, 2012, among Insight Canada
Holdings, Inc. and the Administrative Agent, evidencing the pledge of the Equity
Interests in Insight Canada Inc. (an Ontario corporation) and (xi) such other
pledge agreements and other confirmation agreements as may from time to time be
made by the Company or any other Loan Party in favor of the Administrative Agent
for the benefit of the Holders of Secured Obligations.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective, and such prime rate need not be the lowest interest rate charged by
JPMorgan Chase Bank, N.A. in respect of loans or other extensions of credit.

“PUC” means any state Governmental Authority having utility or
telecommunications regulatory authority over the Company, any Subsidiary, any
System or any Telecommunications Equipment.

“Qualified Equity Interests” means any Equity Interests that do not constitute
Disqualified Equity Interests.

“Qualifying Lender” means

 

  (i) a Lender (other than a Lender within sub-paragraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document and is:

 

  (A) a Lender:

 

28



--------------------------------------------------------------------------------

  (I) which is a bank (as defined for the purpose of section 879 of the Income
Tax Act 2007) making an advance under a Loan Document; or

 

  (II) in respect of an advance made under a Loan Document by a person that was
a bank (as defined for the purpose of section 879 of the Income Tax Act 2007) at
the time that that advance was made,

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or

 

  (B) a UK Lender; or

 

  (C) a Treaty Lender; or

(ii) a building society (as defined for the purpose of section 880 of the Income
Tax Act 2007) making an advance under a Loan Document.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

(a) in the case of Euro, two TARGET Days and two London Business Days (to the
extent the two are not the same) before the first day of that period;

(b) in the case of Sterling, the first day of such period;

(c) in the case of US Dollars or any Alternative Currency other than Euro or
Sterling, two Business Days before the first day of that period,

unless market practice differs in the Applicable Interbank Market for a
currency, in which case the Quotation Day for that currency will be determined
by the Administrative Agent in accordance with market practice in the Applicable
Interbank Market (and if quotations would normally be given by leading banks in
the Applicable Interbank Market on more than one day, the Quotation Day will be
the last of those days).

“Receivables” means all accounts receivable (including, without limitation, all
rights to payment created by or arising from sales or licenses of goods or
general intangibles (such as software), leases of goods or the rendition of
services rendered no matter how evidenced whether or not earned by performance).

 

29



--------------------------------------------------------------------------------

“Receivables Entity” means a wholly-owned Subsidiary of the Company which
engages in no activities other than in connection with the financing of accounts
receivable of the Receivables Sellers and which is designated (as provided
below) as the “Receivables Entity” (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is guaranteed by the
Company or any other Subsidiary of the Company (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates the Company or any other Subsidiary of the Company in any way (other
than pursuant to Standard Securitization Undertakings) or (iii) subjects any
property or asset of the Company or any other Subsidiary of the Company,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (b) with which
neither the Company nor any of its Subsidiaries has any contract, agreement,
arrangement or understanding (other than pursuant to the Permitted Receivables
Facility Documents (including with respect to fees payable in the ordinary
course of business in connection with the servicing of accounts receivable and
related assets)) on terms less favorable to the Company or such Subsidiary than
those that might be obtained at the time from persons that are not Affiliates of
the Company, and (c) to which neither the Company nor any other Subsidiary of
the Company has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.
Except with respect to Insight Receivables, LLC, an Illinois limited liability
company, which is hereby designated as a Receivables Entity, any such
designation shall be evidenced to the Administrative Agent by filing with the
Administrative Agent an officer’s certificate of the Company certifying that
such designation complied with the foregoing conditions.

“Receivables Sellers” means the Company and its Subsidiaries (other than the
Receivables Entity) that are from time to time party to the Permitted
Receivables Facility Documents.

“Register” has the meaning set forth in Section 11.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing greater than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary thereof or any
option, warrant or other right to acquire any such Equity Interest in the
Company or any Subsidiary thereof.

“Revolving Borrowing” means a Borrowing comprised of US Tranche Revolving Loans
or European Tranche Revolving Loans.

“Revolving Credit Exposure” means a US Tranche Revolving Exposure or a European
Tranche Exposure.

 

30



--------------------------------------------------------------------------------

“Revolving Loan” means a US Tranche Revolving Loan or a European Tranche
Revolving Loan.

“S&P” means Standard & Poor’s.

“Sale and Leaseback Transaction” means any sale or other transfer of any asset
by a Person with the intent to lease such asset as lessee.

“Secured Obligations” means (a) the Obligations, (b) unless otherwise agreed
upon in writing by the applicable Lender party thereto, the due and punctual
payment and performance of all obligations of the Company or any Subsidiary,
monetary or otherwise, under each Swap Agreement entered into with any
counterparty that was a Lender (or an Affiliate thereof) at the time such Swap
Agreement was entered into and (c) Banking Services Obligations.

“Security Agreements” means the Company Security Agreement and the Subsidiary
Security Agreement.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Services Authority, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal. Such reserve, liquid asset, fees or
similar requirements shall, in the case of US Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

 

31



--------------------------------------------------------------------------------

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company; provided, that Persons that
would be required in accordance with GAAP to be consolidated with the Company,
but which are not otherwise controlled by the Company shall be “Subsidiaries”
hereunder solely for the purpose of making calculations under Section 6.10
hereof, but shall not be “Subsidiaries” hereunder for purposes of any
representation, warranty or other covenant hereunder.

“Subsidiary Guarantee Agreement” means the Third Amended and Restated Subsidiary
Guaranty, dated as of the date hereof, among the Subsidiary Guarantors and the
Administrative Agent, for the benefit of the Holders of Secured Obligations.

“Subsidiary Guarantors” means each Initial Subsidiary Guarantor and each other
Person that becomes party to a Subsidiary Guarantee Agreement as a Subsidiary
Guarantor, and the permitted successors and assigns of each such Person.

“Subsidiary Pledge Agreement” means that certain Third Amended and Restated
Domestic Subsidiary Pledge Agreement, dated as of the date hereof, among the
Subsidiary Guarantors and the Administrative Agent, for the benefit of the
Holders of Secured Obligations.

“Subsidiary Security Agreement” means that certain Third Amended and Restated
Subsidiary Security Agreement, dated as of the date hereof, among certain of the
Subsidiary Guarantors and the Administrative Agent, for the benefit of the
Holders of Secured Obligations.

“Substantial Portion” means, with respect to the assets of the Company and its
Subsidiaries, assets that represent more than 10.0% of the consolidated assets
of the Company and its Subsidiaries or assets that are responsible for more than
10.0% of the consolidated net sales or of the consolidated net income of the
Company and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
end of the four fiscal quarter period ending with the fiscal quarter immediately
prior to the fiscal quarter in which such determination is made (or if financial
statements have not been delivered hereunder for that fiscal quarter which ends
the four fiscal quarter period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that quarter).

 

32



--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the sum of (a) the US Tranche Swingline
Exposure and (b) the European Tranche Swingline Exposure. The Swingline Exposure
of any Lender shall be the sum of (a) the US Tranche Swingline Exposure for such
Lender, if any, and (b) the European Tranche Swingline Exposure for such Lender,
if any, at such time.

“Swingline Lender” means the US Tranche Swingline Lender or the European Tranche
Swingline Lender, as applicable.

“Swingline Loan” means a US Tranche Swingline Loan or a European Tranche
Swingline Loan, as applicable.

“Switching Equipment” means telecommunications switches and associated
electronics.

“System” means each telecommunications system owned or operated by the Company
or any Subsidiary in the United States of America as an integrated
communications provider in a designated metropolitan area, and all replacements,
enhancements or additions thereto.

“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

“TARGET Day” means any day on which TARGET is open for settlement of payments in
Euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings imposed by any
Governmental Authority other than UK Tax.

“Telecommunications Equipment” means Switching Equipment, fiber optic cable, or
other comparable switches, transmission equipment and other ancillary equipment
necessary for the installation and operation of a switch room or central office
and co-location with other telecommunications providers that will enable the
Company or any Subsidiary to offer telephony services, as well as all software
and hardware associated with the network operating center and back office
systems (including operations systems and support, billing systems and data
services).

 

33



--------------------------------------------------------------------------------

“Total Leverage Ratio” means, as of the last day of any fiscal quarter of the
Company, the ratio of Consolidated Funded Indebtedness at such time to Adjusted
Consolidated EBITDA for the four fiscal quarter period then most recently ended.

“Tranche” means the US Tranche or the European Tranche.

“Tranche Percentage” means, with respect to any Lender, such Lender’s US Tranche
Revolving Percentage or European Tranche Percentage, as applicable.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the execution, delivery and performance by the Borrowers and
their applicable Subsidiaries of all other Loan Documents, the borrowing of
Loans and the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

“Treaty” has the meaning set forth in the definition of “Treaty State”.

“Treaty Lender” means a Lender which:

(i) is treated as a resident of a Treaty State for the purposes of the Treaty;
and

(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lenders’ participation in the Loans is effectively
connected.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Applicable Interbank Rate or the Alternate Base
Rate.

“UK Borrower” means Insight Direct (UK) Ltd., a company organized under the laws
of England, together with its successors and permitted assigns.

“UK Chargor” means Insight Enterprises UK Limited, a company organized under the
laws of England, together with its successors and permitted assigns.

“UK Lender” means a Lender which is beneficially entitled to interest payable to
that Lender in respect of an advance under a Loan Document and is a Lender which
is:

(a) a company resident in the United Kingdom for United Kingdom tax purposes; or

(b) a partnership each member of which is:

(i) a company resident in the United Kingdom; or

 

34



--------------------------------------------------------------------------------

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of part 17 of the Corporation
Tax Act 2009; or

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing its chargeable
profits (within the meaning of section 19 of the Corporation Tax Act 2009).

“UK Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) imposed by the government
of the United Kingdom or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government of the United Kingdom.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in an
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.

“US Dollars” or “$” means the lawful money of the United States of America.

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“US Swingline Rate” means either (a) the Alternate Base Rate plus the Applicable
Rate for ABR Loans or (b) a rate mutually agreed upon by the Company and
JPMorgan Chase Bank, N.A..

“US Tranche” means the US Tranche Revolving Commitments, the US Tranche
Revolving Loans, the LC Exposure and the US Tranche Swingline Loans.

“US Tranche Lender” means a Lender with a US Tranche Revolving Commitment.

“US Tranche Revolving Borrowing” means a Borrowing comprised of US Tranche
Revolving Loans.

 

35



--------------------------------------------------------------------------------

“US Tranche Revolving Commitment” means, with respect to each Lender, the
commitment of such Lender to make US Tranche Revolving Loans and to acquire
participations in Letters of Credit and US Tranche Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s US Tranche Revolving Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.09 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 11.04. The
initial amount of each Lender’s US Tranche Revolving Commitment is set forth on
Schedule 2.01, in the Assignment and Assumption pursuant to which such Lender
shall have assumed its US Tranche Revolving Commitment or in the documentation
pursuant to which such Lender shall have provided its US Tranche Revolving
Commitment pursuant to Section 2.09, as applicable. The aggregate amount of the
US Tranche Revolving Commitments on the date hereof is the US Dollar Equivalent
of $325,000,000.

“US Tranche Revolving Exposure” means, with respect to any US Tranche Lender at
any time, the sum at such time, without duplication, of (a) such Lender’s US
Tranche Revolving Percentage of the sum of the principal amounts of the
outstanding US Tranche Revolving Loans, plus (b) the aggregate amount of such
Lender’s LC Exposure and US Tranche Swingline Exposure at such time.

“US Tranche Revolving Loan” means a Loan made by a US Tranche Lender pursuant to
Section 2.01(a).

“US Tranche Revolving Percentage” means, with respect to any US Tranche Lender,
the percentage of the total US Tranche Revolving Commitments represented by such
Lender’s US Tranche Revolving Commitment; provided that, in the case of
Section 2.23 when a Defaulting Lender shall exist, “US Tranche Revolving
Percentage” shall mean the percentage of the total US Tranche Revolving
Commitments (disregarding any Defaulting Lender’s US Tranche Revolving
Commitment) represented by such Lender’s US Tranche Revolving Commitment. If the
US Tranche Revolving Commitments have terminated or expired, the US Tranche
Revolving Percentages shall be determined based upon the US Tranche Revolving
Commitments most recently in effect, giving effect to any assignments.

“US Tranche Swingline Exposure” means, at any time, the aggregate principal
amount of all US Tranche Swingline Loans outstanding at such time. The US
Tranche Swingline Exposure of any US Tranche Lender at any time shall be its US
Tranche Revolving Percentage of the total US Tranche Swingline Exposure at such
time.

“US Tranche Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity
as lender of US Tranche Swingline Loans hereunder.

“US Tranche Swingline Loan” means a Loan made by the US Tranche Swingline Lender
to the Company pursuant to Section 2.04.

“Vendor Trade Programs” means those certain inventory finance transactions from
time to time entered into by the Company or its Affiliates with IBM Credit
Corporation or its Affiliates, Hewlett Packard Corporation or its Affiliates or
any other Person reasonably acceptable to the Administrative Agent.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

36



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “US Tranche
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency US Tranche Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “US Tranche Revolving Borrowing”)
or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency US Tranche Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. The definitions set forth in the Loan Documents and any
financial or other covenant calculations required by the Loan Documents shall be
computed to exclude any change to lease accounting rules from those in effect
pursuant to Accounting Standards Codification 840 (Leases) and other related
lease accounting guidance as in effect on the Effective Date.

 

37



--------------------------------------------------------------------------------

SECTION 1.05. Alternative Currency Calculations. (a) For purposes of determining
the European Tranche Exposure, or any other amount as a result of foreign
currency exchange rate fluctuation, the Administrative Agent shall determine the
Exchange Rate as of the applicable Exchange Rate Date with respect to each
Alternative Currency in which any requested or outstanding Borrowing is
denominated and shall apply such Exchange Rates to determine such amount (in
each case after giving effect to any Borrowings to be made or repaid and any
Letters of Credit to be issued, amended, renewed, extended or terminated, to the
extent practicable on or prior to the applicable date for such calculation).

(b) For purposes of any determination under Article VI or under paragraph (f),
(g) or (k) of Article VII, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than US Dollars shall be translated
into US Dollars at the currency exchange rates in effect on the date of such
determination; provided that no Default or Event of Default shall arise as a
result of any limitation set forth in Article VI being exceeded solely as a
result of changes in currency exchange rates from those rates applicable at the
time or times transactions were initially consummated in reliance on the
exceptions under such Sections.

SECTION 1.06. Dutch Terms.

In this Agreement, where it refers to a Dutch entity, a reference to:

(i) a necessary authorization where applicable includes without limitation:
(a) any action required to comply with the Works Councils Act of the Netherlands
(Wet op de ondernemingsraden); and (b) obtaining an unconditional positive
advice (advies) from the competent works council(s);

(ii) a security interest includes any mortgage (hypotheek), pledge (pandrecht),
retention-of-title arrangement (recht van retentie), right to reclaim goods
(recht van reclame), privilege (voorrecht) and, in general, any right in rem
(beperkt recht) created for the purpose of granting security (goederenrechtelijk
zekerheidsrecht);

(iii) a director in relation to the Dutch Borrower or other Dutch entity, means
a managing director (bestuurder) and board of directors means its managing board
(bestuur);

(iv) an insolvency, liquidation or administration includes a Dutch entity being
declared bankrupt (failliet verklaard), being subject to emergency measures
(noodregeling) or dissolved (ontbonden);

(v) a moratorium includes surseance van betaling and being subject to a
moratorium includes surseance verleend;

 

38



--------------------------------------------------------------------------------

(vi) any insolvency, liquidation or administration or any steps taken in
connection therewith include a Dutch entity having filed a notice under section
36 of the Dutch Tax Collection Act (Invorderingswet 1990) or section 23 of the
Sectoral Pension Fund (Obligatory Membership) Act 2000 (Wet verplichte
deelneming in een bedrijf persioenfonds 2000);

(vii) a receiver or trustee in bankruptcy includes a curator;

(viii) an administrator includes a bewindvoerder;

(ix) an attachment includes a beslag and attaching or taking possession of (any
of those terms) includes beslag leggen; and

(x) a subsidiary includes a subsidiary as defined in section 2:24a of the Dutch
Civil Code.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each US Tranche Lender agrees to make US Tranche Revolving Loans to the
Company from time to time during the Availability Period in US Dollars in an
aggregate principal amount at any time outstanding that will not result in
(i) such Lender’s US Tranche Revolving Exposure exceeding its US Tranche
Revolving Commitment, or (ii) the aggregate amount of the Lenders’ US Tranche
Revolving Exposures exceeding the aggregate amount of the US Tranche Revolving
Commitments.

(b) Subject to the terms and conditions set forth herein, each European Tranche
Lender agrees to make European Tranche Revolving Loans to the European Borrowers
and the Company in US Dollars and Alternative Currencies from time to time
during the Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) such Lender’s European Tranche Exposure
exceeding its European Tranche Commitment or (ii) the aggregate amount of the
Lenders’ European Tranche Exposures exceeding the aggregate amount of the
European Tranche Commitments.

(c) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each US Tranche Revolving Loan shall be
made as part of a Borrowing consisting of US Tranche Revolving Loans made by the
US Tranche Lenders ratably in accordance with their respective US Tranche
Revolving Commitments. Each European Tranche Revolving Loan shall be made as
part of a Borrowing consisting of European Tranche Revolving Loans made by the
European Tranche Lenders ratably in accordance with their respective European
Tranche Commitments. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several, and no Lender shall be
responsible for any other Lender’s failure to make Loans as required hereunder.

 

39



--------------------------------------------------------------------------------

(b) Subject to Section 2.14,

(i) each US Tranche Revolving Borrowing shall be comprised entirely of
Eurocurrency Loans or ABR Loans, in each case as the Company may request in
accordance herewith; provided that all US Tranche Revolving Borrowings made on
the Effective Date must be made as ABR Borrowings but may be converted into
Eurodollar Borrowings in accordance with Section 2.07;

(ii) each European Tranche Revolving Borrowing shall be comprised entirely of
Eurocurrency Loans;

(iii) each US Tranche Swingline Loan shall bear interest by reference to the US
Swingline Rate; and

(iv) each European Tranche Swingline Loan shall bear interest by reference to
the European Tranche Swingline Rate.

Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.14, 2.15, 2.16, 2.17, 2.18 and 2.19
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Each Borrowing shall be in an aggregate amount that is at least equal to the
Borrowing Minimum and an integral multiple of the Borrowing Multiple; provided
that an ABR Borrowing to the Company under the US Tranche Revolving Commitments
may be made in an aggregate amount that is equal to the aggregate available US
Tranche Revolving Commitments or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(e). Borrowings of more
than one Type and Class may be outstanding at the same time; provided, that
(i) there shall not at any time be more than a total of 12 US Tranche
Eurocurrency Revolving Borrowings outstanding, and (ii) there shall not at any
time be more than a total of 8 European Tranche Eurocurrency Revolving
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

(e) The first Loan from any Lender to the Dutch Borrower shall be at least EUR
100,000 or its equivalent in foreign currency.

SECTION 2.03. Requests for Revolving Borrowings.

(a) To request a Revolving Borrowing, the applicable Borrower, or the Company on
behalf of the applicable Borrower, shall notify the Administrative Agent of such
request by (x) e-mail, telephone or telecopy, if with respect to the US Tranche
or a Borrowing under the European Tranche denominated in US Dollars and
(y) telecopy, if with respect to a Borrowing under the European Tranche
denominated in an Alternative Currency:

 

40



--------------------------------------------------------------------------------

(i) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m., Local
Time, three Business Days before the date of the proposed Borrowing, and

(ii) in the case of an ABR Borrowing, not later than 12:00 p.m., New York City
time, on the Business Day of the proposed Borrowing.

Each Borrowing Request shall be irrevocable and each telephonic request shall be
confirmed by 2:00 p.m. (Local Time) on the same Business Day by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request. Each
written Borrowing Request shall be in a form approved by the Administrative
Agent and signed by the applicable Borrower, or by the Company on behalf of the
applicable Borrower. Each electronic, telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

1. The Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);

2. Whether the requested Borrowing is to be a US Tranche Revolving Borrowing or
a European Tranche Revolving Borrowing;

3. The currency and aggregate principal amount of the requested Borrowing;

4. The date of the requested Borrowing, which shall be a Business Day;

5. The Type of the requested Borrowing;

6. In the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

7. The location and number of the relevant account(s) to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

(b) If no election as to the Type of Borrowing is specified, then the requested
Revolving Borrowing shall be (i) in the case of a Borrowing under the US
Tranche, an ABR Borrowing, and (ii) in the case of a Borrowing under the
European Tranche, a Eurocurrency Borrowing. If no Interest Period is specified
with respect to any requested Eurocurrency Borrowing, then the relevant Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender that will make a Loan
as part of the requested Revolving Borrowing of the details thereof and of the
amount of the Loan to be made by such Lender as part of the requested Revolving
Borrowing.

 

41



--------------------------------------------------------------------------------

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the US Tranche Swingline Lender agrees to make US Tranche Swingline
Loans in US Dollars to the Company from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding US Tranche Swingline
Loans exceeding $15,000,000 or (ii) the total US Tranche Revolving Exposures
exceeding the total US Tranche Revolving Commitments; provided that the US
Tranche Swingline Lender shall not be required to make a US Tranche Swingline
Loan to refinance an outstanding US Tranche Swingline Loan. Subject to the terms
and conditions set forth herein, the European Tranche Swingline Lender agrees to
make European Tranche Swingline Loans in an Alternative Currency to a European
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the US
Dollar Equivalent of the aggregate principal amount of outstanding European
Tranche Swingline Loans exceeding $5,000,000 or (ii) the total European Tranche
Exposures exceeding the total European Tranche Commitments; provided that the
European Tranche Swingline Lender shall not be required to make a European
Tranche Swingline Loan to refinance an outstanding European Tranche Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent of such request by telephone, confirmed by telecopy, or
e-mail (in the case of a US Tranche Swingline Loan) or in a written notice, via
telecopy (in the case of a European Tranche Swingline Loan), not later than
(x) 1:00 p.m., New York city time, for a US Tranche Swingline Loan and (y) 9:00
a.m., London time, for a European Tranche Swingline Loan on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable, shall be deemed
to certify that all conditions for a Borrowing set forth in this Agreement have
been satisfied, and shall specify the requested date (which shall be a Business
Day) and amount of the requested Swingline Loan, the Tranche under which the
requested Swingline Loan will be borrowed and, in the case of a European Tranche
Swingline Loan, the Interest Period to be applicable thereto (which shall be a
period contemplated by the definition of the term “Interest Period”). The
Administrative Agent will promptly advise the applicable Swingline Lender of any
such notice received from such Borrower. The applicable Swingline Lender shall,
subject to the terms and condition of this Agreement, make each Swingline Loan
available to the applicable Borrower (which may vary based upon the Tranche
under which such Swingline Loan is made) by depositing the same, in immediately
available funds, to an account of such Borrower designated by such Borrower or
the Company on behalf of such Borrower with the Administrative Agent, or such
other Person as agreed to by the Administrative Agent and such Borrower, as
applicable, or, solely with respect to US Tranche Swingline Loans by wire
transfer to an account specified by such Borrower in the applicable borrowing
request (or, in the case of a US Tranche Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 3:00 p.m., Local Time, on the requested date
of such Swingline Loan.

 

42



--------------------------------------------------------------------------------

(c) A Swingline Lender may by written notice given to the Administrative Agent
not later than 1:00 p.m., Local Time, on any Business Day require the Lenders
under a Tranche to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding under such Tranche. Such notice shall
specify the aggregate amount of Swingline Loans in which such Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each applicable Lender, specifying in such notice such
Lender’s Tranche Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the applicable Swingline
Lender, such Lender’s Tranche Percentage of such Swingline Loan or Loans. Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the applicable
Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the applicable Borrower of any participations
in any Swingline Loan acquired pursuant to this paragraph, and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to such Swingline Lender. Any amounts received by a Swingline
Lender from the applicable Borrower (or other party on behalf of the applicable
Borrower) in respect of a Swingline Loan after receipt by such Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to such Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to such Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the applicable Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the applicable Borrower of any default in the payment thereof.

SECTION 2.05. Letters of Credit. (a) General; Existing Letters of Credit.
Subject to the terms and conditions set forth herein, the Company may request
the issuance, for its own account and for the benefit of the Company or any
Subsidiary of the Company, as applicable, of Letters of Credit denominated in US
Dollars, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Schedule 2.05 sets forth a list
of existing letters of credit outstanding as of the Effective Date (the
“Existing Letters of Credit”) issued by the Issuing Bank for the account of the
Company or a Subsidiary thereof. On and after the Effective Date, the Existing
Letters of Credit shall constitute Letters of Credit deemed to have been issued
under this Agreement.

 

43



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
the date of issuance, amendment, renewal or extension (which shall be a Business
Day), the date on which such Letter of Credit is to expire (which shall comply
with paragraph (c) of this Section), the amount of such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the Issuing Bank, the Company also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the US
Tranche Revolving Exposure shall not exceed the total US Tranche Revolving
Commitments and (ii) the aggregate face amount of all outstanding Letters of
Credit shall not exceed $25,000,000.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that any Letter of
Credit may contain customary automatic renewal provisions agreed upon by the
Company and the Issuing Bank pursuant to which the expiration date of such
Letter of Credit (an “Auto Renewal Letter of Credit”) shall automatically be
extended for consecutive periods of up to twelve (12) months (but not to a date
later than the date set forth in clause (ii) above). Unless otherwise directed
by the Issuing Bank, the Company shall not be required to make a specific
request to the Issuing Bank for any such renewal. Once an Auto Renewal Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the Issuing Bank to permit the renewal of such Letter of Credit at
any time to an expiry date not later than the date set forth in clause
(ii) above. The Issuing Bank will give prompt written notice to the
Administrative Agent upon the expiration of any Letter of Credit.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the US Tranche Lenders, the Issuing Bank
hereby grants to each US Tranche Lender, and each such US Tranche Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s US Tranche Revolving Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each US Tranche Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such US Tranche Lender’s US Tranche Revolving Percentage of
each LC Disbursement made by the Issuing Bank and not reimbursed by the Company
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Company for any reason.
Each US Tranche Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

44



--------------------------------------------------------------------------------

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the next Business Day following
the date that such LC Disbursement is made; provided that the Company may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.04 that such payment be financed with an ABR US Tranche
Revolving Borrowing or US Tranche Swingline Loan in an equivalent amount and, to
the extent so financed, the Company’s obligation to make such payment shall be
discharged and replaced by the resulting ABR US Tranche Revolving Borrowing or
US Tranche Swingline Loan, as the case may be. If the Company fails to make such
payment when due, then the Administrative Agent shall notify each US Tranche
Lender of the applicable LC Disbursement, the payment then due from the Company
in respect thereof and such US Tranche Lender’s US Tranche Revolving Percentage
thereof. Promptly following receipt of such notice, each US Tranche Lender shall
pay to the Administrative Agent its US Tranche Revolving Percentage of the
payment then due from the Company in the same manner as provided in Section 2.06
with respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank in US Dollars the amounts so
received by it from such Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the Issuing Bank or,
to the extent that US Tranche Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a US Tranche Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR US Tranche Revolving Loans or US Tranche
Swingline Loans, as contemplated above) shall not constitute a Loan and shall
not relieve the Company of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

45



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the US Tranche Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR US Tranche Revolving Loans; provided that, if the Company
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any US Tranche Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. The Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by it thereafter and (ii) references herein to the “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

 

46



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Company shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in US Dollars in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Company described in clause (h) or (i) under Article VII.
The Company also shall deposit cash collateral pursuant to this paragraph as and
to the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Company’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Company for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Required Lenders), be applied to satisfy other Secured Obligations.
If the Company is required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Company within three Business
Days after all Events of Default have been cured or waived.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency (i) in the case of Loans
under the US Tranche (or Loans under the European Tranche denominated in US
Dollars), by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders and (ii) in the case of each Loan under the European Tranche
denominated in an Alternative Currency, by 12:00 noon, Local Time, in the city
of the Administrative Agent’s Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, (A) to an account of
such Borrower maintained by the Administrative Agent or such other Person
approved by the Administrative Agent (i) in New York City, in the case of US
Tranche Loans (or Loans under the European Tranche denominated in US Dollars),
(ii) in London in the case of Loans under the European Tranche denominated in an
Alternative Currency made to a European Borrower, or (iii) in London or New York
City in the case of Loans under the European Tranche denominated in an
Alternative Currency made to the Company or (B) by wire transfer to another
account or accounts specified by such Borrower in the applicable Borrowing
Request; provided that ABR US Tranche Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

47



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Alternative Currency Rate in the case of Loans denominated in an
Alternative Currency) or (ii) in the case of such Borrower, the interest rate
applicable to the subject Loan. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request; provided, that each Borrowing under the US Tranche made
on the Effective Date shall initially be an ABR Borrowing. Thereafter, the
relevant Borrower may elect to convert such Borrowing (other than a Swingline
Loan) to a different Type or to continue such Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. A Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

(b) To make an election pursuant to this Section, a Borrower, or the Company, on
its behalf, shall notify the Administrative Agent of such election (by email or
telephone in the case of a Borrowing under the US Tranche or by written notice
in the case of a Borrowing under the European Tranche) by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such Interest Election Request shall
be irrevocable and, in the case of an electronic or telephone Interest Election
Request, shall be confirmed promptly by a written Interest Election Request.
Each written Interest Election Request shall be made by hand delivery or
telecopy to the Administrative Agent of a written request in a form approved by
the Administrative Agent and signed by the relevant Borrower, or the Company on
its behalf. Notwithstanding any contrary provision herein, this Section shall
not be construed to permit any Borrower to (i) change the currency of any
Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does not
comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a
Type not available under the Class of Commitments pursuant to which such
Borrowing was made.

 

48



--------------------------------------------------------------------------------

(c) Each electronic, telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) the Type of the resulting Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender holding a Loan to which such
request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
to the Administrative Agent with respect to a Eurocurrency Borrowing no later
than three Business Days prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period, such Borrowing shall (i) in the case of a Eurocurrency
Borrowing under the US Tranche, be converted to an ABR Borrowing, and (ii) in
the case of any other Eurocurrency Borrowing, be continued as a Eurocurrency
Borrowing with an Interest Period of one month’s duration. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Company, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing borrowed by the Company may be converted to or continued
at the end of the then current Interest Period as a Eurocurrency Borrowing and
(ii) unless repaid, each Eurocurrency Borrowing shall (A) in the case of such a
Borrowing under the US Tranche, be converted into an ABR Borrowing at the end of
the Interest Period applicable thereto, and (B) in the case of any other
Eurocurrency Borrowing, be continued as a Eurocurrency Borrowing with an
Interest Period of one month’s duration.

 

49



--------------------------------------------------------------------------------

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the US Tranche Revolving Commitments and the European Tranche
Commitments shall terminate on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments of the US Tranche or the European Tranche; provided that (i) each
reduction of the Commitments of the applicable Tranche shall be in an amount
that is an integral multiple of the Borrowing Multiple for a Borrowing
denominated in US Dollars and not less than the Borrowing Minimum for a
Borrowing denominated in US Dollars, (ii) the Company shall not terminate or
reduce the US Tranche Revolving Commitments if, after giving effect to any
concurrent prepayment of the US Tranche Revolving Loans in accordance with
Section 2.11, the aggregate US Tranche Revolving Exposures would exceed the
aggregate US Tranche Revolving Commitments, and (iii) the Company shall not
terminate or reduce the European Tranche Commitments if, after giving effect to
any concurrent prepayment of the European Tranche Revolving Loans in accordance
with Section 2.11, the aggregate European Tranche Exposures would exceed the
aggregate European Tranche Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying the effective date of such election. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities or any other transaction, in which case such notice may
be revoked by the Company (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
applicable Lenders in accordance with their respective Commitments of such
Class.

 

50



--------------------------------------------------------------------------------

SECTION 2.09. Increase in Commitments.

(a) Anything in this Agreement to the contrary notwithstanding, at any time and
from time to time prior to the Maturity Date, the Company may, by written notice
to the Administrative Agent (which the Administrative Agent shall promptly
furnish to each Lender in the applicable Tranche), request that one or more
Persons (which may include any Lender, as provided below) offer to increase
their Commitments under any Tranche (if they are Lenders) or to make additional
Commitments under any Tranche (if they are not already Lenders) (such increased
and/or additional Commitments being, in the case of any Tranche, a “Tranche
Increase”) under this paragraph (a), it being understood that if such offer is
to be made by a Person that is not already a Lender, the Administrative Agent
shall have consented to such Person being a Lender hereunder to the extent such
consent would be required pursuant to Section 11.04(b) in the event of an
assignment to such Person (such consent not to be unreasonably withheld). The
minimum aggregate amount of any Tranche Increase shall be $10,000,000 in the
case of the US Tranche and the US Dollar Equivalent of $5,000,000 in the case of
the European Tranche. In no event shall the aggregate amount of all Tranche
Increases pursuant to this paragraph (a) exceed the US Dollar Equivalent of
$75,000,000. No more than two Tranche Increases shall be made during the term of
this Agreement. The Company may arrange for one or more banks or other financial
institutions, which may include any Lender, to extend applicable Commitments or
increase their existing applicable Commitments in an aggregate amount equal to
the amount of the Tranche Increase. In the event that one or more of such
Persons offer to increase or enter into such Commitments, and such Persons, the
Company, any other applicable Borrower and the Administrative Agent agree as to
the amount of such Commitments to be allocated to the respective Persons making
such offers and the fees (if any) to be payable by the Company in connection
therewith, the Company, any other applicable Borrower, such Persons, the
Administrative Agent shall execute and deliver an appropriate amendment to this
Agreement (or other appropriate documentation reasonably acceptable to the
Administrative Agent and the Company to effectuate the Tranche Increase), which
amendment or other documentation shall specify, among other things, the
procedures for reallocating any outstanding Revolving Credit Exposure under the
Tranche that is subject to the Tranche Increase effected by such amendment or
other documentation and the Company shall deliver such authorization
documentation and opinions of counsel as the Administrative Agent shall
reasonably request; provided, that no consent of any Lender not participating in
such Tranche Increase shall be required. Notwithstanding anything to the
contrary set forth herein, the Administrative Agent shall have at least 15
Business Days, but no more than 20 Business Days, prior to the proposed
effective date for such Tranche Increase to obtain administrative details from
Lenders increasing their Commitments or Persons becoming new Lenders hereunder
and to otherwise administer such Tranche Increase, including processing
Borrowing Requests and determining whether breakage amounts, if any, will be
required to be paid by the Borrowers. No such increase shall be effective until
such administration period has expired.

(b) Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) or addition of a new Lender shall become effective
under this Section if any Default or Event of Default has occurred and is
continuing prior to the effectiveness of any such increase or would arise after
giving effect thereto.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) (i) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the accounts of
the applicable Lenders the then unpaid principal amount of each Borrowing of
such Borrower no later than the Maturity Date; (ii) the Company hereby
unconditionally promises to pay to each US Tranche Swingline Lender the then
unpaid principal amount of each US Tranche Swingline Loan made by the US Tranche
Swingline Lender on the earlier of the Maturity Date and the first date after
such US Tranche Swingline Loan is made that is the 15th or last day of a
calendar month and is at least five Business Days after such US Tranche
Swingline Loan is made, provided that on each date that a US Tranche Revolving
Borrowing is made, the Company shall repay all US Tranche Swingline Loans then
outstanding and (iii) each European Borrower unconditionally promises to pay to
the European Tranche Swingline Lender the then unpaid principal amount of each
European Tranche Swingline Loan to such European Borrower on the last day of the
Interest Period applicable thereto; provided, that so long as the conditions for
a Borrowing have been satisfied, a Borrower may use Revolving Borrowing proceeds
to repay a Swingline Loan. Each Borrower agrees to repay the principal amount of
each Loan made to such Borrower and the accrued interest thereon in the currency
of such Loan.

 

51



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Type and currency thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the accounts of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein (absent manifest error); provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any US Tranche Lender may request through the Administrative Agent that
Loans made by it under the US Tranche to any Borrower be evidenced by a
promissory note. In such event, the relevant Borrower shall prepare, execute and
deliver to such US Tranche Lender a promissory note payable to the order of such
US Tranche Lender (or, if requested by such US Tranche Lender, to such US
Tranche Lender and its registered assigns) and in a form approved by the
Administrative Agent. Loans made under the European Tranche shall be evidenced
solely as described in paragraphs (b) and (c) of this Section, and no promissory
notes shall be issued by any Borrower in respect of any such Loans.

SECTION 2.11. Prepayment of Loans. (a) Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (d) of this Section.

(b) In the event and on such occasion that (i) the sum of the US Tranche
Revolving Exposures exceeds the total US Tranche Revolving Commitments, or
(ii) the sum of the European Tranche Exposures exceeds the total European
Tranche Commitments, the Borrowers under the applicable Tranche shall prepay
Revolving Borrowings or Swingline Borrowings (or, if no such Borrowings are
outstanding under the US Tranche, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j)), in an aggregate amount equal
to such excess; provided that if such excess arises solely as a result of
currency rate fluctuations and such excess under any Tranche is not greater than
5% of the total Commitments under such Tranche, such prepayment or deposit, as
the case may be, shall not be required.

 

52



--------------------------------------------------------------------------------

(c) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
applicable Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.

(d) The applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent (and, in the case of prepayment
of a Swingline Loan, the applicable Swingline Lender) by telephone confirmed by
telecopy) of any prepayment of a Borrowing hereunder (i) in the case of a
Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three Business
Days before the date of such prepayment, and (ii) in the case of an ABR
Borrowing or a Swingline Loan, not later than 12:00 noon, Local Time, on the
date of such prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of optional prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.08(c), then such notice of prepayment may be
revoked if such notice of termination is revoked in accordance with
Section 2.08(c). Promptly following receipt of any such notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments to the extent required pursuant to Section 2.16.

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent,
for the account of each US Tranche Lender, a commitment fee which shall accrue
at the Applicable Rate on the daily unused portion of the US Tranche Revolving
Commitment of such US Tranche Lender during the period from and including the
Effective Date to but excluding the date on which such US Tranche Revolving
Commitment terminates. The European Borrowers agree to pay to the Administrative
Agent for the account of each European Tranche Lender a commitment fee, which
shall accrue at the Applicable Rate on the daily unused portion of the European
Tranche Commitment of such European Tranche Lender during the period from and
including the Effective Date to but excluding the date on which such European
Tranche Commitment terminates. Accrued commitment fees shall be payable in
arrears on the third Business Day following the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof.

 

53



--------------------------------------------------------------------------------

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each US Tranche Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s US Tranche Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which fee shall accrue at the rate of 0.125% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) with respect to Letters of Credit
issued by the Issuing Bank, during the period from and including the Effective
Date to but excluding the later of the date of termination of the US Tranche
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the US Tranche Revolving Commitments
terminate and any such fees accruing after the date on which the US Tranche
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand (accompanied by reasonable back-up documentation therefor).
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Company agrees to pay to each of the Administrative Agent and the Lead
Arrangers, each for its own account, fees payable in the amounts and at the
times separately agreed upon between the Company and the Administrative Agent or
any Lead Arranger.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (other than
each Swingline Loan) shall bear interest at a rate per annum equal to the
Alternate Base Rate plus the Applicable Rate. US Tranche Swingline Loans shall
bear interest at a rate per annum equal to the US Swingline Rate. European
Tranche Swingline Loans shall bear interest at a rate per annum equal to the
European Tranche Swingline Rate plus the Applicable Rate for Eurocurrency
Revolving Loans plus the Mandatory Cost.

(b) The Loans comprising each Eurocurrency Borrowing by the Company under the US
Tranche shall bear interest at the Applicable Interbank Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate. The Loans
comprising each Eurocurrency Borrowing under the European Tranche shall bear
interest at the Applicable Interbank Rate for the Interest Period then in effect
for such Borrowing plus the Applicable Rate plus the Mandatory Cost.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section, or (ii) in the case of any other overdue amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.

 

54



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Revolving Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) Subject to Section 2.13(f), all interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate and interest accruing upon Obligations denominated in Sterling shall be
computed on the basis of a year of 365 days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate and the Applicable Interbank Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(f) The principle of deemed reinvestment of interest shall not apply to any
interest calculation under this Agreement. The rates of interest stipulated in
this Agreement are intended to be nominal rates and not effective rates or
yields.

(g) Notwithstanding any other provision of this Agreement, if and to the extent
that the laws of the Netherlands, the United Kingdom or any other jurisdiction
in which a Borrower is organized or from which Loans are made are applicable to
interest payable under this Agreement, no interest on the credit advanced will
be payable in excess of that permitted by such laws.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing in any currency:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Applicable Interbank Rate for such Interest Period; or

(b) the Administrative Agent is advised by a majority in interest of the Lenders
that would participate in such Borrowing that the Applicable Interbank Rate for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

55



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the applicable Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the applicable Lenders that the circumstances giving
rise to such notice no longer exist (i) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurocurrency Borrowing in such currency shall be ineffective, and such
Borrowing shall be converted to or continued on the last day of the Interest
Period applicable thereto (A) if such Borrowing is a Eurocurrency Borrowing
under the US Tranche, as an ABR Borrowing, or (B) if such Borrowing is a
Eurocurrency Borrowing under the European Tranche, as a Borrowing bearing
interest at such rate as the Administrative Agent shall determine, after
consultation with the Lenders, adequately reflects the costs to the applicable
Lenders of making or maintaining their Loans, and (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in such currency, unless the applicable
Borrower notifies the Administrative Agent in writing prior to the date on which
such Borrowing is requested to be made that it wishes to revoke such Borrowing
Request, (A) if such Borrowing is a Eurocurrency Borrowing under the US Tranche,
such Borrowing shall be made as an ABR Borrowing, and (B) if such Borrowing is a
Eurocurrency Borrowing under the European Tranche, such Borrowing shall be made
as a Borrowing bearing interest at such rate as the Administrative Agent shall
determine adequately reflects the costs to the applicable Lenders of making or
maintaining their Loans, plus the Applicable Rate for Eurocurrency Loans plus
the Mandatory Cost.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Bank;

(ii) impose on any Lender or Issuing Bank or the Applicable Interbank Markets
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein,
including, without limitation, any change under applicable law or regulation
governing the issuance and maintenance of EU Lending Passports; or

(iii) subject any Lender, the Issuing Bank or the Administrative Agent to any
Taxes (other than (A) Indemnified Taxes, (B) Excluded Taxes and (C) Other Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to the
Administrative Agent, such Lender or the Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by the Administrative Agent, such Lender or the Issuing
Bank hereunder (whether of principal, interest or otherwise), then the
applicable Borrower will pay to the Administrative Agent, such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

 

56



--------------------------------------------------------------------------------

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by Issuing Bank,
to a level below that which such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the applicable Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay or cause the other Borrowers to pay such
Lender or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Company and the other Borrowers shall not be required to compensate a Lender or
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Company of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

This Section 2.15 shall not apply to increased costs relating to UK Tax, which
shall be governed exclusively by Section 2.18.

 

57



--------------------------------------------------------------------------------

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan to a Loan of a different Type or
Interest Period other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.11(d) and is revoked in accordance
therewith), or (d) the assignment or deemed assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to Section 2.21 or the CAM Exchange, then,
in any such event, the applicable Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurocurrency
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Applicable Interbank Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate such Lender would bid
were it to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
Applicable Interbank Market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section, and setting forth in reasonable detail the calculations used by such
Lender to determine such amount or amounts, shall be delivered to the applicable
Borrower and shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof; provided that the Company and the other Borrowers
shall not be required to compensate a Lender pursuant to this Section for any
amounts under this Section 2.16 incurred more than 180 days prior to the date
that such Lender notifies the Company of such amount and of such Lender’s
intention to claim compensation therefor.

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of each Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes unless a tax deduction is required by
applicable law; provided that if any Borrower shall be required by applicable
law to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, the applicable Lender or the
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

(b) In addition, each Borrower shall pay any Other Taxes related to such
Borrower to the relevant Governmental Authority in accordance with applicable
law.

(c) The relevant Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within 10 days after written demand therefor, which demand
shall be accompanied by documentation reasonably satisfactory to establish the
nature of the amounts for which demand is being made, and the fact and amount of
the payment thereof, for the full amount of any Indemnified Taxes or Other Taxes
paid by the Administrative Agent, such Lender or the Issuing Bank, as the case
may be, on or with respect to any payment by or on account of any obligation of
such Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.

 

58



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment (to the extent available), a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) (i) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower under a
Tranche in which such Lender participates is located, or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to such Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law and at the time or times reasonably
requested by such Borrower, any such properly completed and executed
documentation prescribed by applicable law and reasonably requested by such
Borrower as may permit such payments to be made without withholding or at a
reduced rate of withholding tax. Without limiting the generality of the
foregoing, in the case of any Foreign Lender, such Foreign Lender shall deliver
to the Company (with a copy to the Administrative Agent), on or prior to the
date on which such Foreign Lender becomes a Lender (and from time to time
thereafter upon the request of the Company or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable: (A) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party (or any subsequent versions thereof or successors
thereto); (B) duly completed copies of Internal Revenue Service Form W-8ECI (or
any subsequent versions thereof or successors thereto); or (C) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest” a statement substantially in the form of Exhibit D-1, D-2,
D-3 or D-4, as applicable; and duly completed copies of Internal Revenue Service
Form W-8BEN (or any subsequent versions thereof or successors thereto).

(ii) In the case of any Lender that is a US Person, such Lender shall deliver to
the Company and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Administrative Agent),
executed originals of Internal Revenue Service Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to clause (e)(i) or (e)(ii) above expires or becomes obsolete
or inaccurate in any material respect, it shall update such form or
certification or promptly notify the applicable Borrower and the Administrative
Agent in writing of its legal inability to do so.

(iv) If the Administrative Agent is entitled to an exemption from or reduction
of withholding tax with respect to any payment under this Agreement made by a
Borrower to the Administrative Agent under the law of the jurisdiction in which
such Borrower is located the Administrative Agent shall deliver to such
Borrower, at the time or times prescribed by applicable law and at the time or
times reasonably requested by such Borrower, any such properly completed and
executed documentation prescribed by applicable law and reasonably requested by
such Borrower as may permit such payments to be made without withholding or at a
reduced rate of withholding tax. Without limiting the generality of the
foregoing, if the Administrative Agent is entitled to any payment under this
Agreement, it shall deliver to the Company executed originals of Internal
Revenue Service Form W-9 certifying that the Administrative Agent is exempt from
U.S. federal backup withholding tax.

 

59



--------------------------------------------------------------------------------

(f) (i) Each Lender, on the date it becomes a Lender hereunder, will designate
lending offices for the Loans to be made by it (a “Facility Office”) such that,
on such date, it (directly or through any Borrower) will not be subject to or
liable for (i) in the case of a US Tranche Lender, any withholding tax that is
imposed by the United States of America, (or any political subdivision thereof)
on payments by the Company from an office within such jurisdiction or (ii) in
the case of a European Tranche Lender, any withholding tax that is imposed by
the Netherlands or the United States of America (or any political subdivision
thereof) on payments by a European Borrower or the Company from an office within
such jurisdiction. If any Lender does not comply with this Section 2.17(e) or
(f), the relevant Borrower shall have no obligation to indemnify such Lender,
the Administrative Agent or the Issuing Bank for the account of such Lender,
under this Section 2.17, provided, however, that such Borrower shall not be
relieved of the foregoing indemnity obligation if a liability under this Section
results solely from the occurrence of the CAM Exchange.

(ii) Notwithstanding anything in Section 2.17(f)(i) to the contrary, if a Lender
becomes a European Tranche Lender or a US Tranche Lender solely due to the
occurrence of the CAM Exchange, such Lender shall use commercially reasonable
efforts to designate a Facility Office to acquire Loans pursuant to the CAM
Exchange and to receive payments on such Loans such that payments from the
relevant Borrower to such Facility Office with respect to such Loans shall
qualify for the lowest rate of withholding taxes available to such Lender in
respect of payments made by such Borrower to any Facility Office of such Lender
on the date such Lender acquires such Loans. Such Lender shall furnish such
information as is described in Section 2.17(e) to qualify for such lowest rate
of withholding. If such Lender is unable to qualify for a complete exemption
from withholding tax with respect to payments made by such Borrower to such
Facility Office with respect to such Loans, any withholding tax to which such
Lender is subject with respect to payments made by such Borrower to such
Facility Office, taking into account such qualification for such reduced rate of
withholding, shall not constitute Excluded Taxes with respect to such Lender
with respect to such Loan.

(g) In cases in which a Borrower makes a payment under this Agreement to the
Administrative Agent with knowledge that the Administrative Agent is acting as
an agent for a foreign person, such Borrower will not treat such payment as
being made to a US Person for purposes of Treas. Reg. § 1.1441-1(b)(2)(ii) (or a
successor provision) without the express written consent of the Administrative
Agent.

 

60



--------------------------------------------------------------------------------

(h) If the Administrative Agent or a Lender receives a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by a Borrower or with
respect to which a Borrower has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 2.17 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund, and only to the extent that the amount of such refund is both reasonably
identifiable and quantifiable by the Administrative Agent or such Lender without
imposing on the Administrative Agent or such Lender an unacceptable
administrative burden); provided, that such Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Borrower or any other Person.

(i) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(i).

(j) If a payment made to a Lender under any Loan Document would be subject to
withholding Tax imposed by the United States of America under FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.17(j), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

61



--------------------------------------------------------------------------------

SECTION 2.18. UK Tax.

(a) Definitions.

“Protected Party” means a Lender which is or will be subject to any liability or
required to make any payment for or on account of UK Tax, in relation to a sum
received or receivable (or any sum deemed for the purposes of UK Tax to be
received or receivable) under a Loan Document.

“Tax Confirmation” means a confirmation by a Lender that the Person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is either:

 

  (i) a company resident in the United Kingdom for United Kingdom tax purposes;
or

 

  (ii) a partnership each member of which is:

 

  (i) a company resident in the United Kingdom for United Kingdom tax purposes;
or

 

  (ii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of part 17 of the Corporation
Tax Act 2009; or

 

  (iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing its chargeable
profits (within the meaning of section 19 of the Corporation Tax Act 2009).

“Tax Credit” means a credit against, relief or remission for, or repayment of
any UK Tax.

“Tax Deduction” means a deduction or withholding for or on account of UK Tax
from a payment under a Loan Document.

“Tax Payment” means either an increased payment made by a Borrower to a Lender
under Section 2.18(e) or a payment under Section 2.18(l).

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.

 

62



--------------------------------------------------------------------------------

  (b) Unless a contrary indication appears, in this Section 2.18 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

  (c) Each Borrower shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

  (d) Each Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Administrative Agent accordingly. Similarly, a Lender
shall notify the Administrative Agent on becoming so aware in respect of a
payment payable to that Lender. If the Administrative Agent receive such
notification from a Lender it shall notify that Borrower.

 

  (e) If a Tax Deduction is required by law to be made by a Borrower, the amount
of the payment due from that Borrower shall be increased to an amount which
(after making any Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required.

 

  (f) A Borrower is not required to make an increased payment to a Lender under
paragraph (e) above for a Tax Deduction in respect of tax imposed by the United
Kingdom from a payment of interest on a Loan, if on the date on which the
payment falls due:

 

  (A) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or concession of any relevant taxing authority, or

 

  (B) the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i) B of the definition of Qualifying Lender; and:

 

  (i) an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the Income Tax Act 2007 which
relates to the payment and that Lender has received from the Borrower making the
payment a certified copy of that Direction; and

 

  (ii) the payment could have been made to the Lender without any Tax Deduction
if that Direction had not been made; or

 

  (C) the relevant Lender is a Treaty Lender and the Borrower making the payment
is able to demonstrate that the payment could have been made to the Lender
without the Tax Deduction had that Lender complied with its obligations under
paragraph (i) below.

 

63



--------------------------------------------------------------------------------

  (g) If a Borrower is required to make a Tax Deduction, that Borrower shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

  (h) Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Borrower making that Tax Deduction shall
deliver to the Administrative Agent evidence reasonably satisfactory to the
Lender that the Tax Deduction has been made or (as applicable) any appropriate
payment paid to the relevant taxing authority.

 

  (i)      (A) Subject to paragraph (B) below, a Treaty Lender and each Borrower
which makes a payment to which that Treaty Lender is entitled shall co-operate
in completing any procedural formalities necessary for that Borrower to obtain
authorization to make that payment without a Tax Deduction.

 

  (B) Nothing in paragraph (A) above shall require a Treaty Lender to:

 

  (i) register under the HMRC DT Treaty Passport scheme;

 

  (ii) apply the HMRC DT Treaty Passport scheme to any Loan if it has so
registered; or

 

  (iii) file Treaty forms if it has included an indication to the effect that it
wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with paragraph (j) below and the Borrower making that payment has not
complied with its obligations under paragraph (k) below.

 

  (j) A Treaty Lender which holds a passport under the HMRC DT Treaty Passport
scheme, and which wishes that scheme to apply to this Agreement, shall include
an indication to that effect by notifying the relevant Borrower of its scheme
reference number and its jurisdiction of tax residence (and in the case of a
Treaty Lender that is a party to this Agreement on date that this Agreement is
entered into, it may provide such notification by including such details on its
signature page to this Agreement).

 

  (k) Where a Lender includes the indication described in paragraph (j) above,
the relevant Borrower shall file a duly completed form DTTP2 in respect of such
Lender with HM Revenue & Customs within 30 days of the date such Lender becomes
a Lender under this Agreement or, within 30 days of the date such Borrower
becomes a party under this Agreement (as the case may be), and shall promptly
provide the Lender with a copy of that filing

 

64



--------------------------------------------------------------------------------

  (l) A UK Lender with a European Tranche Commitment which becomes a party to
this Agreement on the day on which this Agreement is entered into gives a Tax
Confirmation to the Borrowers by entering into this Agreement.

 

  (m) A UK Lender with a European Tranche Commitment which becomes a party to
this Agreement by transfer or assignment under Section 11.04 after the day on
which this Agreement is entered into is deemed to give a Tax Confirmation to the
Borrowers on the date of that transfer or assignment.

 

  (n) A UK Lender with a European Tranche Commitment shall promptly notify the
Borrower and the Administrative Agent if there is any change in the position
from that set out in the Tax Confirmation.

 

  (o) Each Borrower shall (within 10 Business Days following written demand by
the Administrative Agent, accompanied by reasonable backup documentation) pay to
a Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of UK Tax by that Protected Party in respect of a Loan
Document.

 

  (p) Paragraph (o) above shall not apply with respect to any UK Tax assessed on
a Lender:

 

  (A) under the law of the jurisdiction in which that Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which that Lender is
treated as resident for tax purposes; or

 

  (B) under the law of the jurisdiction in which that Lender’s Facility Office,
designated in accordance with Section 2.17(f), is located in respect of amounts
received or receivable in that jurisdiction,

if that UK Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Lender.

 

  (q) Furthermore, paragraph (o) above shall not apply to the extent a loss,
liability or cost:

 

  (A) is compensated for by an increased payment under paragraphs (c) to
(n) above; or

 

  (B) would have been compensated for by an increased payment under paragraphs
(c) to (n) above but was not so compensated solely because the exclusion in
paragraph (f) applied.

 

65



--------------------------------------------------------------------------------

  (r) A Protected Party making, or intending to make a claim under paragraph
(o) above shall promptly notify the Administrative Agent of the event which will
give, or has given, rise to the claim, following which the Administrative Agent
shall notify the Borrower.

 

  (s) A Protected Party shall, on receiving a payment from a Borrower under
paragraph (o), notify the Administrative Agent.

 

  (t) If a Borrower makes a Tax Payment and the relevant Lender determines that:

 

  (A) a Tax Credit is attributable to that Tax Payment; and

 

  (B) that Lender has obtained, utilized and retained that Tax Credit,

the relevant Lender shall pay an amount to such Borrower which that Lender
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been made by such Borrower.

 

  (u) Each Borrower shall pay and, within 10 Business Days following written
demand (accompanied by reasonable backup documentation therefor), indemnify each
Lender against any cost, loss or liability that Lender incurs in relation to all
stamp duty, registration and other similar UK Taxes payable in respect of any
Loan Document.

 

  (v) All amounts set out, or expressed to be payable under a Loan Document by
any party to a Lender which (in whole or part) constitute the consideration for
VAT purposes shall be deemed to be exclusive of any VAT which is chargeable on
such supply, and accordingly, subject to paragraph (w) below, if VAT is
chargeable on any supply made by any Lender to any party under a Loan Document,
that party shall pay to the Lender (in addition to and at the same time as
paying the consideration) an amount equal to the amount of the VAT (and such
Lender shall promptly provide an appropriate VAT invoice to such party).

 

  (w) Where a Loan Document requires any party to reimburse a Lender for any
costs or expenses, that party shall also at the same time pay and indemnify the
Lender against all VAT incurred by the Lender in respect of the costs or
expenses to the extent that the Lender reasonably determines that neither it nor
any other member of any group of which it is a member for VAT purposes is
entitled to credit or repayment from the relevant tax authority in respect of
the VAT.

 

66



--------------------------------------------------------------------------------

SECTION 2.19. EU Banking Passport; Local Branch Availability. In order to extend
Loans and other financial accommodations under the European Tranche and remain
in compliance with all applicable laws and regulations (including, without
limitation, the laws of each jurisdiction in which a Borrower with availability
under the European Tranche is organized), each Lender with a European Tranche
Commitment shall either (x) obtain and hold an EU Banking Passport for so long
as the laws and regulations governing members of the European Union provide for
EU Banking Passports and/or (y) otherwise have the ability to fund a Borrowing
and satisfy its duties and obligations under the European Tranche in a
Borrower’s jurisdiction of organization (so long as such Borrower is entitled to
request extensions of credit under the European Tranche), including, without
limitation, having a local branch in any such jurisdiction of organization or
otherwise being able to fund extensions of credit in such jurisdiction without
violating applicable laws or regulations. Each Person that becomes a Lender
hereunder with a European Tranche Commitment pursuant to the assignment
provisions of Section 11.04 shall certify in its Assignment and Assumption that
it possesses an EU Banking Passport and/or satisfies the requirements of the
foregoing clause (y), provided that with respect to the Dutch Borrower no such
certification shall be required as long as the first Loan extended by such
Lender shall be no less than EUR 100,000 or its equivalent in any other foreign
currency. In the event EU Banking Passports are no longer available, including,
without limitation, as a result of changes in applicable laws or regulations, or
a Lender is prohibited from extending credit to a Borrower from a previously
permitted jurisdiction into a previously permitted jurisdiction, or if adverse
tax consequences result from such Loans or other financial accommodations
remaining outstanding, then no Lender shall be required to make or maintain
Loans or other financial accommodations under the European Tranche in
contravention of applicable laws and regulations or if such adverse tax
consequences remain outstanding, and the applicable Borrowers shall repay all
Obligations arising in connection therewith as required to prevent any
contravention of such laws and regulations.

SECTION 2.20. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16, 2.17, 2.18 or 2.19, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 12:00 noon, Local Time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made and (ii) to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603 or, in the case of a Credit Event under the
European Tranche denominated in an Alternative Currency, the Administrative
Agent’s Eurocurrency Payment Office for the applicable currency, except payments
to be made directly to the Issuing Bank or a Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17,
2.18, 2.19 and 11.03 shall be made directly to the Persons entitled thereto and
payments pursuant to the other Loan Documents shall be made to the Persons
specified therein. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder or under any other
Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

 

67



--------------------------------------------------------------------------------

All payments under any Loan Document of principal or interest in respect of any
Loan or LC Disbursement shall be made in the currency of such Loan or LC
Disbursement; and all other payments hereunder or under any other Loan Document
shall be made in US Dollars, except as otherwise expressly provided. Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Alternative Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in US Dollars in an amount equal to
the US Dollar Equivalent (as of the date of repayment) of such payment due, it
being the intention of the parties hereto that the Borrowers take all risks of
the imposition of any such currency control or exchange regulations.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
applicable Borrower) or (B) a mandatory prepayment (which shall be applied in
accordance with Section 2.11) or (ii) after an Event of Default has occurred and
is continuing and the Administrative Agent so elects or Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Bank from the Borrowers (other than in connection with Swap
Agreements), second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrowers (other than in connection with Swap Agreements),
third, to pay interest then due and payable on the Loans ratably, fourth, pro
rata, to prepay principal on the Loans and unreimbursed LC Disbursements and the
payment of any Secured Obligations owing with respect to Swap Agreements, fifth,
to pay an amount to the Administrative Agent equal to one hundred five percent
(105%) of the aggregate undrawn face amount of all outstanding Letters of Credit
and the aggregate amount of any unpaid LC Disbursements, to be held as cash
collateral for such Obligations, sixth, pro rata, to payment of Banking Services
Obligations, and seventh, to the payment of any other Secured Obligation due to
the Administrative Agent or any Lender by the Loan Parties. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
applicable Borrower, or unless a Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurocurrency Loan of a Class, except (a) on the expiration date of the
Interest Period applicable to any such Eurocurrency Loan or (b) in the event,
and only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any event, the applicable Borrower shall pay the break funding
payment required in accordance with Section 2.16.

(c) [Reserved]

 

68



--------------------------------------------------------------------------------

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans, participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans, participations in LC Disbursements and Swingline Loans, as the case
may be, and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans, participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans, and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans, participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(e) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due for the account of all or
certain of the Lenders or the Issuing Bank hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the applicable Lenders or the Issuing Bank, as
the case may be, the amount due. In such event, if such Borrower has not in fact
made such payment, then each of the applicable Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at a rate determined by the Administrative Agent in accordance with
banking industry practices on interbank compensation (including without
limitation the Overnight Alternative Currency Rate in the case of Loans
denominated in an Alternative Currency).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(i) or (j), 2.20(e) or
11.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent, the applicable Swingline Lender or the
Issuing Bank to satisfy such Lender’s obligations to it under such Section until
all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section; in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

69



--------------------------------------------------------------------------------

SECTION 2.21. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or Section 2.18, then such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15, 2.17, or 2.18, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or
Section 2.18, or if any Lender becomes a Defaulting Lender, or if any Lender
fails to grant a consent in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement requiring the
consent of each Lender or each affected Lender as contemplated by Section 11.02
but the consent of the Required Lenders is obtained, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 11.04), all
its interests, rights and obligations under the Loan Documents to an assignee
that shall assume such obligations (or, in the case of any change, waiver,
discharge or termination of the provisions of this Agreement that requires the
consent of Lenders of a particular class or type of Loans and Commitments, all
its interests, rights and obligations under the Loan Documents in respect of
such class or type) (which assignee may be another Lender, if a Lender accepts
such assignment); provided that, (i) the Company shall have received the prior
written consent of the Administrative Agent (and if a US Tranche Revolving
Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts) (or, in the case of any change, waiver, discharge or
termination of the provisions of this Agreement that requires the consent of
Lenders of a particular class or type of Loans, payment equal to the aggregate
amount of outstanding Loans of such class or type owed to such replaced Lender
(together with all other amounts owed to such replaced Lender as a holder of
such class or type of Loans)) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17 or Section 2.18, such assignment will result
in a reduction in such compensation or payments. A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Company to
require such assignment and delegation cease to apply.

 

70



--------------------------------------------------------------------------------

SECTION 2.22. Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Credit
Event to be effected in any Alternative Currency, if (i) there shall occur on or
prior to the date of such Credit Event any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent or Lenders having greater than 50% of the European Tranche Commitments
make it impracticable for the Eurocurrency Borrowings comprising such Credit
Event to be denominated in the Alternative Currency specified by the applicable
Borrower, or (ii) a US Dollar Equivalent of such currency is not readily
calculable, then the Administrative Agent shall forthwith give notice thereof to
the Borrowers and the Lenders, and such Credit Events shall not be denominated
in such Alternative Currency but shall, except as otherwise set forth in
Section 2.07, be made on the date of such Credit Event in US Dollars, in an
aggregate principal amount equal to the US Dollar Equivalent of the aggregate
principal amount specified in the related request for a Credit Event or Interest
Election Request, as the case may be, as Eurocurrency Loans having an Interest
Period of one month, unless the applicable Borrower notifies the Administrative
Agent at least one (1) Business Day before such date that (i) it elects not to
borrow on such date or (ii) it elects to borrow on such date in a different
Alternative Currency, as the case may be, in which the denomination of such
Loans would in the reasonable opinion of the Administrative Agent and the
European Lenders be practicable and in an aggregate principal amount equal to
the US Dollar Equivalent of the aggregate principal amount specified in the
related request for a Credit Event or Interest Election Request, as the case may
be.

SECTION 2.23. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unused portion of the Commitments of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitments and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.02); provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any US Tranche Swingline Exposure or LC Exposure exists at the time a US
Tranche Lender becomes a Defaulting Lender then:

(i) all or any part of the US Tranche Swingline Exposure and LC Exposure shall
be reallocated among the non-Defaulting Lenders constituting US Tranche Lenders
in accordance with their respective US Tranche Revolving Percentages, but only
to the extent (A) the sum of all non-Defaulting Lenders’ US Tranche Revolving
Exposures plus such Defaulting Lender’s US Tranche Swingline Exposure and LC
Exposure does not exceed the total of all non-Defaulting Lenders’ US Tranche
Revolving Commitments and (B) each non-Defaulting Lender’s US Tranche Revolving
Exposure does not exceed such non-Defaulting Lender’s US Tranche Revolving
Commitment;

 

71



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, within one (1) Business Day following notice by the
Administrative Agent (x) first, the Company shall prepay the US Tranche
Swingline Exposure and (y) second, the Company shall cash collateralize for the
benefit of the Issuing Bank only the Company’s obligations corresponding to such
Defaulting Lender’s LC Exposure (in each case after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.05(j) for so long as such LC Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Company shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ US Tranche Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until such LC Exposure is reallocated and/or cash collateralized;

(d) if any European Tranche Swingline Exposure exists at the time a European
Tranche Lender becomes a Defaulting Lender then:

(i) all or any part of the European Tranche Swingline Exposure shall be
reallocated among the non-Defaulting Lenders constituting European Tranche
Lenders in accordance with their respective European Tranche Percentages, but
only to the extent (A) the sum of all non-Defaulting Lenders’ European Tranche
Exposures plus such Defaulting Lender’s European Tranche Swingline Exposure does
not exceed the total of all non-Defaulting Lenders’ European Tranche Commitments
and (B) each non-Defaulting Lender’s European Tranche Exposure does not exceed
such non-Defaulting Lender’s European Tranche Commitment; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, within one (1) Business Day following notice by the
Administrative Agent, the European Borrowers shall prepay the European Tranche
Swingline Exposure;

 

72



--------------------------------------------------------------------------------

(e) in the case of a US Tranche Lender, so long as such Lender is a Defaulting
Lender, the US Tranche Swingline Lender shall not be required to fund any US
Tranche Swingline Loan and the Issuing Bank shall not be required to issue,
amend or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the US Tranche Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.23(c), and participating interests in any such newly
issued or increased Letter of Credit or newly made US Tranche Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.23(c)(i) (and such Defaulting Lender shall not participate therein);
and

(f) in the case of a European Tranche Lender, so long as such Lender is a
Defaulting Lender, the European Tranche Swingline Lender shall not be required
to fund any European Tranche Swingline Loan, unless it is satisfied that the
related exposure will be 100% covered by the European Tranche Commitments of the
non-Defaulting Lenders, and participating interests in any newly made European
Tranche Swingline Loan shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.23(d)(i) (and such Defaulting Lender shall not
participate therein).

No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) any Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, no Swingline Lender
shall be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless such Swingline
Lender or the Issuing Bank, as the case may be, shall have entered into
arrangements with the Borrowers or such Lender, satisfactory to such Swingline
Lender or the Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

Cash collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s LC Exposure or the Swingline Lender’s Swingline Exposure shall no
longer be required to be held as cash collateral pursuant to this Section 2.23
following (i) the elimination of the applicable LC Exposure or Swingline
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent, the
Issuing Bank and the Swingline Lenders, as applicable, that there exists excess
cash collateral.

In the event that each of the Administrative Agent, the Company, the Issuing
Bank and the Swingline Lenders agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitments and on the date of such readjustment
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans under each Tranche) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its related Tranche Percentage; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release or any claim or any party hereunder arising from
such Lender’s having been a Defaulting Lender.

 

73



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Company and its Material
Subsidiaries is duly organized, validly existing and in good standing (to the
extent that such concept is applicable in the relevant jurisdiction) under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required; provided, that this provision
shall not restrict any transaction otherwise permitted under Section 6.03.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate (or other organizational) and, if
required, stockholder or shareholder action. Each Loan Document has been duly
executed and delivered by each Loan Party party thereto and constitutes a legal,
valid and binding obligation of each such Loan Party, enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. (a) The Transactions (i) do
not require any material consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (ii) will not violate in any
material respect any applicable law or regulation applicable to the Company or
its Subsidiaries and will not violate the charter, by-laws or other
organizational or constitutional documents of the Company or any of its
Subsidiaries or any order of any Governmental Authority, (iii) except as would
not reasonably be expected to have a Material Adverse Effect, will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Company or any of its Subsidiaries or its assets, or give rise
to a right thereunder to require any payment to be made by the Company or any of
its Subsidiaries, and (iv) will not result in the creation or imposition of any
Lien on any asset of the Company or any of its Subsidiaries (other than the Lien
created by the Collateral Documents).

 

74



--------------------------------------------------------------------------------

(b) The Company and the Subsidiaries have obtained all regulatory licenses,
permits or franchises required in connection with their ownership or operation
of the Systems and Telecommunications Equipment, except where the failure to
hold any regulatory licenses, permits or franchises would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All of the Company’s and the Subsidiaries’ Governmental Approvals are in full
force and effect, have been validly transferred to the Company or such
Subsidiary, and the Company or such Subsidiary has the power and authority to
operate thereunder, in each case, except where a failure would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders a consolidated balance sheet and
statements of income, stockholders equity and cash flows for the Company and its
Subsidiaries as of and for the fiscal year ended December 31, 2011, reported on
by KPMG LLP, independent public accountants. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP.

(b) Since December 31, 2011, there has been no material adverse change in the
business, assets, property or financial condition of the Company and its
Subsidiaries, taken as a whole.

(c) The Company has heretofore furnished to the Lenders forecasted consolidated
balance sheets and statements of income and cash flows for the four-year period
beginning on January 1, 2012, in each case prepared on a basis consistent with
the financial statements described in Section 3.04(a) and the estimates and
assumptions stated therein, all of which the Company believes as of the date
hereof to be reasonable and, as of the Effective Date, reflect the Company’s
good faith and reasonable estimates of the future financial performance of the
Company and its Subsidiaries for such period; provided that (i) such forecasts
are subject to significant uncertainties and contingencies, which may be beyond
the Company’s and its Subsidiaries’ control, (ii) no assurances are given that
the results forecasted in any such projections will be realized and (iii) the
actual results may differ from the forecasted results set forth in such
projections and such differences may be material.

SECTION 3.05. Properties; Insurance. (a) Each of the Company and its Material
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

(c) Each of the Company and its Subsidiaries maintains, with financially sound
and reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations; provided, that each of
the Company and its Subsidiaries may self-insure in the ordinary course of
business to the same extent as other companies engaged in similar businesses and
owning similar properties in the same general areas in which the Company or each
such Subsidiary, as applicable, operates.

SECTION 3.06. Litigation, Environmental and Labor Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) except as set forth on
Schedule 3.06, that purport to affect or pertain to this Agreement, any other
Loan Document or the consummation of the Transactions.

(b) Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, neither
the Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) There are no labor controversies pending against or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
which would reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, in each case,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.08. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes including UK Tax required to have
been paid by it, except (a) Taxes including UK Tax that are being contested in
good faith by appropriate proceedings and for which the Company or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP, or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

 

76



--------------------------------------------------------------------------------

SECTION 3.10. ERISA. (a) No ERISA Event has occurred, and no ERISA Event with
respect to any Plan is reasonably expected to occur, that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, would reasonably be expected to result in a Material Adverse Effect.

(b) Each Foreign Pension Plan is in compliance with all requirements of law
applicable thereto and the respective requirements of the governing documents
for such plan except to the extent such non-compliance would not reasonably be
expected to result in a Material Adverse Effect. With respect to each Foreign
Pension Plan, to the best knowledge of the Company none of the Company, its
Affiliates or any of their directors, officers, employees or agents has engaged
in a transaction, or other act or omission (including entering into this
Agreement and any act done or to be done in connection with this Agreement),
that has subjected, or would reasonably be expected to subject, the Company or
any of its Subsidiaries, directly or indirectly, to any penalty (including any
tax or civil penalty), fine, claim or other liability (including any liability
under a contribution notice or financial support direction (as those terms are
defined in the United Kingdom Pensions Act 2004), or any liability or amount
payable under section 75 or 75A of the United Kingdom Pensions Act 1995), that
would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect and there are no facts or circumstances which may give
rise to any such penalty, fine, claim, or other liability. With respect to each
Foreign Pension Plan, reserves have been established in the financial statements
furnished to Lenders in respect of any unfunded liabilities in accordance with
applicable law or, where required, in accordance with ordinary accounting
practices in the jurisdiction in which such Foreign Pension Plan is maintained.
The aggregate unfunded liabilities, with respect to such Foreign Pension Plans
would not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11. Subsidiaries; Ownership of Capital Stock. As of the Effective
Date, Schedule 3.11 sets forth all of the Company’s Subsidiaries, the
jurisdiction of organization of each of its Subsidiaries and the identity of the
holders of all shares or other interests of each class of Equity Interests of
each of its Subsidiaries.

SECTION 3.12. Solvency. As of the Effective Date, both before and after giving
effect to (a) the Transactions to be consummated on the Effective Date and
(b) the payment and accrual of all fees, costs and expenses in connection
therewith, the Company and its Subsidiaries, on a consolidated basis, are and
will be Solvent.

 

77



--------------------------------------------------------------------------------

SECTION 3.13. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
furnished by or on behalf of the Company to the Administrative Agent, the
Issuing Bank or any Lender in connection with the negotiation of this Agreement
or delivered hereunder (as modified or supplemented by other information so
furnished or publicly available in periodic and other reports, proxy statements
and other materials filed by the Company or any Subsidiary with the Securities
and Exchange Commission), taken as a whole, contains any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being understood and agreed that (i) such projected financial information is
subject to significant uncertainties and contingencies, which may be beyond the
Company’s and its Subsidiaries’ control, (ii) no assurances are given that the
results forecasted in any such projected financial information will be realized
and (iii) the actual results may differ from the forecasted results set forth in
such projected financial information and such differences may be material).

SECTION 3.14. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulation U.

SECTION 3.15. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Holders of Secured
Obligations, and, to the extent required by the Security Agreements, such Liens
constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations and having priority over all other Liens on the Collateral
except in the case of (a) Permitted Encumbrances and other Liens permitted under
this Agreement and (b) Liens perfected only by possession (including possession
of any certificate of title) to the extent the Administrative Agent has not
obtained or does not maintain possession of such Collateral.

SECTION 3.16. Material Subsidiaries. As of the Effective Date, the direct and
indirect Domestic Subsidiaries of the Company and direct Foreign Subsidiaries of
the Company and the Subsidiary Guarantors set forth on Schedule 3.16, together
with the Company and the UK Borrower, (i) generated at least 75% of Adjusted
Consolidated EBITDA during the four fiscal quarter period ended December 31,
2011 and (ii) owned assets (other than Equity Interests in Subsidiaries)
representing at least 75% of the consolidated assets of the Company and its
Subsidiaries as of December 31, 2011. Each Compliance Certificate delivered
hereunder designates as Material Subsidiaries direct and indirect Domestic
Subsidiaries of the Company and direct Foreign Subsidiaries of the Company and
the Subsidiary Guarantors that, as of the end of the applicable fiscal quarter
(in the case of a Compliance Certificate delivered pursuant to Section 5.01(c))
or as of the date of the applicable Permitted Acquisition after giving effect to
such acquisition on a pro forma basis (in the case of a Compliance Certificate
delivered in connection with a Permitted Acquisition), together with the Company
and the UK Borrower, (i) generated at least 75% of Adjusted Consolidated EBITDA
during the most recent four fiscal quarter period for which financial statements
have been provided by the Company pursuant to Section 5.01 and (ii) owned assets
(other than Equity Interests in Subsidiaries) representing at least 75% of the
consolidated assets of the Company and its Subsidiaries as of the end of such
period; provided that any Domestic Subsidiary which is the direct owner of any
Equity Interests in a Material Subsidiary shall constitute a Material Subsidiary
hereunder.

 

78



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. This Agreement and the obligations of the Lenders
to make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 11.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or electronic mail transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b) The Administrative Agent shall have received, in form and substance
reasonably acceptable to it, fully executed copies of the Loan Documents set
forth on Exhibit B hereto.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Skadden, Arps, Slate, Meagher & Flom LLP, special New York counsel for
the Borrowers, in form and substance reasonably satisfactory to the
Administrative Agent and covering such matters relating to the Borrowers and the
Loan Documents as the Administrative Agent shall reasonably request. The
Borrowers hereby request such counsel to deliver such opinion. The
Administrative Agent shall also have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Eversheds LLP special English counsel to the Borrowers, and Eversheds
Faasen B.V., special Dutch counsel to the Borrowers, in form and substance
reasonably acceptable to the Administrative Agent and covering such matters
relating to this Agreement as the Administrative Agent shall reasonably request.
The Borrowers hereby request such counsel to deliver such opinions.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrowers and the Initial
Subsidiary Guarantors (including, with respect to the Dutch Borrower, an
original recent excerpt from the East Netherlands Trade Register), the
authorization of the Transactions and any other legal matters relating to the
Borrowers or any Initial Subsidiary Guarantor, this Agreement or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, including all of the agreements, documents
and instruments set forth in Exhibit B hereto.

(e) The Administrative Agent shall have received (i) a certificate, dated the
Effective Date and signed by a Financial Officer, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02 and (ii) a
certificate, dated the Effective Date and signed by a Financial Officer,
certifying that as of the Effective Date, both before and after giving effect to
(a) the Transactions to be consummated on the Effective Date and (b) the payment
and accrual of all fees, costs and expenses in connection therewith, the Company
and its Subsidiaries, on a consolidated basis, are and will be Solvent.

 

79



--------------------------------------------------------------------------------

(f) The Lenders shall have received the financial statements referenced in
Section 3.04(a) and (c).

(g) The Administrative Agent and the Lead Arrangers shall have received all fees
and other amounts due and payable by the Borrowers on or prior to the Effective
Date, including, to the extent invoiced prior to the Effective Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder.

(h) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the U.S.A. Patriot
Act and (if applicable) the Money Laundering Regulations 2003 of the United
Kingdom (as amended).

(i) The Administrative Agent shall have received from the Dutch Borrower a
confirmation by an authorized signatory of the Dutch Borrower that there is no
works council, or, if a works council is established, a confirmation that all
consultation obligations in respect of such works council have been complied
with and that positive unconditional advice has been obtained, attaching a copy
of such advice and a copy of the request for such advice.

(j) Each Borrower that is a resident for tax purposes in the United States of
America and the Administrative Agent shall have received a complete Form W-8BEN
(or other applicable Form W-8) from each Foreign Lender.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in each
Loan Document shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

80



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent (who shall deliver to each Lender):

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by KPMG LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied; provided, that the Company shall be deemed to
have delivered the foregoing to the Administrative Agent and the Lenders if such
information has been filed with the Securities and Exchange Commission and is
available on the EDGAR site at www.sec.gov or any successor government site that
is freely and readily available to the Administrative Agent and the Lenders
without charge, or has been made available on the Company’s website
www.insight.com, and the delivery date therefor shall be deemed to be the first
day on which such information is available to the Administrative Agent and the
Lenders on one of such web pages; provided, further, that the Company will
promptly notify the Administrative Agent (who shall notify the Lenders) of each
posting to such sites upon the occurrence thereof. In order to provide such
notices promptly, the Company agrees that it shall register the Administrative
Agent in the appropriate Company databases necessary to cause such notices to be
sent automatically (including, without limitation, by e-mail to e-mail addresses
agreed upon by the Administrative Agent) on the applicable filing dates;

 

81



--------------------------------------------------------------------------------

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its unaudited consolidated balance sheet and
related unaudited statements of operations, and cash flows as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes; provided, that the Company shall
be deemed to have delivered the foregoing to the Administrative Agent and the
Lenders if such information has been filed with the Securities and Exchange
Commission and is available on the EDGAR site at www.sec.gov or any successor
government site that is freely and readily available to the Administrative Agent
and the Lenders without charge, or has been made available on the Company’s
website www.insight.com, and the delivery date therefor shall be deemed to be
the first day on which such information is available to the Administrative Agent
and the Lenders on one of such web pages; provided, further, that the Company
will promptly notify the Administrative Agent (who shall notify the Lenders) of
each posting to such sites upon the occurrence thereof. In order to provide such
notices promptly, the Company agrees that it shall register the Administrative
Agent in the appropriate Company databases necessary to cause such notices to be
sent automatically to the Administrative Agent (including, without limitation,
by e-mail to e-mail addresses agreed upon by the Administrative Agent) on the
applicable filing dates;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate (i) certifying as to whether a Default has
occurred and is continuing and, if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with certain provisions of Article VI to the extent set
forth in the form of Compliance Certificate attached hereto as Exhibit C,
(iii) identifying the Material Subsidiaries as of the end of the applicable
fiscal period and (iv) if any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 if and to the extent (A) such change is not noted on the Company’s
most recent Form 10-Q or Form 10-K filing or any of the Company’s other Form
10-Q or Form 10-K filings filed since the Effective Date and (B) any such change
has had an effect on the financial statements accompanying such certificate,
specifying such change and the related effect;

(d) [Reserved];

(e) within 90 days after the beginning of each fiscal year of the Company,
consolidated financial projections for the Company and its Subsidiaries for such
fiscal year prepared in good faith in accordance with prior practice of the
Company;

 

82



--------------------------------------------------------------------------------

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
national securities exchanges, or distributed by the Company to its shareholders
generally, as the case may be; provided, that the Company shall be deemed to
have delivered the foregoing to the Administrative Agent and the Lenders if such
information has been filed with the Securities and Exchange Commission and is
available on the EDGAR site at www.sec.gov or any successor government site that
is freely and readily available to the Administrative Agent and the Lenders
without charge, or has been made available on the Company’s website
www.insight.com, and the delivery date therefor shall be deemed to be the first
day on which such information is available to the Administrative Agent and the
Lenders on one of such web pages; provided, further, that the Company will
promptly notify the Administrative Agent (who shall notify the Lenders) of each
posting to such sites upon the occurrence thereof. In order to provide such
notices promptly, the Company agrees that it shall register the Administrative
Agent in the appropriate Company databases necessary to cause such notices to be
sent automatically to the Administrative Agent (including, without limitation,
by e-mail to e-mail addresses agreed upon by the Administrative Agent) on the
applicable filing dates;

(g) promptly following any request in writing therefor, all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
U.S.A. Patriot Act and (if applicable) the Money Laundering Regulations 2003 of
the United Kingdom (as amended); and

(h) promptly following any request in writing therefor, such other information
regarding the operations, business affairs or financial condition of the Company
or any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent (who shall deliver to each Lender) prompt written notice of
the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$10,000,000;

(d) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect; and

(e) within ten (10) Business Days following its obtaining knowledge of
(i) issuance by the United Kingdom Pensions Regulator of a financial support
direction or a contribution notice (as those terms are defined in the United
Kingdom Pensions Act 2004) in relation to any Foreign Pension Plan, (ii) any
amount is due to any Foreign Pension Plan pursuant to Section 75 or 75A of the
United Kingdom Pensions Act 1995 and/or (iii) an amount becomes payable under
section 75 or 75A of the United Kingdom Pensions Act 1995.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

83



--------------------------------------------------------------------------------

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except for such rights, licenses, permits,
privileges and franchises the loss of which, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, amalgamation,
consolidation, liquidation or dissolution or other transaction permitted under
Section 6.03.

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its Tax (including (if applicable) UK Tax) liabilities,
that, if not paid, would result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition
(ordinary wear and tear and casualty events excepted), and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations; provided,
that each of the Company and its Subsidiaries may self-insure in the ordinary
course of business to the same extent as other companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Company or each such Subsidiary, as applicable, operates.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in all material respects are made of all
dealings and transactions in relation to its business and activities. The
Company will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice and during reasonable business hours, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested
(provided that in no event shall there be more than one such visit or inspection
per calendar year except during the continuance of an Event of Default).
Notwithstanding anything to the contrary in this Section 5.06, none of the
Company or any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any documents,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent (or its designated representative) is then prohibited
by law or any agreement binding on the Company or any of its Subsidiaries or
(iii) is subject to attorney-client or similar privilege constitutes attorney
work-product. The Administrative Agent shall, upon the request of any Lender,
provide to such Lender the written report, if any, prepared by the
Administrative Agent with respect to any such visit or inspection.

 

84



--------------------------------------------------------------------------------

SECTION 5.07. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property except where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit. Each Borrower will, and
will cause its Subsidiaries to, use the proceeds of the Loans and the Letters of
Credit, as applicable, for working capital and for general corporate purposes,
including Permitted Acquisitions. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.

SECTION 5.09. Subsidiary Collateral Documents; Subsidiary Guarantors. The
Company shall execute or shall cause to be executed:

(a) following the date on which (i) any Person becomes a Material Subsidiary of
the Company pursuant to a Permitted Acquisition or (ii) any Person is initially
designated as a Material Subsidiary in a certificate delivered pursuant to
Section 5.01(c), in each case as soon as practicable but in any event within
thirty (30) days (or such longer period as the Administrative Agent shall agree)
following such date, if such Person is a Domestic Subsidiary, (a) a Pledge
Agreement (or supplement thereto) in favor of the Administrative Agent for the
benefit of the Holders of Secured Obligations with respect to all of the Equity
Interests of such Domestic Subsidiary owned by the Company and its Domestic
Subsidiaries that are Subsidiary Guarantors in substantially the form of the
Pledge Agreement(s) executed on the Effective Date; (b) a supplement to the
Subsidiary Guarantee Agreement pursuant to which such Domestic Subsidiary shall
become a Subsidiary Guarantor; (c) a Subsidiary Security Agreement in
substantially the form executed on the Effective Date (or a supplement thereto)
pursuant to which such Domestic Subsidiary shall grant the Administrative Agent
for the benefit of the Holders of Secured Obligations, a first priority
perfected security interest in substantially all of its assets as and to the
extent provided therein, subject to Permitted Encumbrances and other Liens
permitted under this Agreement, and the other documents required thereby; (d) a
Subsidiary Pledge Agreement in substantially the form executed on the Effective
Date (or a supplement thereto) pursuant to which such Domestic Subsidiary shall
grant the Administrative Agent for the benefit of the Holders of Secured
Obligations, a first priority perfected security interest in the Equity
Interests of its direct Subsidiaries (but not in excess of 65% (in vote and
value) of all of the outstanding Equity Interests of its direct Foreign
Subsidiaries), subject to Permitted Encumbrances and other Liens permitted under
this Agreement, and the other documents required thereby; and (e) if requested
by the Administrative Agent or the Required Lenders, Collateral Documents in
respect of such Domestic Subsidiary’s owned real property located in the United
States with a value in excess of $10,000,000 (per property) that is acquired
after the Effective Date (other than any such real property subject to a Lien
permitted under Section 6.02(c) or 6.02(d)), in each case to provide the
Administrative Agent with a first priority perfected security interest therein
and Lien thereon, subject to Permitted Encumbrances and other Liens permitted
under this Agreement;

 

85



--------------------------------------------------------------------------------

(b) following the date on which (i) any Person becomes a Material Subsidiary of
the Borrower pursuant to a Permitted Acquisition, or (ii) any Person is
initially designated as a Material Subsidiary in a certificate delivered
pursuant to Section 5.01(c), in each case if such Person is a Foreign
Subsidiary, upon the request of the Administrative Agent, as soon as practicable
but in any event within thirty (30) days (or such longer period of time as the
Administrative Agent shall agree) following such date, a pledge agreement or
share mortgage in favor of the Administrative Agent, for the benefit of the
Holders of Secured Obligations, governed by the law of the jurisdiction of
organization of such Foreign Subsidiary with respect to 65% (in vote and value)
of all of the outstanding Equity Interests of such Foreign Subsidiary to the
extent owned by the Company or a Subsidiary Guarantor; provided, that if at any
time any such Foreign Subsidiary issues or causes to be issued Equity Interests,
such that the aggregate amount of the Equity Interests of such Foreign
Subsidiary pledged to the Administrative Agent for the benefit of the Holders of
Secured Obligations is less than 65% (in vote or value) of all of the
outstanding Equity Interests of such Foreign Subsidiary to the extent owned by
the Company or a Subsidiary Guarantor, the Company shall (A) promptly notify the
Administrative Agent of such deficiency and (B) deliver or cause to be delivered
any agreements, instruments, certificates and other documents as the
Administrative Agent may reasonably request all in form and substance reasonably
satisfactory to the Administrative Agent, in order to cause all of the Equity
Interests of such Foreign Subsidiary owned by the Company and the Subsidiary
Guarantors (but not in excess of 65% (in vote or value) of all of the
outstanding Equity Interests thereof) to be pledged to the Administrative Agent
for the benefit of the Holders of Secured Obligations; provided further, that if
at any time any such Foreign Subsidiary redeems or acquires, or causes to be
redeemed or acquired, Equity Interests in such Foreign Subsidiary, such that the
aggregate amount of the Equity Interests of such Foreign Subsidiary pledged to
the Administrative Agent, for the benefit of the Holders of Secured Obligations,
would be greater than or equal to 65% (in vote or value) of all of the
outstanding Equity Interests of such Person, taking into account such redemption
or acquisition, the Company shall (A) notify the Administrative Agent of the
intent to effect such redemption or acquisition at least thirty (30) days (or
such shorter period of time as the Administrative Agent shall agree) prior to
the effectiveness thereof, and (B) the Administrative Agent shall, on or prior
to the date of such redemption or acquisition, deliver or cause to be delivered
any agreements, instruments, certificates and other documents as the Company may
reasonably request, all in form and substance reasonably satisfactory to the
Company and the Administrative Agent, evidencing a release of a sufficient
number of the Equity Interests of such Foreign Subsidiary, taking into account
such redemption or acquisition, from any pledge, mortgage, lien or other
encumbrance imposed under the Pledge Agreements, Security Agreement and other
Collateral Documents such that, taking into account such Equity Interests
redeemed or acquired and such Equity Interests released, the aggregate Equity
Interests in such Foreign Subsidiary that remain subject to any such pledge,
mortgage or encumbrance do not exceed 65% (in vote or value) of all of the
outstanding Equity Interests in such Foreign Subsidiary; and

 

86



--------------------------------------------------------------------------------

(c) in any such case as provided above in this Section 5.09 the Company shall
deliver or cause to be delivered to the Administrative Agent all such Pledge
Agreements, supplements to the Subsidiary Guarantee Agreement, Security
Agreements and other Collateral Documents, together with appropriate corporate
resolutions and other documentation (including opinions, UCC financing
statements, real estate title insurance policies, environmental reports, the
stock certificates representing the equities subject to such pledge, stock
powers with respect thereto executed in blank, and such other documents as shall
be reasonably requested to perfect the Lien of such pledge) in each case in form
and substance reasonably satisfactory to the Administrative Agent, and the
Administrative Agent shall be reasonably satisfied that it has a first priority
perfected pledge of or charge over the Collateral related thereto, in each case,
subject to the exceptions and limitations set forth in the Loan Documents and
Permitted Encumbrances and other Liens permitted under this Agreement.

Notwithstanding the foregoing requirements of this Section 5.09:

(i) all of the Equity Interests of a European Borrower and the Subsidiaries of
the Company that directly or indirectly own the Equity Interests of such
European Borrower (other than Insight Enterprises C.V.) shall be pledged to the
Administrative Agent to secure the Secured Obligations owing by such European
Borrower and each other European Borrower;

(ii) no Receivables Entity shall be required to enter into the Subsidiary
Guarantee Agreement, the Subsidiary Security Agreement, the Subsidiary Pledge
Agreement or any other Collateral Document or otherwise guaranty the Secured
Obligations or grant security interests in its property to the Administrative
Agent hereunder or in connection herewith so long as such Receivables Entity is
subject to a Permitted Receivables Facility; and

(iii) the Company, not later than ten Business Days after the Effective Date (or
such later date as the Administrative Agent shall agree), shall cause 65% (but
no more than 65%) of the Equity Interests of the following Foreign Subsidiaries
to be pledged to the Administrative Agent, for the benefit of the Holders of
Secured Obligations, pursuant to pledge documentation in form and substance
reasonably acceptable to the Administrative Agent: Insight Technology Solutions
GmbH and Insight Technology Solutions SAS.

 

87



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Company covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals, refinancings and replacements of any such Indebtedness
that (unless such excess amount is separately permitted under this Section 6.01)
do not increase the outstanding principal amount thereof (other than by the
amount of any fees, premiums or expenses incurred in the extensions, renewals,
refinancings and replacements thereof);

(c) Indebtedness owing by (i) the Company to any Subsidiary, (ii) any European
Borrower to any Subsidiary, (iii) any Foreign Subsidiary to a European Borrower
so long as the aggregate principal amount of all such Indebtedness under this
clause (iii) (excluding any Indebtedness in connection with Cash Pooling
Arrangements) at no time exceeds $25,000,000 in the aggregate, or (iv) to the
extent not governed by clause (i) through (iii), any Subsidiary to the Company
or any other Subsidiary; provided, that Indebtedness of any Foreign Subsidiary
to the Company or any Subsidiary Guarantor shall be subject to Section 6.04;

(d) Guarantees by (i) the Company of Indebtedness owing by a Subsidiary,
(ii) any European Borrower of Indebtedness owing by a Foreign Subsidiary so long
as the aggregate principal amount of Indebtedness being guaranteed and subject
to this clause (ii) does not exceed $25,000,000 at any time, or (iii) to the
extent not governed by clauses (i) or (ii), a Subsidiary of Indebtedness owing
by the Company or any other Subsidiary; provided that (A) the Indebtedness so
Guaranteed is permitted by this Section 6.01 and (B) Guarantees by the Company
or any Subsidiary Guarantor of Indebtedness of any Foreign Subsidiary shall be
subject to Section 6.04;

(e) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided, that (i) such Indebtedness is incurred prior to or within 120
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $25,000,000 at any time outstanding;

 

88



--------------------------------------------------------------------------------

(f) Indebtedness of the Company or any Subsidiary incurred pursuant to Permitted
Receivables Facilities; provided, that the Attributable Receivables Indebtedness
thereunder shall not exceed an aggregate principal amount of $225,000,000 at any
time outstanding;

(g) Indebtedness of the Company or any of its Subsidiaries incurred pursuant to
Vendor Trade Programs;

(h) Attributable Debt in respect of Sale and Leaseback Transactions permitted by
Section 6.09;

(i) Indebtedness of an Acquired Entity existing at the time of the related
Permitted Acquisition or other investment permitted under Section 6.04 which was
not incurred in contemplation of such Permitted Acquisition or other investment,
so long as, determined on a pro forma basis prior to such Permitted Acquisition
or other Investment, the addition of such Indebtedness to the consolidated
Indebtedness of the Company and its Subsidiaries does not cause an Event of
Default under Section 6.10 or any other term or provision of this Agreement;

(j) Indebtedness incurred by the Company or any of its Subsidiaries arising from
agreements providing for indemnification related to sales or goods or adjustment
of purchase price or similar obligations in any case incurred in connection with
the disposition of any business, assets or Subsidiary of the Company;

(k) Indebtedness of the Company or any of its Subsidiaries in respect of
workers’ compensation claims, property casualty or liability insurance,
take-or-pay obligations in supply arrangements, self-insurance obligations,
performance, bid, customs, government, judgment, appeal and surety bonds and
other obligations of a similar nature, in each case in the ordinary course of
business;

(l) Indebtedness representing deferred compensation to employees of the Company
or any of its Subsidiaries incurred in the ordinary course of business;

(m) Indebtedness in the form of earn-outs, indemnification, incentive,
non-compete, consulting or other similar arrangements and other contingent
payments in respect of Permitted Acquisitions or other investments permitted by
Section 6.04;

(n) Indebtedness of the Company or any of its Subsidiaries arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently drawn by the Company or such Subsidiary in the ordinary
course of business against insufficient funds, so long as such Indebtedness is
promptly repaid;

(o) Indebtedness in respect of Swap Agreements not prohibited hereunder;

 

89



--------------------------------------------------------------------------------

(p) Indebtedness of any Loan Party incurred pursuant to Contract Payment Sales;
provided, that the aggregate amount of all Contract Payment Sale Indebtedness of
the Loan Parties shall not exceed $50,000,000 at any time;

(q) Indebtedness owing by Foreign Subsidiaries to non-Affiliates, so long as the
aggregate principal amount thereof at no time exceeds $10,000,000, together with
(but without duplication of) all Guarantees thereof by the Company or any
Subsidiary thereof;

(r) Indebtedness arising in favor of depositary institutions in respect of
currency fluctuations or overdrafts under any Cash Pooling Arrangement, so long
as the aggregate principal amount thereof at no time exceeds $10,000,000;

(s) Indebtedness outstanding under the Floorplan Credit Agreement, so long as
the aggregate principal amount thereof at no time exceeds $250,000,000;

(t) other unsecured Indebtedness of the Company or any Subsidiary Guarantor not
governed by clauses (a) through (s) of this Section 6.01 so long as (i) the
aggregate principal amount thereof at no time exceeds $150,000,000, (ii) the
Company shall be in compliance with the financial covenants set forth in
Section 6.10, determined on a pro forma basis after giving effect to such
incurrence and the application of proceeds thereof, recomputed as of the last
day for the most recently ended fiscal quarter of the Company for which
financial statements are available and (iii) such Indebtedness will not mature
prior to the date that is 180 days after the Maturity Date; and

(u) other Indebtedness not governed by clauses (a) through (t) of this
Section 6.01 so long as the aggregate principal amount thereof at no time
exceeds $10,000,000.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) except as otherwise permitted hereunder, such Lien shall secure only
those obligations which it secures on the date hereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;

 

90



--------------------------------------------------------------------------------

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
120 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary;

(e) Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted under clauses (b), (c) or (d) above;
provided, that (i) such Indebtedness is not secured by any additional assets and
(ii) except as otherwise permitted hereunder, the amount of such Indebtedness
secured by any such Lien is not increased (other than by the amount of any fees,
premiums or expenses incurred in the extensions, renewals, refinancings and
replacements thereof);

(f) Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.09;

(g) Liens in connection with or to secure Indebtedness permitted under
Section 6.01 that arise under Permitted Receivables Facilities or Vendor Trade
Programs so long as the parties to each such Permitted Receivables Facility or
Vendor Trade Program are bound by, and such Liens are subject to, the
Intercreditor Agreement;

(h) Liens that are contractual rights of set-off;

(i) licenses, sublicenses, leases or subleases granted to or from others that do
not interfere in any material respect with the business of the Company or any
Subsidiary;

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure the payment of customs duties in connection with the importation of
goods;

(k) Liens on Contract Payments (and related equipment, as applicable) and
related proceeds arising in favor of a Contract Payment Purchaser in connection
with a Contract Payment Sale;

(l) Liens securing Indebtedness permitted under Section 6.01(q);

 

91



--------------------------------------------------------------------------------

(m) Liens on deposit accounts subject to Cash Pooling Arrangements securing
Indebtedness permitted under Section 6.01(r);

(n) Liens securing obligations outstanding under the Floorplan Credit Agreement
so long as (i) the aggregate principal amount of such obligations at no time
exceeds $250,000,000, (ii) such Liens do not extend to (A) any asset of the
Company or any Domestic Subsidiary that is not subject to Lien in favor of the
Administrative Agent, for the benefit of the Holders of Secured Obligations, or
(B) any Equity Interest in, or any asset of, any Foreign Subsidiary and
(iii) the parties to the Floorplan Credit Agreement are bound by, and such Liens
are subject to, the Intercreditor Agreement and the Floorplan Intercreditor
Agreement;

(o) other Liens securing obligations in an aggregate principal amount at any
time not to exceed $10,000,000; and

(p) assignments or sales of any accounts receivable permitted under
Section 6.03(e), (f), (k) or (m).

SECTION 6.03. Fundamental Changes . The Company will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or sell, transfer, lease
or otherwise make any disposition of its property or the Equity Interests of any
of its Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that:

(a) the Company and its Subsidiaries may purchase and sell inventory in the
ordinary course of business;

(b) the Company and its Subsidiaries may sell, transfer or otherwise dispose of
excess, damaged, obsolete or worn out assets and scrap in the ordinary course of
business;

(c) the Company and its Subsidiaries may enter into and consummate Permitted
Acquisitions;

(d) (i) any Person may merge into the Company in a transaction where the Company
is the survivor thereof, (ii) any Person (other than the Company) may merge into
a Subsidiary Guarantor where such Subsidiary Guarantor is the survivor thereof,
(iii) any Person (other than the Company or a Subsidiary Guarantor) may merge
into any European Borrower where such European Borrower is the survivor thereof,
(iv) any Person (other than a Loan Party) may merge into any other Foreign
Subsidiary and (v) any Immaterial Subsidiary may merge into any other Immaterial
Subsidiary; provided, that any such merger involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.04;

 

92



--------------------------------------------------------------------------------

(e) (i) the Company may sell or transfer assets to any Subsidiary Guarantor,
(ii) any Subsidiary may sell or transfer assets to the Company or any Subsidiary
Guarantor, (iii) any European Borrower may sell or transfer assets to any
Foreign Subsidiary so long as the aggregate consideration for all such sales and
transfers governed by this clause (iii) does not exceed $10,000,000 at any time,
and (iv) to the extent not governed by clauses (i) through (iii) above, any
Foreign Subsidiary or Immaterial Subsidiary may sell or transfer assets to the
Company or any other Subsidiary;

(f) the Company or any Subsidiary may (i) sell Receivables under Permitted
Receivables Facilities (subject to the limitation that the Attributable
Receivables Indebtedness thereunder shall not exceed an aggregate principal
amount of $225,000,000) and (ii) sell or discount, in each case without recourse
and in the ordinary course of business, overdue accounts receivable arising in
the ordinary course of business, in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);

(g) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, any Subsidiary that is not a
Borrower may liquidate or dissolve if the Company determines in good faith that
such liquidation or dissolution is in the best interests of the Company and is
not materially disadvantageous to the Lenders;

(h) the Company or any Subsidiary may (i) sell Permitted Investments in the
ordinary course of business, (ii) license intellectual property in the ordinary
course of business and (iii) dispose of or abandon intellectual property that
is, in the reasonable judgment of the Company, no longer economically
practicable to maintain or useful in the conduct of the business of the Company
and its Subsidiaries taken as a whole;

(i) any sale of assets pursuant to a Sale and Leaseback Transaction permitted by
Section 6.09;

(j) any lease or sub-lease of property in the ordinary course of business that
would not materially interfere with the required use of such property by the
Company or its Subsidiaries;

(k) any sale or assignment of Contract Payments (and related leased equipment
and related receivables and proceeds, as applicable) and any lease of such
related equipment pursuant to a Contract Payment Sale;

(l) any Subsidiary (other than a European Borrower) may enter into and
consummate any merger, dissolution, liquidation or consolidation, the purpose of
which is to effect an asset sale or other disposition otherwise permitted under
this Section 6.03; and

(m) the Company or any Subsidiary may engage in a sale, lease, transfer or other
disposition of any assets not described above so long as such assets, when taken
together with all other assets sold, leased, transferred or otherwise disposed
of pursuant to this clause (m) in any fiscal year, does not constitute a
Substantial Portion of the assets of the Company and its Subsidiaries.

 

93



--------------------------------------------------------------------------------

In addition to the foregoing, the Company will not, and will not permit any of
its Subsidiaries to, engage to any material extent in any business if as a
result thereof the general nature of the business of the Company and its
Subsidiaries taken as a whole would be substantially changed from the general
nature of the business of the Company and its Subsidiaries on the Effective
Date.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
wholly-owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

(a) Permitted Acquisitions; provided, that the Company shall comply with
Section 5.09 following any such Permitted Acquisition;

(b) Permitted Investments;

(c) existing investments in Subsidiaries and other investments in existence on
the date hereof and described in Schedule 6.04;

(d) investments made by the Company and the Subsidiaries in Equity Interests in
their respective Subsidiaries; provided that the aggregate amount of such
investments by the Company and Subsidiary Guarantors in Foreign Subsidiaries
(together with outstanding intercompany loans permitted under the first proviso
to paragraph (e) below and outstanding Guarantees permitted under the first
proviso to paragraph (f) below) shall not exceed $100,000,000 at any time
outstanding; provided, further, that investments made by the European Borrowers
in Equity Interests in their respective Foreign Subsidiaries shall not exceed
$25,000,000 at any time outstanding;

(e) loans or advances made by the Company to any Subsidiary and made by any
Subsidiary to the Company or any other Subsidiary; provided that the amount of
such loans and advances made by the Company and Subsidiary Guarantors to Foreign
Subsidiaries (together with outstanding investments permitted under the first
proviso to paragraph (d) above and outstanding Guarantees permitted under the
first proviso to paragraph (f) below) shall not exceed $100,000,000 at any time
outstanding; provided, further, that loans made by the European Borrowers to
Foreign Subsidiaries shall be limited by Section 6.01; and no such loan or
advance shall contravene the provisions of Section 151 of the English Companies
Act 1985;

 

94



--------------------------------------------------------------------------------

(f) Guarantees constituting Indebtedness permitted by Section 6.01; provided
that the aggregate principal amount of Indebtedness of Foreign Subsidiaries
(excluding the Obligations) that is Guaranteed by the Company or any Subsidiary
Guarantor (together with outstanding investments permitted under the first
proviso to paragraph (d) above and outstanding intercompany loans permitted
under the first proviso to paragraph (e) above) shall not exceed $100,000,000 at
any time outstanding; provided, further, that guarantees made by the European
Borrowers in respect of Foreign Subsidiaries and shall be limited by
Section 6.01;

(g) Guarantees by the Company or any Subsidiary of operating leases or of other
obligations that do not constitute Indebtedness, in each case entered into by
the Company or any Subsidiary in the ordinary course of business;

(h) extensions of trade credit in the ordinary course of business;

(i) Investments of the Company or any Subsidiary under Swap Agreements permitted
hereunder;

(j) loans and advances to employees, officers and directors of the Company or
any of its Subsidiaries in the ordinary course of business in an aggregate
amount (for the Company and all Subsidiaries) not to exceed $2,500,000 at any
one time outstanding;

(k) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(l) investments in payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
for accounting purposes and that are made in the ordinary course of business not
to exceed $2,500,000 at any one time outstanding; and

(m) other investments (whether in capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing), loans or advances, Guarantees or other investments and
interests) not exceeding $25,000,000 at any time outstanding (determined as the
amount originally advanced, loaned or otherwise invested, less any returns on
the respective investment not to exceed the original amount invested).

SECTION 6.05. Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Company or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.

 

95



--------------------------------------------------------------------------------

SECTION 6.06. Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) (i) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, and (ii) a Subsidiary may make
distributions to allow for the payment of any Federal, state, local, or foreign
Taxes (including UK Tax) that are due and payable by any group of corporations
that includes the Subsidiary and with which the Subsidiary joins in filing any
consolidated, combined, unitary, or similar tax returns, determined as if the
Subsidiary filed such tax returns separately as the parent of an affiliated (or
similar) group that included the Subsidiary and its subsidiaries, (c) so long as
no Default exists at the time thereof, the Company may redeem, repurchase,
acquire or retire (i) any of its outstanding Equity Interests during the term of
this Agreement so long as the Total Leverage Ratio is less than the 2.00 to 1.00
(determined on a pro forma basis after giving effect to the applicable
redemption, repurchase, acquisition or retirement, recomputed as of the last day
of the most recently ended fiscal quarter of the Company for which financial
statements are available) and (ii) to the extent the Company is unable to
satisfy the Total Leverage Ratio requirement set forth in the foregoing clause
(i), any of its outstanding Equity Interests during the term of this Agreement
in an aggregate amount not to exceed $50,000,000 (with the understanding that
this $50,000,000 basket is separate from the basket provided in the foregoing
clause (i) and only available when the clause (i) basket is unavailable), and
(d) the Company may declare and pay distributions and dividends on its Equity
Interests; provided, that, with respect to the foregoing clause (d), (1) no
Default shall exist before or after giving effect to such distributions and
dividends or be created as a result thereof and (2) each cash dividend declared
by the Company shall be made within 90 days of the declaration thereof.

SECTION 6.07. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) any transaction or series of
transactions involving consideration or payments not exceeding $5,000,000
between the Company and any of its wholly-owned Subsidiaries or between any of
the Company’s wholly-owned Subsidiaries and any other such wholly-owned
Subsidiary not involving any other Affiliate, (c) transactions between or among
the Company and the Subsidiary Guarantors not involving any other Affiliate,
(d) transactions between or among the Foreign Subsidiaries not involving any
other Affiliate, (e) reasonable and customary fees paid to members of the boards
of directors or other governing body of the Company and its Subsidiaries,
(f) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership or other employee benefit plans or programs
approved by the board of directors of the Company (including an authorized
committee thereof), (g) the grant of stock options, restricted stock, other
stock-based awards or similar rights to officers, employees, consultants and
directors of the Company pursuant to plans approved by the board of directors of
the Company (including an authorized committee thereof) and the payment of
amounts or the issuance of securities pursuant thereto; and (h) any transaction
expressly permitted under this Article VI.

 

96



--------------------------------------------------------------------------------

SECTION 6.08. Restrictive Agreements; Receivables Entities. The Company will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Company or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets in favor of the Administrative Agent, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement or any other
Loan Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.08 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary or other assets pending such sale, provided such
restrictions and conditions apply only to the Subsidiary or other assets that
are to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (v) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to a Permitted Receivables Facility
or Vendor Trade Programs or to customary provisions contained in joint venture
agreements and other similar agreements applicable to joint ventures entered
into in the ordinary course of business, (vi) clause (a) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof, (vii) the foregoing shall not apply to restrictions and
conditions imposed by the Floorplan Loan Documents, (viii) the foregoing shall
not apply to restrictions and conditions contained in agreements of any Person
that becomes a Subsidiary or is merged into or consolidated with the Company or
any Subsidiary or agreements assumed from any Person in connection with the
acquisition of assets by the Company or any Subsidiary of such Person after the
date hereof, provided that such agreements exist at the time such Person becomes
a Subsidiary or such agreements are assumed and in each case are not created in
contemplation of or in connection with such Person becoming a Subsidiary or the
agreements being assumed and (ix) the foregoing shall not apply to restrictions
or conditions imposed by an agreement evidencing Indebtedness permitted under
this Agreement so long as such restrictions and conditions permit the financings
evidenced by the Loan Documents (including all grants of Collateral in
connection herewith and all payments of principal, interest, fees, costs and
expenses required hereby), and so long as such restrictions and conditions,
taken as a whole, are not more restrictive or limiting than those set forth in
the Loan Documents (with the understanding that customary covenants in public
debt or Rule 144A offerings shall not be deemed to be more restrictive). No
Receivables Entity shall be bound by any provision of this Article VI so long as
it constitutes a Receivables Entity and is subject to a Permitted Receivables
Facility.

SECTION 6.09. Sale and Leaseback Transactions. The Company will not, and will
not will permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for (i) those properties listed in Schedule 6.09, (ii) those
assets approved by the Administrative Agent in its reasonable discretion, and
(iii) any such sale of any fixed or capital assets by the Company or any
Subsidiary that is made for cash consideration in an amount not less than the
fair value of such fixed or capital asset and is consummated within 90 days
after the Company or such Subsidiary acquires or completes the construction of
such fixed or capital asset; provided, however, that the aggregate amount of
Attributable Debt resulting from such transactions under this clause (iii) shall
not exceed $50,000,000 at any time.

 

97



--------------------------------------------------------------------------------

SECTION 6.10. Financial Covenants.

(a) Maximum Total Leverage Ratio. The Company will not permit the Total Leverage
Ratio, as of the last day of each of its fiscal quarters, to exceed 2.75 to
1.00.

(b) Minimum Fixed Charge Coverage Ratio. The Company will not permit the Fixed
Charge Coverage Ratio, as of the last day of each of its fiscal quarters, to be
less than 1.25 to 1.00.

(c) Minimum Asset Coverage Ratio. The Company will not permit the Asset Coverage
Ratio, as of the last day of each of its fiscal quarters, to be less than 1.75
to 1.00.

SECTION 6.11. Floorplan Loan Documents. The Company shall cause (i) the
Floorplan Collateral (as defined in the Floorplan Intercreditor Agreement) to be
identical in scope to the Collateral (other than with respect to Foreign Assets)
and (ii) the obligors on the Floorplan Obligations (as defined in the Floorplan
Intercreditor Agreement) to be identical in scope to the obligors on the Secured
Obligations (other than with respect to Foreign Subsidiaries). The Company shall
provide the Administrative Agent with a copy of any new material Floorplan Loan
Document or any amendment, waiver, consent, or other modification to or under
any material Floorplan Loan Document no later than five (5) Business Days after
its effectiveness.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) (i) any Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise or (ii) the Company shall fail to pay
any reimbursement obligation in respect of any LC Disbursement within three
Business Days after the date the same shall become due and payable;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

98



--------------------------------------------------------------------------------

(d) any Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.02(a), 5.03 (with respect to any Borrower’s existence),
5.08, 5.09 or in Article VI;

(e) any Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement or in any other Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (subject to any
applicable grace period with respect thereto, if any, set forth in the agreement
evidencing such Material Indebtedness);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, provided, further, that this clause (g) shall
not apply to any voluntary termination of the Floorplan Credit Agreement
pursuant to Section 3.2.1 thereof;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief in respect of the
Company or any Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, administrative,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, administrator, administrative receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Subsidiary
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed or unwithdrawn for 90 days or an order or
decree approving or ordering any of the foregoing shall be entered or, with
respect to the Dutch Borrower, such proceeding can no longer be dismissed (in
kracht van gewijsde);

 

99



--------------------------------------------------------------------------------

(i) the Company or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, administrative receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, administrator, administrative receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment or arrangement for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) the Company or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 (to the extent not covered by a valid and binding policy
of insurance in favor of the Company or the applicable Subsidiary with respect
to which the related insurer has been notified of a claim for payment and has
not disputed such claim) shall be rendered against the Company, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Company or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing, would reasonably be expected
to result in liability of the Company and its Subsidiaries in an aggregate
amount exceeding $15,000,000;

(m) a Change in Control shall occur;

(n) any Loan Document shall fail to remain in full force or effect against the
Company or any Subsidiary or any action shall be taken or shall be failed to be
taken by the Company or any Subsidiary to discontinue or to assert the
invalidity or unenforceability of, or which results in the discontinuation or
invalidity or unenforceability of, any Loan Document or any Lien in favor of the
Administrative Agent under the Loan Documents (with respect to Collateral having
an aggregate book value in excess of $5,000,000), or such Lien (with respect to
Collateral having an aggregate book value in excess of $5,000,000) shall not
have the priority contemplated by the Loan Documents, in each case except (i) as
a result of the sale, transfer or other disposition of the applicable Collateral
in a transaction permitted under the Loan Documents, (ii) any action taken by
the Administrative Agent to release any such security interest in compliance
with the provisions of this Agreement or any other Loan Document, or (iii) as a
result of the Administrative Agent’s failure to maintain possession of any stock
certificates or other instruments delivered to it under a Loan Document; or

 

100



--------------------------------------------------------------------------------

(o) any of the Borrowers or the Subsidiaries shall have been notified that any
of them has, in relation to a Foreign Pension Plan, incurred a debt or other
liability under section 75 or 75A of the United Kingdom Pensions Act 1995, or
has been issued with a contribution notice or financial support direction (as
those terms are defined in the United Kingdom Pensions Act 2004), or otherwise
is liable to pay any other amount in respect of Foreign Pension Plans, in each
case, that would reasonably be expected to result in a Material Adverse Effect;

then, and in every such event (other than an event with respect to a Loan Party
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any such principal or face amount not so declared to be due
and payable or required to be prepaid may thereafter be declared to be due and
payable or required to be prepaid), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; and in case of any
event with respect to a Loan Party described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.

In connection with the enforcement by the Administrative Agent of any remedies
available to it as a result of any Event of Default that would require the
approval of the FCC, a PUC or any Governmental Authority, and subject to the
terms and conditions set forth herein, the Company agrees that it shall (and
shall cause each Subsidiary to) join and cooperate fully with, at the request of
the Administrative Agent, any receiver referred to below and/or the successful
bidder or bidders at any foreclosure sale in a filing of an application (and
furnishing any additional information that may be required in connection with
such application or which the Administrative Agent may believe relevant to such
application) with the FCC, any PUC and all other applicable Governmental
Authorities, requesting their prior approval of (i) the operation or abandonment
of all or the portion of any System or Telecommunications Equipment and/or
(ii) the transfer of control of the Company or any Subsidiary or assignment of
all licenses, certificates, Governmental Approvals, approvals and permits,
issued to the Company or any Subsidiary by the FCC, any PUC or any such
Governmental Authorities with respect to any System or Telecommunications
Equipment and the operation thereof, to the Administrative Agent, the receiver
or to the successful bidder or bidders. In connection with the foregoing, the
Company shall and shall cause each Subsidiary to take such further actions, and
execute all such instruments, as the Administrative Agent reasonably deems
necessary or desirable.

 

101



--------------------------------------------------------------------------------

If the Company fails to reasonably cooperate with the Administrative Agent in
its enforcement of any remedies that would require the approval of the FCC, a
PUC, or any Governmental Authority, and subject to the terms and conditions set
forth herein, (i) the Company agrees, for itself and on behalf of the
Subsidiaries, that the Administrative Agent may enforce any obligation of the
Company or any such Subsidiary as set forth in this section by an action for
specific performance; and (ii) the Company, subject to the rules and regulations
of the FCC, a PUC, or any Governmental Authority, hereby irrevocably constitutes
and appoints (for itself and the Subsidiaries) the Administrative Agent and any
agent or officer thereof (which appointment is coupled with an interest) as its
true and lawful attorney-in-fact with full irrevocable power and authority and
in the place and stead of the Company (or the applicable Subsidiary) and in the
name of the Company (or the applicable Subsidiary) or in its own name, after the
occurrence and during the continuance of an Event of Default and in connection
with the foregoing, for the purpose of executing on behalf and in the name of
the Company (or the applicable Subsidiary) any and all of the above-referenced
instruments and to take any and all appropriate action in furtherance of the
foregoing. The exercise of any rights or remedies hereunder or under any other
Loan Document by the Administrative Agent or any other Person acting on its
behalf that may require FCC, any PUC or any other Governmental Authority
approval, shall be subject to obtaining such approval and shall at all times be
consistent in all material respects with the rules and regulations of the FCC,
any PUC, or any Governmental Authority. Pending the receipt of any FCC, any PUC
or any Governmental Authority approval, neither the Company nor any Subsidiary
shall do anything to delay, hinder, interfere or obstruct the exercise of the
Administrative Agent’s rights or remedies hereunder in obtaining such approvals.
Notwithstanding anything to the contrary in this Agreement, neither the
Administrative Agent nor any other Person acting on its behalf shall take any
action which would reasonably be expected to cause the revocation, suspension or
material adverse modification of any of the regulatory licenses, permits, or
franchises of the Company or the Subsidiaries.

In connection with the exercise of its remedies under this Agreement that
require the approval of the FCC, a PUC, or any Governmental Authority, the
Administrative Agent may, upon the occurrence of an Event of Default, obtain the
appointment of a receiver or trustee to assume upon receipt of all necessary
judicial, FCC, any PUC or other Governmental Authority consents or approvals,
control of or ownership of any of the Governmental Approvals. Such receiver or
trustee shall have all rights and powers provided to it by law or by court order
or provided to the Administrative Agent under this Agreement. Upon the
appointment of such trustee or receiver, the Company agrees for itself and the
Subsidiaries to cooperate, to the extent necessary or appropriate, in the
expeditious preparation, execution and filing of an application to the FCC, any
PUC or any other Governmental Authority or for consent to the transfer or
control or assignment of the Company’s or any Subsidiary’s Governmental
Approvals to the receiver or trustee.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

102



--------------------------------------------------------------------------------

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.02), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, or shall be liable for the failure to disclose, any information
relating to the Company or any of its Subsidiaries that is communicated to or
obtained by the bank serving as the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be deemed to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by a Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent or (vi) the
perfection or priority of any Lien securing the Obligations.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

 

103



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as the Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 11.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as the Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

In its capacity, the Administrative Agent is a “representative” of the Holders
of Secured Obligations within the meaning of the term “secured party” as defined
in the New York Uniform Commercial Code. Each Lender authorizes the
Administrative Agent to enter into the Collateral Documents and to take all
action contemplated thereby. Each Lender agrees that no one (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Holders of Secured Obligations upon the terms of
the Collateral Documents. In the event that any collateral is hereafter pledged
by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Lenders any Loan Documents
necessary or appropriate to grant and perfect a Lien on such collateral in favor
of the Administrative Agent on behalf of the Lenders. The Lenders hereby
authorize the Administrative Agent, at its option and in its discretion, to
permit the release of any Lien granted to or held by the Administrative Agent
upon any Collateral (i) as described in Section 11.02(c); (ii) as permitted by,
but only in accordance with, the terms of the applicable Loan Documents; or
(iii) if approved, authorized or ratified in writing by the Required Lenders,
unless such release is required to be approved by all of the Lenders hereunder.
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Administrative Agent’s authority to release particular types or
items of collateral pursuant hereto.

 

104



--------------------------------------------------------------------------------

The Company may request that the Administrative Agent release its security
interest in Receivables originated by any Subsidiary merging into a Receivables
Seller. If the Company delivers a written certification to the Administrative
Agent certifying that (i) no Event of Default is then outstanding, (ii) the
applicable Subsidiary (or its successor) has merged (or substantially
concurrently therewith is merging) with a Receivables Seller, with a Receivables
Seller being the survivor thereof, and (iii) such Receivables, once released
from the Administrative Agent’s security interest, will qualify as eligible
receivables (subject to the requirements and conditions for qualification
contained in the applicable Permitted Receivables Facility Documents) under a
Permitted Receivables Facility, then the Administrative Agent shall promptly
after its receipt of such written certification release its security interest in
such Receivables. Prior to giving effect to any such release, the Administrative
Agent shall be entitled to receive copies of the documentation evidencing any
such merger (including documentation certified by the applicable secretary of
state or comparable Governmental Authority). No such release shall occur if an
Event of Default is then outstanding.

Each Lender hereby authorizes the Administrative Agent on the Effective Date to
enter into the Floorplan Intercreditor Agreement and to take all actions with
respect to such agreement as contemplated hereunder or thereunder.

The Dutch Borrower hereby irrevocably and unconditionally undertakes to pay to
the Administrative Agent an amount equal to the aggregate amount payable by it
and the UK Borrower from time to time in respect of their Secured Obligations.
This payment undertaking of the Dutch Borrower to the Administrative Agent is
hereinafter to be referred to as the “Dutch Parallel Debt”.

The Dutch Parallel Debt will be payable in the currency or currencies of the
corresponding Secured Obligations.

Any obligation under the Dutch Parallel Debt shall become due and payable
(opeisbaar) as and when and to the extent one or more of the corresponding
Secured Obligations become due and payable. The parties hereto agree that a
Default in respect of the Secured Obligations entered into by the Dutch Borrower
or the UK Borrower shall constitute a default (verzuim) within the meaning of
Article 3:248 Dutch Civil Code with respect to the Dutch Parallel Debt as well
without any notice being required therefor.

Each of the parties hereto acknowledges that:

(i) each Dutch Parallel Debt constitutes an undertaking, obligation and
liability of the Dutch Borrower to the Administrative Agent which is separate
and independent from, and without prejudice to, the Secured Obligations; and

 

105



--------------------------------------------------------------------------------

(ii) each Dutch Parallel Debt represents the Administrative Agent’s own separate
and independent claim (eigen en zelfstandige vordering) to receive payment of
the Dutch Parallel Debt from the Dutch Borrower,

it being understood that the amount which may become payable by the Dutch
Borrower, respectively, as the Dutch Parallel Debt shall never exceed the total
of the amounts which are payable by it and the UK Borrower under the Secured
Obligations.

For the avoidance of doubt, the Dutch Borrower, the UK Borrower and the
Administrative Agent confirm that the claims of the Administrative Agent against
the Dutch Borrower in respect of the Dutch Parallel Debt and the claims of any
one or more of the Holders of Secured Obligations against the Dutch Borrower and
the UK Borrower in respect of the Secured Obligations payable by the Dutch
Borrower and the UK Borrower to such Holders of Secured Obligations do not
constitute common property (gemeenschap) within the meaning of article 3:166
Dutch Civil Code and that the provisions relating to common property shall not
apply. If, however, it shall be held that such claim of the Administrative Agent
and such claims of any one or more of the Holders of Secured Obligations do
constitute common property and the provisions relating to common property do
apply, the parties agree that the applicable provisions of the Credit Agreement
and the Intercreditor Agreement shall constitute the administration agreement
(beheersregeling) within the meaning of article 3:168 Dutch Civil Code.

To the extent the Administrative Agent irrevocably (onaantastbaar) receives any
amount in payment of any Dutch Parallel Debt, the Administrative Agent shall
distribute such amount among the Holders of Secured Obligations that are
creditors of the corresponding Secured Obligations in accordance with the
applicable provisions of the Credit Agreement and the Intercreditor Agreement.
The Dutch Borrower, the UK Borrower and the Administrative Agent agree that upon
irrevocable receipt by the Administrative Agent of any amount in payment of the
Dutch Parallel Debt (a “Received Amount”), the corresponding Secured Obligations
shall be reduced by amounts totalling an amount equal to the Received Amount (a
“Deductible Amount”) in the manner as if the Deductible Amount were received as
payment of the relevant Secured Obligations on the date of receipt by the
Administrative Agent of the Received Amount.

The parties hereto acknowledge and agree that, for purposes of a Dutch pledge,
any resignation by the Administrative Agent is not effective until its rights
under the Dutch Parallel Debt are assigned to the successor Administrative
Agent.

No Person identified on the cover page to this Agreement, the signature pages to
this Agreement or otherwise in this Agreement as a “Syndication Agent”,
“Documentation Agent” or a “Lead Arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
if such Person is a Lender, those applicable to all Lenders as such. Without
limiting the foregoing, no Person identified on the cover page to this
Agreement, the signature pages to this Agreement or otherwise in this Agreement
as a “Syndication Agent”, “Documentation Agent” or a “Lead Arranger” shall have
or be deemed to have any fiduciary duty to or fiduciary relationship with any
Lender. In addition to the agreement set forth above, each of the Lenders
acknowledges that it has not relied, and will not rely, on any Person so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

106



--------------------------------------------------------------------------------

With respect to any Collateral Documents governed by the laws of France, each
Lender, the Issuing Bank and each Swingline Lender hereby appoint, pursuant to
the provisions of Article 2328-1 of the French Civil Code, the Administrative
Agent to take, register, administer and enforce any security interest which is
expressed to be governed by the laws of France for the account of the Lenders,
the Issuing Bank and the Swingline Lenders and the Lenders, the Issuing Bank and
the Swingline Lenders further confirm that their Affiliates accept such
appointment by separate deed.

For the purposes of taking and ensuring continuing validity of any Collateral
Documents governed by the laws of Germany, the Company agrees to enter into or,
as the case may be, to confirm a separate German-law governed parallel debt
undertaking. The Administrative Agent shall administer and hold as fiduciary
agent (Treuhänder) such parallel debt undertaking and any security interest
which is expressed to be governed by the laws of Germany, in each case in its
own name and for the account of the Administrative Agent, the Lenders, the
Issuing Bank and each Swingline Lender. With respect to any Collateral Documents
governed by the laws of Germany, each Lender, the Issuing Bank and each
Swingline Lender hereby authorizes in its own name and on its own behalf the
Administrative Agent to take, register, administer and enforce any security
interest and to agree to execute and release the Collateral Documents governed
by the laws of Germany and to amend, supplement, and otherwise modify any such
document (including the execution of any lower ranking pledge document). The
Administrative Agent is released from the restrictions under §181 of the German
Civil Code or comparable provisions of foreign law and has the right to delegate
this power of attorney.

ARTICLE IX

Collection Allocation Mechanism

SECTION 9.01. Implementation of CAM. (a) On the CAM Exchange Date, (i) the
Commitments shall automatically and without further act be terminated as
provided in Article VII and (ii) the Lenders shall automatically and without
further act be deemed to have made reciprocal purchases of interests in the
Designated Obligations such that, in lieu of the interests of each Lender in the
particular Designated Obligations that it shall own as of such date and
immediately prior to the CAM Exchange, such Lender shall own an interest equal
to such Lender’s CAM Percentage in each Designated Obligation. Each Lender, each
person acquiring a participation from any Lender as contemplated by
Section 11.04 and each Borrower hereby consents and agrees to the CAM Exchange.
Each Borrower and each Lender agrees from time to time to execute and deliver to
the Administrative Agent all such promissory notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests and obligations of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by it hereunder to the Administrative Agent against
delivery of any promissory notes so executed and delivered; provided that the
failure of any Borrower to execute or deliver or of any Lender to accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

 

107



--------------------------------------------------------------------------------

(b) As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by the next
paragraph).

(c) In the event that, after the CAM Exchange, the aggregate amount of the
Designated Obligations shall change as a result of the making of an LC
Disbursement by the Issuing Bank that is not reimbursed by the applicable
Borrower, then (a) each Lender shall, in accordance with Section 2.05(d),
promptly purchase from the Issuing Bank a participation in such LC Disbursement
in the amount of such Lender’s Tranche Percentage of such LC Disbursement
(without giving effect to the CAM Exchange), (b) the Administrative Agent shall
redetermine the CAM Percentages after giving effect to such LC Disbursement and
the purchase of participations therein by the applicable Lenders, and the
Lenders shall automatically and without further act be deemed to have made
reciprocal purchases of interests in the Designated Obligations such that each
Lender shall own an interest equal to such Lender’s CAM Percentage in each of
the Designated Obligations and (c) in the event distributions shall have been
made in accordance with the preceding paragraph, the Lenders shall make such
payments to one another as shall be necessary in order that the amounts received
by them shall be equal to the amounts they would have received had each LC
Disbursement been outstanding immediately prior to the CAM Exchange. Each such
redetermination shall be binding on each of the Lenders and their successors and
assigns in respect of the Designated Obligations held by such Persons and shall
be conclusive absent manifest error.

Nothing in this Article shall prohibit the assignment by any Lender of interests
in some but not all of the Designated Obligations held by it after giving effect
to the CAM Exchange; provided, that in connection with any such assignment such
Lender and its assignee shall enter into an agreement setting forth their
reciprocal rights and obligations in the event of a redetermination of the CAM
Percentages as provided in the immediately preceding paragraph.

ARTICLE X

Guarantee

SECTION 10.01. Company Guaranty. In order to induce the Lenders to extend credit
to the European Borrowers hereunder, the Company hereby irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Obligations of such European Borrowers. The
Company further agrees that the due and punctual payment of such Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

 

108



--------------------------------------------------------------------------------

The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the Company
under this Section 10.01 shall not be affected by (a) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement, or any other Loan Document or agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Obligations; or (e) any other act (other than payment of the Obligations),
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Company or otherwise operate as a discharge of a
guarantor as a matter of law or equity or which would impair or eliminate any
right of the Company to subrogation.

The Company further agrees that its agreement under this Section 10.01
constitutes a guarantee of payment when due (whether or not any bankruptcy or
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent or any Lender in favor of any Borrower or any other
Person.

The obligations of the Company under this Section 10.01 shall not be subject to
any reduction, limitation, impairment or termination for any reason (other than
payment of the Obligations), and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever, by reason of the invalidity,
illegality or unenforceability of any of the Obligations, any impossibility in
the performance of any of the Obligations or otherwise.

The Company further agrees that its obligations under this Section 10.01 shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by the Administrative Agent, the Issuing Bank or any Lender upon the
bankruptcy or reorganization of any Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any European Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative
Agent, forthwith pay, or cause to be paid, to the Administrative Agent in cash
an amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon. The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than US Dollars and/or at a place of payment other than New York, Chicago or any
other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent or any Lender, disadvantageous to the Administrative Agent or such Lender
in any material respect, then, at the election of the Administrative Agent, the
Company shall make payment of such Obligation in US Dollars (based upon the
applicable Exchange Rate in effect on the date of payment) and/or in New York,
Chicago or such other Eurocurrency Payment Office as is designated by the
Administrative Agent and, as a separate and independent obligation, shall
indemnify the Administrative Agent and each Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

 

109



--------------------------------------------------------------------------------

Upon payment by the Company of any sums as provided above, all rights of the
Company against any European Borrower arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Obligations owed by such European Borrower to the Administrative Agent
and the Lenders.

Nothing shall discharge or satisfy the liability of the Company under this
Section 10.01 except the full performance and payment of the Obligations.

SECTION 10.02. European Borrowers’ Guaranty. In order to induce the Lenders to
extend credit to the European Borrowers hereunder, each European Borrower hereby
irrevocably and unconditionally guarantees, as a primary obligor and not merely
as a surety, the payment when and as due of the Obligations of each other
European Borrower. Each European Borrower further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee under this Section 10.02 notwithstanding any such extension
or renewal of any such Obligation.

Each European Borrower waives presentment to, demand of payment from and protest
to any European Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of each European Borrower under this Section 10.02 shall not be
affected by (a) the failure of the Administrative Agent, the Issuing Bank or
Lender to assert any claim or demand or to enforce any right or remedy against
any European Borrower under the provisions of this Agreement, any other Loan
Document or otherwise; (b) any extension or renewal of any of the Obligations;
(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement, or any other Loan Document or
agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; or (e) any other act (other than payment
of the Obligations), omission or delay to do any other act which may or might in
any manner or to any extent vary the risk of such European Borrower or otherwise
operate as a discharge of a guarantor as a matter of law or equity or which
would impair or eliminate any right of such European Borrower to subrogation.

Each European Borrower further agrees that its agreement under this
Section 10.02 constitutes a guarantee of payment when due (whether or not any
bankruptcy or similar proceeding shall have stayed the accrual or collection of
any of the Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by the
Administrative Agent, the Issuing Bank or any Lender to any balance of any
deposit account or credit on the books of the Administrative Agent, the Issuing
Bank or any Lender in favor of any European Borrower or any other Person.

 

110



--------------------------------------------------------------------------------

The obligations of each European Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than
payment of the Obligations), and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever, by reason of the invalidity,
illegality or unenforceability of any of the Obligations, any impossibility in
the performance of any of the Obligations or otherwise.

Each European Borrower further agrees that its obligations under this
Section 10.02 shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation is rescinded
or must otherwise be restored by the Administrative Agent, the Issuing Bank or
any Lender upon the bankruptcy or reorganization of any European Borrower or
otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against any
European Borrower by virtue hereof, upon the failure of any other European
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
European Borrower hereby promises to and will, upon receipt of written demand by
the Administrative Agent or the any Lender, forthwith pay, or cause to be paid,
to the Administrative Agent or such Lender in cash an amount equal to the unpaid
principal amount of such Obligations then due, together with accrued and unpaid
interest thereon. Each European Borrower further agrees that if payment in
respect of any Obligation shall be due in a currency other than US Dollars
and/or at a place of payment other than New York and if, by reason of any Change
in Law, disruption of currency or foreign exchange markets, war or civil
disturbance or other event, payment of such Obligation in such currency or at
such place of payment shall be impossible or, in the reasonable judgment of the
Administrative Agent or any Lender, disadvantageous to the Administrative Agent
or such Lender in any material respect, then, at the election of the
Administrative Agent, each European Borrower shall make payment of such
Obligation in US Dollars (based upon the applicable Exchange Rate in effect on
the date of payment) and/or in New York, and, as a separate and independent
obligation, shall indemnify the Administrative Agent and each Lender against any
losses or reasonable out-of-pocket expenses that it shall sustain as a result of
such alternative payment.

Upon payment by each European Borrower of any sums as provided above, all rights
of such European Borrower against any other European Borrower arising as a
result thereof by way of right of subrogation or otherwise shall in all respects
be subordinated and junior in right of payment to the prior indefeasible payment
in full in cash of all the Obligations owed by such European Borrower to the
Administrative Agent and the Lenders.

Nothing shall discharge or satisfy the liability of any European Borrower
hereunder except the full performance and payment of the Obligations.

 

111



--------------------------------------------------------------------------------

Each European Borrower irrevocably and unconditionally and jointly and severally
agrees that if any obligation guaranteed by it is or becomes unenforceable,
invalid or illegal, it will, as an independent and primary obligation, indemnify
the Administrative Agent and the Lenders immediately on demand against any cost,
loss or liability they incur as a result of any European Borrower not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under this Section 10.02 on the date when it would have
been due (but so that the amount payable by such European Borrower under this
indemnity will not exceed the amount it would have had to pay under this
Section 10.02 if the amount claimed had been recoverable on the basis of a
guaranty).

ARTICLE XI

Miscellaneous

SECTION 11.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to any Borrower, to:

c/o Insight Enterprises, Inc.

6820 South Harl Avenue

Tempe, Arizona 85283

Attn: Glynis Bryan

Phone: (480) 333-3390

Fax: (480) 760-8894

With a copy to:

6820 South Harl Avenue

Tempe, Arizona 85283

Attn: General Counsel

Phone: (480) 333-3049

Fax: (480) 760-8506

(ii) if to the Administrative Agent,

(A) except as set forth in clause (B) below, to:

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor 19

Mail Code: IL1-0010

Chicago, IL 60603-2003

Attn: Nanette Wilson

Phone: (312) 385-7084

Fax: (888) 292-9533

 

112



--------------------------------------------------------------------------------

  (B) in the case of notices pursuant to Article II with respect to Borrowings
denominated in Alternative Currencies, to:

J.P. Morgan Europe Limited,

125 London Wall,

London EC2Y 5AJ,

Attn: The Manager, Loan & Agency Services

Fax: +44-207-777-2360

(with a copy to the address specified clause (A) above);

(iii) if to JPMorgan Chase Bank, National Bank, as the Issuing Bank, to:

JPMorgan Chase Bank, N.A.

Commercial Banking

201 N. Central Avenue, Floor 21

Mail Code: AZ1-1178

Phoenix, AZ 85004

Attn: Stacy Slaton

Phone: (312) 732-2548

Fax: (312) 385-7107

(iv) if to any other Person as an Issuing Bank, at the address specified by such
Person to the Company and the Administrative Agent upon such Person becoming an
Issuing Bank hereunder;

(v) if to the US Tranche Swingline Lender, to:

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

Mail Code: IL 1-0010

10 S. Dearborn St., 19th Floor

Chicago, IL 60603

Attn: Nanette Wilson

Phone: (312) 385-7084

Fax: (888) 292-9533

 

113



--------------------------------------------------------------------------------

(vi) if to the European Tranche Swingline Lender, to:

J.P. Morgan Europe Limited,

125 London Wall,

London EC2Y 5AJ,

Attn: The Manager, Loan & Agency Services

Fax: +44-207-777-2360)

(in each case with a copy to the Administrative Agent as provided in clause
(ii)(A) above); and

(vii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Issuing Bank, the Administrative
Agent and the Lenders hereunder may be delivered or furnished by electronic
communications pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent or the applicable Lender, as
the case may be. The Administrative Agent, the Issuing Bank or the Company may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 11.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

 

114



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
by the Borrowers and the Administrative Agent with the consent of the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders; provided that no such agreement shall:

(i) increase any Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby,

(iii) postpone the date of any scheduled payment (if any) of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby,

(iv) change Section 2.05(c) or otherwise amend this Agreement in any manner that
would permit Letters of Credit having an expiration date later than that
specified in Section 2.05(c) without the written consent of each US Tranche
Lender,

(v) change Section 2.20(b) or (c) or any other provision providing for the pro
rata nature of disbursements by or payments to Lenders, in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender (it being understood that neither any increase (or any
amendment effecting any increase) in the total US Tranche Revolving Commitments
or European Tranche Commitments pursuant to Section 2.09 nor any agreement (or
any amendment effecting any agreement) of any Lender to extend the maturity of
its Commitments or Loans hereunder beyond the Maturity Date shall be deemed to
alter such pro rata sharing of payments),

(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender,

(vii) release the Company or all or substantially all of the Subsidiary
Guarantors from, its or their obligations under Article X or the Subsidiary
Guarantee Agreement without the written consent of each Lender,

(viii) unless otherwise permitted hereunder, release all or substantially all of
the Collateral without the written consent of each Lender,

 

115



--------------------------------------------------------------------------------

(ix) change any provisions of Article IX without the written consent of each
Lender,

(x) (A) add any additional Subsidiary of the Company as a Borrower under any
Tranche without the written consent of each Lender under the applicable Tranche
or (B) amend the definition of “Alternative Currency” without the consent of
each European Tranche Lender; or

(xi) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Tranche differently than those of Lenders holding Loans of any other
Tranche without the written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each adversely affected Tranche;

provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or any
Swingline Lender hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, the Issuing Bank or such Swingline
Lender, as the case may be, and (B) any waiver, amendment or modification of
this Agreement that by its terms affects the rights or duties under this
Agreement of the US Tranche Lenders (but not the European Tranche Lenders) or
the European Tranche Lenders (but not the US Tranche Lenders) may be effected by
an agreement or agreements in writing entered into by the Company and requisite
percentage in interest of the affected Tranche of Lenders. Notwithstanding the
foregoing, any amendment to this Agreement solely for the purpose of effecting
an increase in the total Commitments in any Tranche pursuant to Section 2.09 may
be entered into by the Company and any other relevant Borrower, the
Administrative Agent, any Lender that has agreed to increase its Commitment in
the relevant Tranche and any Person that has agreed to become a Lender hereunder
and to have a Commitment in the relevant Tranche.

(c) The Lenders hereby irrevocably authorize the Administrative Agent to, and
the Administrative Agent shall, release any Liens granted to the Administrative
Agent by the Loan Parties on any Collateral (i) upon the termination of the all
Commitments, the expiration or termination of all Letters of Credit and payment
and satisfaction in full in cash of all Secured Obligations (other than Secured
Obligations in respect of Swap Agreements and Banking Services Obligations not
then due and contingent indemnification obligations not then due),
(ii) constituting property being sold, transferred or otherwise disposed of if
the Company certifies to the Administrative Agent that such sale, transfer or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Company or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

 

116



--------------------------------------------------------------------------------

SECTION 11.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with any Loan Document, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit;
provided, however, that in no event shall the Company be required to reimburse
the Lenders for more than one counsel to the Administrative Agent (and up to one
local counsel in each applicable jurisdiction and regulatory counsel) and one
counsel for all of the other Lenders (and up to one local counsel in each
applicable jurisdiction and regulatory counsel), unless, only with respect to
clause (iii) hereof, a Lender or its counsel determines that it would create
actual or potential conflicts of interest to not have individual counsel, in
which case each Lender may have its own counsel which shall be reimbursed in
accordance with the foregoing.

(b) The Company shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties to the Loan Documents of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
thereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability arising out of the operations or properties of the
Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee; provided, however, that in
no event shall the Company be required to indemnify such Indemnitees for more
than one counsel to the Administrative Agent (and up to one local counsel in
each applicable jurisdiction and regulatory counsel) and one counsel for all of
the other Lenders (and up to one local counsel in each applicable jurisdiction
and regulatory counsel), unless a Lender or its counsel determines that it would
create actual or potential conflict of interest to not have individual counsel,
in which case each Lender may have its own counsel which shall be reimbursed in
accordance with the foregoing.

 

117



--------------------------------------------------------------------------------

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or any Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or such Swingline Lender, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or such Swingline
Lender in its capacity as such; and provided further that payment of any amount
by any Lender pursuant to this paragraph (c) shall not relieve the Company of
its obligation to pay such amount, and such Lender shall have a claim against
the Company for such amount. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum (without duplication) of the
total Exposures and unused Commitments at the time.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any Indemnitee or any Loan
Party or Subsidiary, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand (accompanied by reasonable back-up documentation) therefor.

SECTION 11.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

118



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to a Defaulting Lender)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Company; provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; provided
further that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof; and

(B) the Administrative Agent and, in the case of any assignment in respect of
the US Tranche, each Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Tranche, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than the US Dollar Equivalent of
$5,000,000 in respect of Commitments or Loans under any Tranche, unless each of
the Company and the Administrative Agent otherwise consent, provided that no
such consent of the Company shall be required if an Event of Default has
occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Tranche of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it is not already a Lender under the applicable Tranche,
hereby represents and warrants for the benefit of the Borrowers, the
Administrative Agent and the Lenders that, as of the date of such assignment, it
will comply with Section 2.17(e) and (f) and, as applicable, Section 2.18, with
respect to withholding tax on payments by the Borrowers;

 

119



--------------------------------------------------------------------------------

(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Subsidiaries and their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws;

(F) each Foreign Lender shall deliver to each Borrower that is a resident for
tax purposes in the United States of America and the Administrative Agent a
complete Form W-8BEN (or other applicable Form W-8) prior to the effectiveness
of the applicable assignment (with the understanding that such assignment shall
not be effective unless such form is delivered or such condition is otherwise
waived by such Borrower and the Administrative Agent); and

(G) except in the case of an assignment to a Lender that has already extended a
Loan to the Dutch Borrower, the amount of any assignment with respect to a Loan
to the Dutch Borrower shall be at least EUR 100,000 or its equivalent in foreign
currency.

For the purposes of this Section 11.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17, 2.18, 2.19 and 11.03). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 11.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

120



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans, and principal amount of LC Disbursements owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive (absent manifest error), and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b), 2.20(d) or 11.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) (i) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Bank or any Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 11.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16, 2.17, 2.18 and 2.19 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 11.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.20(c) as though it
were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16, 2.17, 2.18 or 2.19 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
or 2.18 unless the Company is notified of the participation sold to such
Participant and such Participant undertakes, for the benefit of the Borrowers,
to comply with Section 2.17(e) and (f) and, as applicable, Section 2.18, as
though it were a Lender.

 

121



--------------------------------------------------------------------------------

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of each Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Commitments, Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments or Loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or a Federal Home Loan Bank, and this
Section shall not apply to any such pledge or assignment of a security interest
with the exception of Section 11.04(b)(ii)(G); provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) Notwithstanding anything in this Section 11.04 to the contrary, no
Participant shall obtain any rights to enforce any provision of this Agreement
against the Company or any European Borrower unless and until the Participant
furnishes the Company identifying information reasonably satisfactory to the
Company and agrees to be identified in the Register with respect to its
participation in the same manner as Loans and Commitments are maintained in the
Register hereunder.

SECTION 11.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17, 2.18, 2.19 and 11.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

 

122



--------------------------------------------------------------------------------

SECTION 11.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto as of
the Effective Date, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic image (e.g., “PDF” or “TIF” via electronic mail)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 11.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 11.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower against any of and all the Secured
Obligations of such Borrower now or hereafter existing and held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.20
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Bank and the Lenders and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Each Lender agrees promptly to notify the Company
and the Administrative Agent after any such set-off and application made by such
Lender or Affiliate; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

 

123



--------------------------------------------------------------------------------

SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
binding (subject to appeal as provided by applicable law) and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent, the Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or its properties in the courts of any
jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01, and each of the Borrowers
hereby appoints the Company as its agent for service of process. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

124



--------------------------------------------------------------------------------

SECTION 11.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 11.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (in which case the Administrative
Agent, the Issuing Bank or such Lender, as applicable, agrees (except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority), to the extent practicable and not prohibited by applicable law, to
inform the Company promptly thereof prior to disclosure), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process (in which case the Administrative Agent, the Issuing Bank or such
Lender, as applicable, agrees (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable law, to inform the Company promptly thereof prior
to disclosure), (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of the Company or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Company. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

125



--------------------------------------------------------------------------------

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 11.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND
CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS AFFILIATES,
AND THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

SECTION 11.13. Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 11.13 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 11.14. USA Patriot Act; European “Know Your Customer” Checks.

(a) Each Lender that is subject to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
hereby notifies each Borrower that pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies such
Borrower, which information includes the name and address of such Borrower and
other information that will allow such Lender to identify such Borrower in
accordance with the Act.

 

126



--------------------------------------------------------------------------------

(b) If (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement; (ii) any change in the status of a Borrower after the date of
this Agreement; or (iii) a proposed assignment or transfer by a Lender of any of
its rights and obligations under this Agreement to a party that is not a Lender
prior to such assignment or transfer, obliges the Administrative Agent or any
Lender (or, in the case of paragraph (iii) above, any prospective new Lender) to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
each Borrower shall promptly upon the request of the Administrative Agent or any
Lender supply, or procure the supply of, such documentation and other evidence
as is reasonably requested by the Administrative Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Administrative Agent, such Lender or, in the case of the event described in
paragraph (iii) above, any prospective new Lender to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in this Agreement and the other Loan Documents. Each Lender shall
promptly upon the request of the Administrative Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Administrative Agent (for itself) in order for the Administrative Agent to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in this Agreement and the other Loan
Documents.

SECTION 11.15. English Language. All certificates, instruments and other
documents to be delivered under or supplied in connection with this Agreement
shall be in the English language or shall attach a certified English translation
thereof, which translation shall be the governing version. Within one month of
the delivery of any financial statements or other information written in a
language other than English, at the request of the Administrative Agent or any
Lender, the Company shall deliver to the Administrative Agent (for distribution
to the Lenders) an English translation of such financial statements.

SECTION 11.16. Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Holders of Secured Obligations, in assets
which, in accordance with Article 9 of the applicable Uniform Commercial Code or
any other applicable law can be perfected only by possession. Should any Lender
(other than the Administrative Agent) obtain possession of any such Collateral,
such Lender shall notify the Administrative Agent thereof, and, promptly upon
the Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

 

127



--------------------------------------------------------------------------------

SECTION 11.17. Borrower Limitations. Each Borrower shall be liable for its
Obligations (including, without limitation, Loans extended to it). The Company
shall be liable for each European Borrower’s Obligations as set forth in
Section 10.01. Each European Borrower shall be liable for each other European
Borrower’s Obligations as set forth in Section 10.02, but shall in no event be
liable for any of the Company’s Obligations. Each Subsidiary Guarantor shall
guaranty the repayment of all Obligations, irrespective of the Borrower that
incurs such Obligations.

ARTICLE XII

No Novation; References to this Agreement in Loan Documents

SECTION 12.01. No Novation. It is the express intent of the parties hereto that
this Agreement (i) shall re-evidence the Borrowers’ indebtedness under the
Existing Credit Agreement, (ii) is entered into in substitution for, and not in
payment of, the obligations of the Borrowers under the Existing Credit
Agreement, and (iii) is in no way intended to constitute a novation of any of
the Borrowers’ indebtedness which was evidenced by the Existing Credit Agreement
or any of the other Loan Documents. All Loans made and Secured Obligations
incurred under the Existing Credit Agreement which are outstanding on the
Effective Date shall continue, after giving effect to the reallocations
described in clause (c) below, as Loans and Secured Obligations under (and shall
be governed by the terms of) this Agreement. Without limiting the foregoing,
upon the effectiveness hereof: (a) pursuant to Section 2.05(a), the Existing
Letters of Credit shall constitute Letters of Credit deemed to have been issued
under this Agreement, (b) all Secured Obligations in respect of Swap Agreements
with any Lender or any Affiliate of any Lender which are outstanding on the
Effective Date shall continue as Secured Obligations under this Agreement and
the other Loan Documents and (c) the Administrative Agent shall make such
reallocations of each Lender’s “Exposure” under the Existing Credit Agreement as
necessary in order that such Lender’s Exposure hereunder reflects such Lender’s
pro rata share of the aggregate US Tranche Revolving Exposures hereunder (based
on its US Tranche Revolving Commitment) and such Lender’s pro rata share of the
aggregate European Tranche Exposures hereunder (based on its European Tranche
Commitment).

SECTION 12.02. References to This Agreement In Loan Documents. Upon the
effectiveness of this Agreement, on and after the date hereof, each reference in
any other Loan Document to the Existing Credit Agreement (including any
reference therein to “the Credit Agreement,” “thereunder,” “thereof,” “therein”
or words of like import referring thereto) shall mean and be a reference to this
Agreement.

The remainder of this page is intentionally blank.

 

128



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

INSIGHT ENTERPRISES, INC., as the Company By:   /s/ Helen K. Johnson Name:  
Helen K. Johnson Title:   Treasurer

INSIGHT DIRECT (UK) LTD.,

as the UK Borrower

By:   /s/ Stuart Fenton Name:   Stuart Fenton Title:   President

INSIGHT ENTERPRISES B.V.,

as the Dutch Borrower

By:   /s/ Jet Golia Name:   Jet Golia Title:   Director

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender, as the Swingline Lenders, as the Issuing
Bank and as Administrative Agent By:   /s/ Gregory T. Martin Name:   Gregory T.
Martin Title:   Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender and as the Syndication Agent By:   /s/ Ivan
Ferraz Name:   Ivan Ferraz Title:   Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:

  /s/ Matthew Freeman  

 

Name:

  Matthew Freeman

Title:

  SVP / Senior Credit Products Officer

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BBVA COMPASS, as a Lender

By:

  /s/ Nancy Zezza  

 

Name:

  Nancy Zezza

Title:

  SVP

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

By:

  /s/ Steven T. Brennan  

 

Name:

  Steven T. Brennan

Title:

  Senior Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ John Berry  

 

Name:   John Berry Title:   Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Jeff Benedix  

 

Name:   Jeff Benedix Title:   Assistant Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BOKF, NA d/b/a Bank of Arizona, as a Lender By:   /s/ Christine A. Nowaczyk  

 

Name:   Christine A. Nowaczyk Title:   Senior Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:   /s/ Fatima Arshad  

 

Name:   Fatima Arshad Title:   Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:   /s/ Christine Howatt  

 

Name:   Christine Howatt Title:   Authorized Signatory

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:   /s/ John Lascody  

 

Name:   John Lascody Title:   Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:   /s/ Elizabeth Willis  

 

Name:   Elizabeth Willis Title:   Assistant Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:  

/s/ Joshua R. Shade

Name: Joshua R. Shade Title:   VP

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

NATIONAL BANK OF ARIZONA, as a Lender By:  

/s/ L.J. Willis

Name: L.J. Willis Title:   Assistant Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By:

  /s/ Ben Hickes

Name:

  Ben Hickes

Title:

 

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01(A)

Mandatory Cost Formulae

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

3. The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

4. The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a Loan in Sterling:

 

   LOGO [g343137g59e25.jpg]    per cent. per annum

 

  (b) in relation to a Loan in any currency other than Sterling:

 

   LOGO [g343137g62m80.jpg]    per cent. per annum.

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.



--------------------------------------------------------------------------------

  B is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c) payable for the relevant Interest Period
on the Loan).

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England.

 

  (b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

  (c) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits.

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).

 

  (e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

  (f) “Reference Banks” means, in relation to Mandatory Cost, the principal
London offices of JPMorgan Chase Bank, N.A..

 

  (g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.



--------------------------------------------------------------------------------

  (h) “Unpaid Sum” means any sum due and payable but unpaid by any Borrower
under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (i) the jurisdiction of its Facility Office; and

 

  (j) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.



--------------------------------------------------------------------------------

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Associated
Costs Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Company and the relevant Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties.



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

Initial Subsidiary Guarantors

 

    

SUBSIDIARY

  

JURISDICTION AND

TYPE OF

ORGANIZATION

1.    Insight Direct Worldwide, Inc.    Arizona corporation 2.    Insight North
America, Inc.    Arizona corporation 3.    Insight Canada Holdings, Inc.   
Arizona corporation 4.    Insight Public Sector, Inc.    Illinois corporation 5.
   Insight Direct USA, Inc.    Illinois corporation 6.    Insight Receivables
Holding, LLC    Illinois limited liability company 7.    Insight Technology
Solutions, Inc.    Delaware corporation 8.    Calence, LLC    Delaware limited
liability company



--------------------------------------------------------------------------------

SCHEDULE 2.01

Lenders and Commitments

 

Lender

   US Tranche
Revolving
Commitment      European
Tranche
Commitment      Total
Commitment  

JPMorgan Chase Bank, N.A.

   $ 41,775,000       $ 3,225,000       $ 45,000,000   

Wells Fargo Bank, National Association

   $ 41,775,000       $ 3,225,000       $ 45,000,000   

Bank of America, N.A.

   $ 26,000,000       $ 2,000,000       $ 28,000,000   

BBVA Compass

   $ 26,000,000       $ 2,000,000       $ 28,000,000   

HSBC Bank USA, National Association

   $ 26,000,000       $ 2,000,000       $ 28,000,000   

PNC Bank, National Association

   $ 26,000,000       $ 2,000,000       $ 28,000,000   

U.S. Bank National Association

   $ 26,000,000       $ 2,000,000       $ 28,000,000   

Bank of Arizona

   $ 18,575,000       $ 1,425,000       $ 20,000,000   

Comerica Bank

   $ 18,575,000       $ 1,425,000       $ 20,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 18,575,000       $ 1,425,000       $ 20,000,000   

The Northern Trust Company

   $ 18,575,000       $ 1,425,000       $ 20,000,000   

Branch Banking and Trust Company

   $ 13,925,000       $ 1,075,000       $ 15,000,000   

Bank of the West

   $ 9,275,000       $ 725,000       $ 10,000,000   

National Bank of Arizona

   $ 9,275,000       $ 725,000       $ 10,000,000   

Barclays Bank PLC

   $ 4,675,000       $ 325,000       $ 5,000,000      

 

 

    

 

 

    

 

 

 

TOTALS

   $ 325,000,000       $ 25,000,000       $ 350,000,000      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.05

Existing Letters of Credit

None.



--------------------------------------------------------------------------------

SCHEDULE 3.06

Litigation

None.



--------------------------------------------------------------------------------

SCHEDULE 3.11

Subsidiaries

 

    

SUBSIDIARY

  

JURISDICTION OF
ORGANIZATION

  

HOLDER OF

EQUITY

INTERESTS

1.    Insight Direct Worldwide, Inc.    Arizona    100% Insight Enterprises,
Inc. 2.    Insight North America, Inc.    Arizona    100% Insight Direct
Worldwide, Inc. 3.    Insight Canada Holdings, Inc.    Arizona    100% Insight
North America, Inc. 4.    3683371 Canada, Inc.    Canada    100% Insight North
America, Inc. 5.    Insight Public Sector, Inc.    Illinois    100% Insight
North America, Inc. 6.    Insight Direct USA, Inc.    Illinois    100% Insight
North America, Inc. 7.    Insight Direct Canada, Inc.    Canada    100% Insight
Canada Holdings, Inc. 8.    Insight Canada Inc.    Ontario, Canada    100%
Insight Canada Holdings, Inc. 9.    Insight Receivables Holding, LLC    Illinois
  

0.17% Insight Enterprises, Inc.;

96.13% Insight Direct USA, Inc.;

3.70% Insight Public Sector, Inc.

10.    Insight Receivables, LLC    Illinois    100% Insight Receivables Holding,
LLC 11.    Insight Consulting Services, LLC    Arizona    100% Insight Direct
USA, Inc. 12.    Ensynch sro    Czech Republic    100% Insight Software
Services, Inc. 13.    Insight Stadium Services, LLC    Arizona    100% Insight
Direct USA, Inc. 14.    Calence, LLC    Delaware    100% Insight Direct USA,
Inc. 15.    Calence Physical Security Solutions LLC    Arizona    100% Calence,
LLC 16.    Insight Holding (Deutschland) GmbH    Germany    100% Insight
Enterprises, Inc.



--------------------------------------------------------------------------------

    

SUBSIDIARY

  

JURISDICTION OF
ORGANIZATION

  

HOLDER OF

EQUITY

INTERESTS

17.    Insight Enterprises UK, Ltd.    United Kingdom    100% Insight
Enterprises, Inc. 18.    Insight Deutschland GmbH & KoKG    Germany   

99.9% Insight Holding (Deutschland) GmbH;

0.1% Insight Marketing GmbH

19.    Insight Marketing GmbH    Germany    100% Insight Holding (Deutschland)
GmbH 20.    Insight Direct (G.B.) Ltd    United Kingdom    100% Insight
Enterprises UK, Ltd. 21.    Insight Direct (UK) Ltd.    United Kingdom    100%
Insight Enterprises UK, Ltd. 22.    Software Spectrum Ltd    United Kingdom   
100% Insight Direct (UK) Ltd. 23.    Pulse Building Ltd    United Kingdom   
100% Insight Enterprises UK, Ltd. 24.    Insight UK Acquisitions Ltd.    United
Kingdom    100% Insight Enterprises UK, Ltd. 25.    Insight Development Corp.
Ltd    United Kingdom    100% Insight Enterprises UK, Ltd. 26.    PC Wholesale
Ltd    United Kingdom    100% Insight Enterprises UK, Ltd. 27.    Action Ltd.   
United Kingdom    100% Insight UK Acquisitions Ltd. 28.    Action Computer
Supplies Ltd.    United Kingdom    100% D.S.I. Data Systems International
Limited 29.    Docufile Ltd.    United Kingdom    100% Action Ltd. 30.    D.S.I.
Data Systems International Limited    United Kingdom    100% Action Ltd. 31.   
Fraser Associates Limited    United Kingdom    100% Action Ltd. 32.    Computers
By Post Limited    United Kingdom    100% D.S.I. Data Systems International
Limited 33.    Insight Direct Services Limited    United Kingdom    100% Insight
Direct (UK) Ltd. 34.    Insight Networking Solutions (UK) Ltd.    United Kingdom
   100% Insight Direct (UK) Ltd. 35.    Insight Networking Solutions (UK), Ltd.
(f/k/a Minx Ltd.)    United Kingdom    100% Insight Networking Solutions (UK)
Ltd. 36.    Eldorado Investments LLC    Delaware    100% Insight Enterprises,
Inc.



--------------------------------------------------------------------------------

    

SUBSIDIARY

  

JURISDICTION OF
ORGANIZATION

  

HOLDER OF

EQUITY

INTERESTS

37.    Insight Technology Solutions, Inc.    Delaware    100% Insight
Enterprises, Inc. 38.    Insight Technology Solutions SAS    France   

75% Insight Technology Solutions, Inc.;

25% Insight Enterprises Holdings B.V.

39.    Insight Enterprises C.V.    Netherlands   

99.9% Insight Technology Solutions, Inc.;

0.10% Insight Direct USA, Inc.

40.    Insight Enterprises Holdings B.V.    Netherlands   

100% Insight Technology Solutions, Inc. (legal ownership);

100% Insight Enterprises C.V. (beneficial ownership)

41.    Insight Australia Holdings Pty Ltd    Australia    100% Insight
Technology Solutions, Inc. 42.    Insight Enterprises B.V.    Netherlands   
100% Insight Enterprises Holdings B.V. 43.    Insight Enterprises Netherlands BV
   Netherlands    100% Insight Enterprises Holdings B.V. 44.    Insight
Technology Solutions ApS    Denmark    100% Insight Enterprises Holdings B.V.
45.    Insight Technology Solutions Oy    Finland    100% Insight Enterprises
Holdings B.V. 46.    Insight Enterprises Australia Pty Limited    Australia   
100% Insight Australia Holdings Pty Ltd 47.    Insight Technology Solutions Pte
Ltd    Singapore   

99.9999% Insight Australia Holdings Pty Ltd;

0.0001% Insight Enterprises Australia Pty Limited



--------------------------------------------------------------------------------

    

SUBSIDIARY

  

JURISDICTION OF
ORGANIZATION

  

HOLDER OF

EQUITY

INTERESTS

48.    Insight Enterprises (NZ) Limited    New Zealand   

99% Insight Australia Holdings Pty Ltd;

1% Insight Enterprises Australia Pty Limited

49.    Insight Enterprises Hong Kong    Hong Kong    100% Insight Australia
Holdings Pty Ltd 50.    Insight Enterprises (Shanghai) Software Trading Co. Ltd
   China    100% Insight Enterprises Hong Kong 51.    Insight Technology
Solutions GmbH    Germany   

75% Insight Technology Solutions, Inc.;

25% Insight Enterprises Holdings B.V.

52.    Software Spectrum Services B.V.    Netherlands    100% Insight Technology
Solutions, Inc. 53.    Insight Data Technologies Limited (f/k/a Software
Spectrum Limited)    Ireland    100% Insight Technology Solutions, Inc. 54.   
Insight Technology Solutions GmbH    Austria    100% Insight Technology
Solutions, Inc. 55.    Insight Technology Solutions SRL    Italy   

99.9% Insight Technology Solutions, Inc.;

0.1% Insight Technology Solutions SAS

56.    Insight Technology Solutions S.L.    Spain   

98.5% Insight Technology Solutions, Inc.;

1.5% Insight Technology Solutions SAS

57.    Insight Technology Solutions AG    Switzerland    100% Insight Technology
Solutions, Inc. 58.    Insight Technology Solutions AB    Sweden    100% Insight
Technology Solutions, Inc.



--------------------------------------------------------------------------------

    

SUBSIDIARY

  

JURISDICTION OF
ORGANIZATION

  

HOLDER OF

EQUITY

INTERESTS

59.    SSI Holdings Limited    United Kingdom    100% Software Spectrum Ltd 60.
   SSI Britain Limited (UK)    United Kingdom    100% Insight Technology
Solutions, Inc. 61.    Insight Technology Solutions LLC    Russia   

95% Insight Enterprises Holdings B.V. (Nominal shareholder: Insight Enterprises
B.V.);

5% Insight Enterprises B.V.

62.    InMac GmbH    Germany    100% Insight Technology Solutions GmbH 63.   
Micro Warehouse BV    Netherlands    100% Insight Enterprises Holdings B.V.



--------------------------------------------------------------------------------

SCHEDULE 3.16

Initial Material Subsidiaries

 

    

SUBSIDIARY

  

JURISDICTION OF

ORGANIZATION

1.    Calence, LLC    Delaware 2.    Insight Direct USA, Inc.    Illinois 3.   
Insight North America, Inc.    Arizona 4.    Insight Public Sector, Inc.   
Illinois 5.    Insight Receivables, LLC    Illinois 6.    Insight Technology
Solutions SAS    France 7.    Insight Technology Solutions GmbH    Germany 8.   
Insight Direct Canada, Inc.    Canada 9.    Insight Canada, Inc.    Canada 10.
   Insight Enterprises UK, Ltd.    United Kingdom 11.    Insight Direct
Worldwide, Inc.    Arizona 12.    Insight Receivables Holding, LLC    Illinois
13.    Insight Technology Solutions, Inc.    Delaware 14.    Insight Canada
Holdings, Inc.    Arizona 15.    3683371 Canada, Inc.    Canada



--------------------------------------------------------------------------------

SCHEDULE 6.01

Existing Indebtedness

 

1. Indebtedness disclosed on the Company’s December 31, 2011 financial
statements not otherwise permitted under Section 6.01(b) through (t).

 

2. Limited Guaranty, dated February 15, 2010, by Insight Enterprises, Inc. in
favor of HSBC Bank plc., with respect to treasury management services and
foreign exchange exposure arising in the ordinary course of business.

 

3. Master Continuing Guaranty, dated as of November 30, 2006, by Insight
Enterprises, Inc. in favor of Bank of America, N.A, as amended, with respect to
treasury management services and foreign exchange exposure arising in the
ordinary course of business.

 

4. Bank Guarantee by Insight Technology Solutions AG in favor of Bank of America
NA (cash collateralized letter of credit in the amount of 48,000.00 CHF).

 

5. Bank Guarantee by Insight Technology Solutions GmbH in favor of Bank of
America NA (cash collateralized letter of credit in the amount of 130,000.00
EUR).

 

6. Bank Guarantee by Inmac GmbH in favor of Commerzbank (cash collateralized
letter of credit in the amount of 159,258.38 EUR).

 

7. Bank Guarantee by Insight Technology Solutions SAS in favor of Bank of
America NA (cash collateralized letter of credit in the amount of 865,663.75
EUR).

 

8. Bank Guarantee by Insight Enterprises Netherlands BV in favor of Bank of
America NA (cash collateralized letter of credit in the amount of 47,569.16
EUR).

 

9. Guaranty – Multiple Subsidiaries, dated as of November 18, 2009, by Insight
Enterprises, Inc. in favor of JPMorgan Chase Bank, N.A, as amended, with respect
to treasury management services and foreign exchange exposure arising in the
ordinary course of business.

 

10. Indebtedness under that certain Term Lease Master Agreement dated June 26,
2009, including financing schedules through the date of this agreement, between
Insight Direct USA, Inc. and IBM Credit LLC, with a balance outstanding of
$1,366,262 as of March 31, 2012.



--------------------------------------------------------------------------------

SCHEDULE 6.02

Existing Liens

 

1. Liens on fixed assets obtained in conjunction with and securing the
Indebtedness set forth in item number 10 of Schedule 6.01.

 

2. Liens consisting of cash collateral with respect to item numbers 4 through 8
on Schedule 6.01.



--------------------------------------------------------------------------------

SCHEDULE 6.04

Existing Investments

 

1. Investments disclosed in the Company’s 10-K filing for the fiscal year ended
December 31, 2011 and not otherwise permitted under Section 6.04(a), (b) or
(d) through (l).

 

2. Single Currency Term Facility Agreement, dated August 21, 2009, between
Insight Technology Solutions LLC (Russia), as borrower, and Insight Enterprises
B.V., as amended. Balance as of March 31, 2012 is $1,428,640. Total line is
$20,000,000.

 

3. Global Corporate Continuing Guaranty by Insight Enterprises, Inc. in favor of
Hewlett-Packard Company and certain of its affiliates in respect of obligations
of certain of its Subsidiaries under Vendor Trade Programs, as amended.

 

4. Limited Guaranty, dated February 15, 2012, by Insight Enterprises, Inc. in
favor of HSBC Bank plc., with respect to treasury management services and
foreign exchange exposure arising in the ordinary course of business.

 

5. Master Continuing Guaranty, dated as of November 30, 2006, by Insight
Enterprises, Inc. in favor of Bank of America, N.A, as amended, with respect to
treasury management services and foreign exchange exposure arising in the
ordinary course of business.

 

6. Guaranty – Multiple Subsidiaries, dated as of November 18, 2009, by Insight
Enterprises, Inc. in favor of JPMorgan Chase Bank, N.A., as amended, with
respect to treasury management services and foreign exchange exposure arising in
the ordinary course of business.



--------------------------------------------------------------------------------

SCHEDULE 6.08

Restrictive Agreements

None.



--------------------------------------------------------------------------------

SCHEDULE 6.09

Sale and Leaseback Transactions

 

1. 6820 South Harl Avenue, Tempe, AZ 85283

 

2. 1305 West Auto Drive, Tempe, AZ 85284

 

3. 910 South Carver Road, Tempe, AZ 85284

 

4. 8123 South Hardy Ave, Tempe, AZ 85284

 

5. 444 Scott Drive, Bloomingdale, IL 60108

 

6. 5410 Decarie, Montreal, QC, H3X 4B2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) dated as of the
Effective Date set forth below is entered into by and between [Insert name of
Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex I attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit and Swingline Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:

  

 

2. Assignee:

  

 

   [and is an Affiliate/Approved Fund of [identify Lender]1]

3. Borrowers:

  

Insight Enterprises, Inc., Insight Enterprises

B.V. and Insight Direct (UK) Ltd.

 

1 

Select as applicable.

 

A-2



--------------------------------------------------------------------------------

4. Administrative Agent:

   JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

5. Credit Agreement:

   The Third Amended and Restated Credit Agreement dated as of April [__], 2012
among Insight Enterprises, Inc., the European Borrowers named therein, the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents parties thereto

6. Assigned Interest:

  

 

Facility

Assigned2

  

Aggregate Amount of Commitment/
Loans for all

Lenders

   Amount of
Commitment/
Loans Assigned    Percentage Assigned
of
Commitment/Loans3    $    $    %    $    $    %    $    $    %

Effective Date:                              , 20                 [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “US Tranche
Revolving Commitment,” “European Tranche Commitment,” etc.).

 

3 

Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-3



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Name:   Title:   [Consented to:] 5 [JPMORGAN CHASE BANK, N.A.], as Issuing Bank
By:  

 

Name:   Title:   [Consented to:]6 INSIGHT ENTERPRISES, INC. By:  

 

Name:   Title:  

 

 

4 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

5 

To be added only if the consent of the Issuing Bank is required by the terms of
the Credit Agreement.

 

6 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, any other Agent or any other Lender, (v) it is not a
Defaulting Lender [and] (vi) if it is not already a Lender and will become a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee[, (vii) it (x) possesses an EU
Banking Passport and/or (y) otherwise has the ability to fund a Borrowing and
satisfy its duties and obligations under the European Tranche in a Borrower’s
jurisdiction of organization (so long as such Borrower is entitled to request
extensions of credit under the European Tranche), including, without limitation,
having a local branch in any such jurisdiction of organization or otherwise
being able to fund extensions of credit in such jurisdiction without violating
applicable laws or regulations and (viii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 2.18 of the Credit Agreement, duly completed and executed by the
Assignee]7; and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, any other Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

 

7 

To be inserted if a European Tranche Commitment is being assigned.

 

A-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

[4. Administrative Questionnaire. The Assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Company
and its Subsidiaries and their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.]

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

LIST OF CLOSING DOCUMENTS

See attached.

 

B-1



--------------------------------------------------------------------------------

$350,000,000

INSIGHT ENTERPRISES, INC. CREDIT FACILITY INTERNAL CLOSING CHECKLIST

 

Abbreviation

  

Participants

Agent    JPMorgan Chase Bank, N.A., Administrative Agent US Borrower    Insight
Enterprises, Inc. UK Borrower    Insight Direct (UK) Ltd. Dutch Borrower   
Insight Enterprises B.V. UK Chargor    Insight Enterprises (UK) Limited Insight
Worldwide    Insight Direct Worldwide, Inc. (AZ) Insight Canada    Insight
Canada Holdings, Inc. (AZ) (fka Insight Canada, Inc.) Insight North America   
Insight North America, Inc. (AZ) Insight Public Sector    Insight Public Sector,
Inc. (IL) Insight Direct USA    Insight Direct USA, Inc. (IL) Insight Holding   
Insight Receivables Holding, LLC (IL) Insight Tech    Insight Technology
Solutions, Inc. (DE) (fka Software Spectrum Holdings, Inc.) Calence    Calence,
LLC (DE) SAMSF    Skadden, Arps, Slate, Meagher & Flom LLP (US, French and
German Counsel) SW    Snell & Wilmer LLP (AZ Counsel) Eversheds    Eversheds LLP
(UK and Dutch Counsel)

Blakes

NNY

  

Blake, Cassels & Graydon LLP (Canadian Counsel)

NautaDutilh New York P.C. (Agent’s Dutch Counsel)

Stikeman    Stikeman Elliot LLP (Agent’s Canadian Counsel) Freshfields   
Freshfields Bruckhaus Deringer LLP (Agent’s German Counsel) De Pardieu    De
Pardieu Brocas Maffei A.A.R.P.I (Agent’s French Counsel) Sidley    Sidley Austin
LLP (Agent’s UK, UK Tax and US Counsel)



--------------------------------------------------------------------------------

    

DOCUMENT

  

SIGNATORIES

A.    Loan Documents    1.    Third Amended and Restated Credit Agreement by and
among the US Borrower, the UK Borrower, the Dutch Borrower (collectively, the
“Borrowers”), the institutions from time to time party thereto as Lenders and
Agent.   

¨ US Borrower

¨ UK Borrower

¨ Dutch Borrower

¨ Agent

¨ Lenders

   Schedules:           Schedule 1.01(a)     Mandatory Cost Formulae      
    Schedule 1.01(b)     Initial Subsidiary Guarantors           Schedule
2.01          Lenders and Commitments           Schedule 2.05          Existing
Letters of Credit           Schedule 2.20          Payment Instructions      
    Schedule 3.06          Litigation           Schedule 3.11         
Subsidiaries           Schedule 3.16          Initial Material Subsidiaries   
       Schedule 6.01          Existing Indebtedness           Schedule
6.02          Existing Liens           Schedule 6.04          Existing
Investments           Schedule 6.08          Restrictive Agreements      
    Schedule 6.09          Sale and Leaseback Transactions       Exhibits:      
    Exhibit A                  Form of Assignment and Assumption      
    Exhibit B                  List of Closing Documents           Exhibit
C                  Form of Compliance Certificate           Exhibit
D-1-4           Forms of U.S. Tax Certificate    2.    Notes executed by the US
Borrower in favor of the Lenders    ¨ US Borrower



--------------------------------------------------------------------------------

    

DOCUMENT

  

SIGNATORIES

3.    Third Amended and Restated Security Agreement executed by the US Borrower.
  

¨ US Borrower

¨ Agent

   Exhibit A               Form of Landlord Agreement       Exhibit
B               Form of Third Party Agreement       Schedule
1             Grantor Organizational Information       Schedule
1-A         Pledged Debt       Schedule 2             Locations of Inventory and
Equipment       Schedule 2-B         Financing Statement Filing Locations      
Schedule 3             Intellectual Property    4.    Third Amended and Restated
Subsidiary Security Agreement executed by certain Domestic Subsidiaries.   

¨ Insight Worldwide

¨ Insight North America

¨ Insight Public Sector

¨ Insight Direct USA

¨ Insight Holdings

¨ Insight Canada

¨ Insight Tech

¨ Calence

¨ Agent

   Exhibit A               Form of Landlord Agreement       Exhibit
B               Form of Third Party Agreement       Schedule
1             Grantor Organizational Information       Schedule
1-A         Pledged Debt       Schedule 2             Locations of Inventory and
Equipment       Schedule 2-B         Financing Statement Filing Locations      
Schedule 3             Intellectual Property       Annex
I                  Security Agreement Supplement   



--------------------------------------------------------------------------------

  

  

DOCUMENT

  

SIGNATORIES

5.    Third Amended and Restated Subsidiary Guarantee Agreement made by certain
Domestic Subsidiaries.   

¨ Insight Worldwide

¨ Insight North America

¨ Insight Public Sector

¨ Insight Direct USA

¨ Insight Holdings

¨ Insight Tech

¨ Insight Canada

¨ Calence

¨ Agent

   Annex I             Form of Guaranty Supplement    6.    Third Amended and
Restated Pledge Agreement by the US Borrower evidencing its pledge of its
interests in the capital stock, membership interests or partnership interests of
certain of its Domestic Subsidiaries listed in Annex I hereto.   

¨ US Borrower

¨ Agent

   Schedule 1         Pledged Subsidiaries and Membership Interests      
Exhibit A           Form of Pledge Supplement       Exhibit B           Form of
Stock Power       Exhibit C           Form of Control Acknowledgment      
Pledged Stock, Stock Powers and Control Acknowledgments    See Annex I 7.   
Third Amended and Restated Domestic Subsidiary Pledge Agreement, executed by
each Domestic Subsidiary listed in Annex I hereto, evidencing its pledge of its
interests in the capital stock, membership interests or partnership interests of
certain of its Domestic Subsidiaries listed in Annex I hereto.   

¨ Insight Worldwide

¨ Insight North America

¨ Insight Public Sector

¨ Insight Direct USA

¨ Insight Holding

¨ Agent

   Schedule 1         Pledged Subsidiaries and Membership Interests      
Exhibit A           Form of Pledgor Supplement       Exhibit B           Form of
Pledge Supplement   



--------------------------------------------------------------------------------

  

  

DOCUMENT

  

SIGNATORIES

   Exhibit C Form of Stock Power       Exhibit D Form of Control Agreement      
Pledged Stock, Stock Powers and Control Acknowledgments    See Annex I 8.   
Copy of Amended and Restated Intercreditor Agreement dated as of September 17,
2008 by and among the Agent, IBM Credit Corporation, Hewlett Packard Company and
JPMorgan Chase Bank, N.A., as agent for the “Securitization Parties.”    9.   
Amended and Restated Intercreditor Agreement by and among the Agent, US Borrower
and Wells Fargo Foothill, LLC, as collateral agent under the Floorplan Credit
Agreement.   

¨ US Borrower

¨ Wells Fargo Foothill, LLC

¨ Agent

10.    Omnibus Reaffirmation Agreement with respect to certain Loan Documents   

¨ US Borrower

¨ UK Chargor

¨ Dutch Borrower

¨ Insight Worldwide

¨ Insight North America

¨ Insight Public Sector

¨ Insight Direct USA

¨ Insight Holdings

¨ Insight Canada

¨ Insight Tech

¨ Calence

¨ Agent



--------------------------------------------------------------------------------

    

DOCUMENT

  

SIGNATORIES

B.    Corporate Documents      11.   

Certificate of the Secretary or an Assistant Secretary of the US Borrower
certifying

 

(i) that there have been no changes in the Articles or Certificate of
Incorporation, or Certificate of Formation or other charter document, as
attached thereto and as certified as of a recent date by the secretary of state,

 

(ii) the By-Laws, Operating Agreement, or other applicable organizational
document,

 

(iii) resolutions of the Board of Directors and

 

(iv) the incumbency certificate.

   ¨ US Borrower 12.    Good Standing Certificates (or the equivalent thereof)
for the US Borrower.    13.   

Certificate of the Secretary or an Assistant Secretary of each Domestic
Subsidiary listed in Annex II hereto certifying

 

(i) that there have been no changes in the Articles or Certificate of
Incorporation, Certificate of Formation or other charter document of such
Domestic Subsidiary, as attached thereto and as certified as of a recent date by
the secretary of state

 

(ii) the By-Laws, Operating Agreement, or other applicable organizational
document,

 

(iii) resolutions of the Board of Directors,

 

(iv) the incumbency certificate.

   See Annex II 14.    Good Standing Certificates (or the equivalents thereof)
for each Domestic Subsidiary identified in Annex II hereto.   



--------------------------------------------------------------------------------

    

DOCUMENT

  

SIGNATORIES

15.    Dutch Companies Corporate Documents       (a) Excerpt from the Dutch
trade register and a copy of the articles of association currently in force of
the Dutch Borrower and Insight Enterprises Holdings B.V.       (b) Written
resolution of the board of the Dutch Borrower and Insight Enterprises Holdings
B.V. and the partners of Insight Enterprises C.V. with regard to the entering
into the Credit Agreement (to the extent applicable), and the Dutch Confirmation
Agreement.   

¨ Dutch Borrower

¨ Insight Direct

¨ Insight Tech

¨ Insight Enterprises Holdings B.V.

   (c) Written resolution of the sole shareholder of the Dutch Borrower and
Insight Enterprises Holdings B.V. with regard to entering into the Credit
Agreement (if applicable), and the Dutch Confirmation Agreement.   

¨ Insight Enterprises Holdings B.V.

¨ Insight Enterprises C.V.

16.    UK Borrower Corporate Documents       (a) a copy of each Constitutional
Document, certified (as applicable) by the secretary of the UK Borrower on
[    ] 2012 as a true copy of an authentic, up-to-date and complete original   
¨ UK Borrower    (b) a copy of the Board Minutes, certified (as applicable) by
the UK Borrower’s secretary on [    ] 2012 as a true copy of an authentic,
up-to-date and complete original    ¨ UK Borrower    (c) a copy of the written
resolutions of the UK Borrower, certified by a director of the UK Borrower on
[    ] 2012 as a true copy of an authentic, up-to-date and complete original   
¨ UK Borrower 17.    UK Chargor Corporate Documents       (a) a copy of each
Constitutional Document, certified (as applicable) by the secretary of the UK
Chargor on [    ] 2012 as a true copy of an authentic, up-to-date and complete
original    ¨ UK Chargor



--------------------------------------------------------------------------------

    

DOCUMENT

  

SIGNATORIES

   (b) a copy of the Board Minutes, certified (as applicable) by the UK
Chargor’s secretary on [    ] 2012 as a true copy of an authentic, up-to-date
and complete original    ¨ UK Chargor    (c) a copy of the written resolutions
of the UK Chargor, certified by a director of the UK Chargor on [    ] 2012 as a
true copy of an authentic, up-to-date and complete original    ¨ UK Chargor C.
   UCC Documents    18.    UCC, tax and judgment lien search reports.    19.   
UCC-1 financing statements naming the Domestic Subsidiaries listed on Annex III
hereto.    D.    Foreign Collateral Documents    20.    Dutch Collateral
Documents       Confirmation Agreement with respect to (i) the Deed of Pledge on
shares in the capital of Insight Enterprises Holdings B.V. between Insight
Direct in its capacity as general partner of Insight Enterprises C.V. as
pledgor, the Agent as pledgee and Insight Enterprises Holdings B.V., as company
and (ii) the Deed of Pledge on shares in the capital of Insight Enterprises B.V.
between Insight Enterprises Holdings B.V. as pledgor, the Agent, as pledgee and
Insight Enterprises B.V., as company.   

¨ Insight Enterprises C.V.

¨ Insight Enterprises Holdings B.V.

¨ Insight Tech

¨ Insight Direct

¨ Dutch Borrower

¨ Agent

E.    Third Party and Miscellaneous Collateral Documents    21.    Certificate
of Insurance (along with Insurance endorsements) listing the Agent as (x) loss
payee (standard mortgagee form) for the property, casualty, and business
interruption insurance policies of the US Borrower and its Subsidiaries
identified in Appendix C hereto, and (y) additional insured with respect to the
liability insurance of the US Borrower and its Subsidiaries    F.    Opinions   
22.    Opinion of counsel to the US Borrower and certain of its Subsidiaries:
Skadden, Arps, Slate, Meagher & Flom LLP.    ¨ SASMF    Opinion Certificate    ¨
US Borrower



--------------------------------------------------------------------------------

    

DOCUMENT

  

SIGNATORIES

23.    Opinion of counsel to the US Borrower and certain of its Subsidiaries:
Snell & Wilmer LLP.    ¨ SW 24.    Opinion of Eversheds LLP, UK counsel to the
UK Borrower.    ¨ Eversheds 25.    Opinion of Eversheds LLP, Dutch counsel to
the Dutch Borrower.    ¨ Eversheds G.    Closing Certificates and Miscellaneous
   26.    A Certificate signed by a Financial Officer of the US Borrower
certifying that as of the Effective Date (a) no Default has occurred and is
continuing, and (b) all of the representations and warranties set forth in each
Loan Document are true and correct in all material respects as of the Closing
Date.    ¨ US Borrower 27.    Solvency Certificate.    ¨ US Borrower 28.   
Amended and Restated Calence/Castle Pines Credit Agreement   

¨ Insight Public Sector

¨ Insight Direct USA

¨ Calence

¨ Castle Pines Capital LLC



--------------------------------------------------------------------------------

ANNEX I – PLEDGED ENTITIES

THIRD AMENDED AND RESTATED PLEDGE AGREEMENT

 

Pledgor

 

Name of Subsidiary Pledgee

  Insight Direct Worldwide, Inc.

Insight Enterprises, Inc.

  Insight Receivables Holding, LLC   Insight Technologies Solutions, Inc.

THIRD AMENDED AND RESTATED SUBSIDIARY PLEDGE AGREEMENT

 

Pledgor

  

Name of Subsidiary Pledgee

Calence, LLC

   Calence Physical Security Solutions, LLC    Insight Receivables Holding, LLC

Insight Direct USA, Inc.

   Calence, LLC    Insight Consulting Services, LLC

Insight Direct Worldwide, Inc.

   Insight North America, Inc.    Insight Direct USA, Inc.

Insight North America, Inc.

   Insight Canada Holdings, Inc. (fka Insight Canada, Inc.)    Insight Public
Sector, Inc.

Insight Public Sector, Inc.

   Insight Receivables Holding, LLC

Insight Receivables Holding, LLC

   Insight Receivables, LLC



--------------------------------------------------------------------------------

UK PLEDGE AGREEMENT

 

Pledgor

  

Name of Subsidiary Pledgee

Insight Enterprises UK, Ltd.

   Insight Direct (UK) Ltd.

Insight Enterprises, Inc.

   Insight Enterprises UK, Ltd.

DUTCH PLEDGE AGREEMENT

 

Pledgor

  

Name of Subsidiary Pledgee

Insight Enterprises C.V. (Netherlands)

   Insight Enterprises Holdings B.V. (Netherlands)

Insight Enterprises Holdings B.V. (Netherlands)

   Insight Enterprises B.V. (Netherlands)



--------------------------------------------------------------------------------

ANNEX II

SECRETARY’S CERTIFICATES

 

Entity

  

State

US Borrower

   DE

Calence, LLC

   DE

Insight Canada Holdings, Inc. (fka Insight Canada, Inc.)

   AZ

Insight Direct USA, Inc.

   IL

Insight Direct Worldwide, Inc.

   AZ

Insight North America, Inc.

   AZ

Insight Public

Sector, Inc.

   IL

Insight Receivables Holding, LLC

   IL

Insight Technology Solutions, Inc.

   DE



--------------------------------------------------------------------------------

ANNEX III

FINANCING STATEMENT JURISDICTIONS

 

Entity

  

State

Insight Enterprises, Inc.

   SOS Delaware

Calence, LLC

   SOS Delaware

Insight Direct USA, Inc.

   SOS Illinois

Insight Direct Worldwide, Inc.

   SOS Arizona

Insight Canada Holdings, Inc. (fka Insight Canada, Inc.)

   SOS Arizona

Insight North America, Inc.

   SOS Arizona

Insight Public

Sector, Inc.

   SOS Illinois

Insight Receivables Holding, LLC

   SOS Illinois

Insight Technology Solutions, Inc.

   SOS Delaware



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Pursuant to Section 5.01(c) of that certain Third Amended and Restated Credit
Agreement, dated as of April [    ], 2012 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Insight Enterprises, Inc., a Delaware corporation (the
“Company”), the European Borrowers named therein, the financial institutions
from time to time parties thereto as lenders and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), the Company, through a
Financial Officer, hereby delivers this Compliance Certificate (this
“Certificate”) to the Administrative Agent, together with the financial
statements being delivered to the Administrative Agent pursuant to
Section 5.01[(a)][(b)] of the Credit Agreement for the accounting period as at,
and for the [fiscal year] [fiscal quarter and the then elapsed portion of the
fiscal year] of the Company ending on,             ,          (the “Financial
Statements”). Capitalized terms used herein and in the Schedules attached hereto
shall have the meanings set forth in the Credit Agreement. Subsection references
herein relate to subsections of the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

SECTION 12.03. 1. I am the duly appointed [            ] of the Company and
constitute a Financial Officer under (and as defined in) the Credit Agreement.

SECTION 12.04. 2. I have reviewed the terms of the Credit Agreement and I have
made, or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Company and its Subsidiaries during the
accounting period covered by the attached financial statements.

SECTION 12.05. 3. The examinations described in paragraph 2 did not disclose,
and I have no knowledge of, the existence of any condition or event which
constitutes a Default as of the date of this Certificate, except as set forth
below.

SECTION 12.06. 4. Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Company has taken, is taking, or
proposes to take with respect to each such condition or event:

 

        

  

         

SECTION 12.07. 5. Except as set forth below, no change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 of the Credit Agreement that (i) is not
noted on the Company’s most recent Form 10-Q or Form 10-K filing or any of the
Company’s other Form 10-Q or Form 10-K filings filed since the Effective Date
and (ii) had an effect on the Financial Statements.

 

C-1



--------------------------------------------------------------------------------

SECTION 12.08. 6. Described below are the exceptions, if any, to paragraph 5 by
listing, in reasonable detail, the effect of such change on the financial
statements accompanying this Certificate:

 

              

SECTION 12.09. 7. Schedule I attached hereto sets forth financial data and
computations evidencing the Company’s compliance with certain covenants and
other provisions of the Credit Agreement related to the information set forth on
the Financial Statements, all of which data and computations are true and
correct in all material respects.

SECTION 12.10. 8. Schedule II attached hereto sets forth the Material
Subsidiaries as of             ,         . Such Subsidiaries, together with the
Company and the UK Borrower, (i) generated at least 75% of Adjusted Consolidated
EBITDA during the four fiscal quarter period ended on such date and (ii) owned
assets (other than Equity Interests in Subsidiaries) representing at least 75%
of the consolidated assets of the Company and its Subsidiaries as of such date;
provided that any Domestic Subsidiary which is the direct owner of any Equity
Interests in a Material Subsidiary shall constitute a Material Subsidiary
hereunder. Schedule III attached hereto sets forth financial data and
computations evidencing compliance with the foregoing all of which data and
computations are true and correct in all material respects. The following
Subsidiaries set forth on Schedule II have not been specified as Material
Subsidiaries on a previous Compliance Certificate:

 

              

SECTION 12.11. 9. The information set forth herein is accurate as of
            , 20        , and the Financial Statements delivered herewith fairly
present in all material respects the financial position and the results of
operations and cash flows for the Company and its Subsidiaries as of such date
and for the periods ending on such date in accordance with GAAP, [subject to
year-end audit adjustments and the absence of footnotes]8.

 

 

8 

Include bracketed language for unaudited financial statements.

 

C-2



--------------------------------------------------------------------------------

SECTION 12.12. The foregoing certifications, together with the computations set
forth in Schedules I and III and the list of Material Subsidiaries of the
Company attached as Schedule II hereto in support hereof, are made and delivered
this          day of             , 2        .

 

INSIGHT ENTERPRISES, INC., as the Company By:     Name:   Title:  

 

C-3



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of             ,         

with certain provisions of the Credit Agreement

The computations set forth in this Schedule I are designed to facilitate the
calculation of financial covenants and certain other provisions in the Credit
Agreement relating to the information set forth in the Company’s consolidated
financial statements delivered with this Certificate. The use of abbreviated
terminology and/or descriptions in the computations below are not in any way
intended to override or eliminate the more detailed descriptions for such
computations set forth in the relevant provisions of the Credit Agreement, all
of which shall be deemed to control. In addition, the failure to identify any
specific provisions or terms of the Credit Agreement in this Schedule I does not
in any way affect their applicability during the periods covered by such
financial statements or otherwise, which shall in all cases be governed by the
Credit Agreement. For purposes of this Schedule I, the “Measurement Quarter”
shall be the fiscal quarter of the Company ending on the date set forth above.

 

I.      FINANCIAL COVENANTS

     

A.     TOTAL LEVERAGE RATIO (Section 6.10(a))

     

1.      Consolidated Funded Indebtedness (as of the end of the Measurement
Quarter)

     

a.      outstanding Consolidated Indebtedness of the Company and its
Subsidiaries which has actually been funded

      $                

b.      plus aggregate face amount of all letters of credit for which the
Company and its Subsidiaries are the account party (unless cash collateralized)

   +    $                

c.      plus Capitalized Lease Obligations of the Company and its Subsidiaries

   +    $                

d.      = Consolidated Funded Indebtedness

   =    $                

2.      Adjusted Consolidated EBITDA (for the four consecutive fiscal quarters
then ending)

     

a.      Consolidated EBITDA

     

(i)     net income (or loss) of the Company and its Subsidiaries on a
consolidated basis

      $                

(ii)    plus interest expense of the Company and its Subsidiaries on a
consolidated basis (including, without limitation, yield and other financing
costs resembling interest payable under any Permitted Receivables Facility)

   +    $                

(iii)  plus expense for taxes paid or accrued

   +    $                

(iv)   plus depreciation

   +    $                

 

C-4



--------------------------------------------------------------------------------

(v)    plus amortization

     +       $                

(vi)   plus any extraordinary non-cash or nonrecurring non-cash charges or
losses incurred other than in the ordinary course of business

     +       $                

(vii) plus any non-cash compensation charges arising from any grant of stock,
stock options or other equity-based awards

     +       $                

(viii) plus costs, expenses and fees incurred in connection with the
Transactions

     +       $                

(ix)   minus any extraordinary non-cash or nonrecurring non-cash gains realized
other than in the ordinary course of business

     -       $                

(x)    minus the amount of any subsequent cash payments in respect of any
non-cash charges described in Item a(vii) above

     -       $                

(xi)   = Consolidated EBITDA

     =       $                

b.      Acquired Entity EBITDA

     

[(i)   Acquired Entity EBITDA for                      for the Permitted
Acquisition consummated on                     , 20        ]

      $              ] 

(ii)    Total Acquired Entity EBITDA

      $                

c.      Adjusted Consolidated EBITDA (sum of Consolidated EBITDA and Total
Acquired Entity EBITDA)

      $                

3.      Total Leverage Ratio (Ratio of I.A.1.d. to I.A.2.c.)

                 to 1.00   

4.      Maximum Total Leverage Ratio

        2.75 to 1.00   

The Total Leverage Ratio in I.A.3. shall not exceed the Maximum Total Leverage
Ratio in I.A.4:

     

B.     MINIMUM FIXED CHARGE COVERAGE RATIO (Section 6.10(b))

     

1.      COVERAGE AMOUNT (for the four consecutive fiscal quarters then ending)

     

a.      Consolidated EBITDA (I.A.2.a(xi))

      $                

b.      minus capital expenditures for the Company and its Subsidiaries

     -       $                

 

C-5



--------------------------------------------------------------------------------

c.      minus cash dividends or distributions paid by the Company on its Equity
Interests (other than share repurchases by the Company)

   -    $                

d.      plus fixed amounts payable by the Company and its Subsidiaries under
operating leases

   -    $                

e.      = Coverage Amount

   =    $                

2.      FIXED CHARGES (for the four consecutive fiscal quarters then ending)

     

a.      interest expense of the Company and its Subsidiaries (I.A.2.a(ii) above)

      $                

b.      plus fixed amounts payable by the Company and its Subsidiaries under
operating leases

   +    $                

c.      plus expenses for taxes paid or accrued

   +    $                

d.      plus scheduled amortization of the principal portion of Indebtedness
(including Capitalized Lease Obligations but excluding amounts owing in respect
of Permitted Receivables Facilities)

   +    $                

e.      = Fixed Charges

   =    $                

3.      Fixed Charge Coverage Ratio (Ratio of I.B.1.e. to I.B.2.e.)

                 to 1.00   

4.      Minimum Fixed Charge Coverage Ratio

        1.25 to 1.00   

The Fixed Charge Coverage Ratio in I.B.3. shall not be less than the Minimum
Fixed Charge Coverage Ratio in I.B.4.

     

C.     MINIMUM ASSET COVERAGE RATIO (Section 6.10(c))

     

1.      BOOK VALUE (as of the end of the Measurement Quarter)

     

a.      aggregate total book value of the Company’s and its Subsidiaries’
Receivables and inventory (including, without limitation, Receivables and
inventory subject to Permitted Receivables Facilities, Vendor Trade Programs,
the Floorplan Loan Documents and all Contract Payment Sale transactions)

      $                

2.      INDEBTEDNESS (as of the end of the Measurement Quarter)

     

a.      (i) aggregate principal amount of Indebtedness or other obligations
outstanding under the Loan Documents, all Permitted Receivables Facilities, the
Floorplan Credit Agreement and all Vendor Trade Programs and (ii) aggregate
Contract Payment Sale Indebtedness of the Loan Parties

      $                

 

C-6



--------------------------------------------------------------------------------

3.      Asset Coverage Ratio (Ratio of I.C.1.a. to I.C.2.a.)

                 to 1.00   

4.      Minimum Asset Coverage Ratio

        1.75 to 1.00   

The Asset Coverage Ratio in I.C.3. shall not be less than the Minimum Asset
Coverage Ratio in I.C.4.

     

 

C-7



--------------------------------------------------------------------------------

II. CERTAIN OTHER MISCELLANEOUS BASKETS BASED ON FINANCIAL STATEMENTS

 

 

A.

  Indebtedness (Section 6.01)     

1.

  Amount of Indebtedness of Foreign Subsidiaries to the European Borrowers as of
the end of the Measurement Quarter, excluding Cash Pooling Arrangements (Maximum
Amount: $25,000,000)    $                  

2.

  Amount of Indebtedness of Foreign Subsidiaries guaranteed by the European
Borrowers as of the end of the Measurement Quarter (Maximum Amount: $25,000,000)
   $                  

3.

  Amount of purchase-money Indebtedness permitted under Section 6.01(e) as of
the end of the Measurement Quarter (Maximum Amount: $25,000,000)    $
                 

4.

  Amount of Attributable Receivables Indebtedness outstanding pursuant to
Permitted Receivables Facilities as of the end of the Measurement Quarter
(Maximum Amount: $225,000,000)    $                  

5.

  Amount of Indebtedness of Loan Parties recorded on the consolidated balance
sheet of the Company in respect of Contract Payment Sales as of the end of the
Measurement quarter (Maximum Amount: $50,000,000)    $                  

6.

  Amount of Indebtedness of Foreign Subsidiaries to non-Affiliates as of the end
of the Measurement Quarter (Maximum Amount: $10,000,000)    $                  

7.

  Amount of Indebtedness arising in favor of depositary institutions in respect
of currency fluctuations or overdrafts under any Cash Pooling Arrangement
(Maximum Amount: $10,000,000)    $                  

8.

  Amount of Indebtedness outstanding under the Floorplan Credit Agreement as of
the end of the Measurement Quarter (Maximum Amount: $250,000,000)    $
                 

9.

  Amount of other unsecured Indebtedness of the Company or any Subsidiary
Guarantor not governed by Section 6.02(a) to (s) as of the end of the
Measurement Quarter (MaximumAmount: $150,000,000)    $                  

10.

  Amount of Indebtedness of a type not described in Section 6.01(a) to (t) as of
the end of the Measurement Quarter (Maximum Amount: $10,000,000)    $
               

 

C-8



--------------------------------------------------------------------------------

 

B.

  Liens (Section 6.02)     

1.

  Amount of Liens securing obligations of a type not otherwise permitted in
Section 6.02(a) to (n) as of the end of the Measurement Quarter (Maximum Amount:
$10,000,000)    $                  

C.

  Asset Sales (Section 6.03)     

1.

  State whether the amount of assets sold pursuant to assets sales during the
fiscal year including the Measurement Quarter and permitted solely under Section
6.03(m) constituted a Substantial Portion of the assets of the Company and its
Subsidiaries.      Yes/No     

D.

  Investments (Section 6.04)     

1.

  The sum of the (i) investments by the Company and Subsidiary Guarantors in the
Equity Interests of their respective Foreign Subsidiaries, (ii) loans and
advances by the Company and Subsidiary Guarantors to the Foreign Subsidiaries
and (iii) guarantees by the Company and the Subsidiary Guarantors of
Indebtedness of the Foreign Subsidiaries, in each case permitted solely under
Section 6.04(d) – (f) as of the end of the Measurement Quarter (Maximum Amount:
$100,000,000)    $                  

2.

  Amount of investments by the European Borrowers in the Equity Interests in
their respective Foreign Subsidiaries permitted solely under Section 6.04(d) as
of the end of the Measurement Quarter (Maximum Amount: $25,000,000)    $
                 

3.

  Amount of investments of a type not described in Section 6.04(a) to (l) as of
the end of the Measurement Quarter (Maximum Amount: $25,000,000)    $
                 

E.

  Restricted Payments (Section 6.06)     

1.

  Aggregate purchase price with respect to repurchases of shares of Equity
Interests by the Company made since the Effective Date (excluding repurchases
after giving effect to which the Total Leverage Ratio is less than 2.00 to 1.00)
(Maximum Amount: $50,000,000)    $                

 

C-9



--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE

Material Subsidiaries

 

C-10



--------------------------------------------------------------------------------

SCHEDULE III TO COMPLIANCE CERTIFICATE

Material Subsidiaries

 

I.

  Adjusted Consolidated EBITDA Test   

A.

  EBITDA of the Company, the UK Borrower and the Material Subsidiaries set forth
on Schedule II for the four fiscal quarter period ended on                    
(the “Measurement Period”)    $                

B.

  Percentage, taken by dividing amount in Item I.A by amount of Adjusted
Consolidated EBITDA for the Measurement Period                   % 

C.

  Required percentage:      75 % 

II.

  Consolidated Assets Test   

A.

  Assets of the Company, the UK Borrower and the Material Subsidiaries set forth
on Schedule II as of the end of the Measurement Period    $                

B.

  Consolidated assets of the Company and its Subsidiaries as of the end of the
Measurement Period    $                

C.

  Percentage taken by dividing amount in Item II.A by amount in Item II.B     
             % 

D.

  Required percentage:      75 % 

 

C-11



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of April [ ], 2012 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Insight Enterprises, Inc., a Delaware corporation, the European Borrowers
party thereto, each lender from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:      

Name:

Title

Date:                 , 20[        ]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of April [ ], 2012 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Insight Enterprises, Inc., a Delaware corporation, the European Borrowers
party thereto, each lender from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:      

Name:

Title

Date:                 , 20[        ]

 

D-2



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of April [ ], 2012 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Insight Enterprises, Inc., a Delaware corporation, the European Borrowers
party thereto, each lender from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:      

Name:

Title

Date:                 , 20[        ]

 

D-3



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of April [ ], 2012 (as amended, restated, amended and restated
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Insight Enterprises, Inc., a Delaware corporation, the European Borrowers
party thereto, each lender from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:      

Name:

Title

Date:                 , 20[        ]

 

D-4